Exhibit 10.1

 

EXECUTION COPY

--------------------------------------------------------------------------------

 

 

STOCK PURCHASE AGREEMENT

 

by and among

 

ROCKET GAMES, INC.,

 

the SELLERS party hereto,

 

SHAREHOLDER REPRESENTATIVE SERVICES LLC,
as SELLERS’ REPRESENTATIVE,

 

and

 

PENN INTERACTIVE VENTURES, LLC

 

Dated as of July 28, 2016

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I CERTAIN DEFINITIONS

1

1.1

Definitions

1

 

 

ARTICLE II TRANSACTIONS

16

2.1

Purchase and Sale

16

2.2

Closing Transactions

16

2.3

Purchase Price

19

2.4

Post-Closing Working Capital Adjustment

20

2.5

Earnout

22

2.6

Withholding Rights

26

2.7

Securityholders Schedule

27

 

 

ARTICLE III CONDITIONS TO CLOSING

27

3.1

Conditions to Buyer’s Obligations

27

3.2

Conditions to the Company’s and the Sellers’ Obligations

29

 

 

ARTICLE IV COVENANTS PRIOR TO CLOSING

30

4.1

General

30

4.2

Third-Party Notices and Consents

30

4.3

Governmental Notices and Consents

30

4.4

Conduct and Operation of Business of the Company

30

4.5

Access

33

4.6

Notice of Material Developments

33

4.7

Exclusivity

33

4.8

[Reserved]

34

4.9

Delivery of Interim Financial Statements

34

4.10

Sellers’ Covenants

34

4.11

280G Shareholder Approval

34

4.12

Resignation of Directors

35

4.13

Directors’ and Officers’ Liability

35

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY AND EACH SELLER

36

5.1

Corporate Organization

36

5.2

Capital Stock and Related Matters; Title to Shares

36

5.3

Authorization; Non-Contravention

37

5.4

Subsidiaries

38

5.5

Financial Statements

38

5.6

Accounts Receivable

38

5.7

Absence of Undisclosed Liabilities

38

5.8

No Material Adverse Effect

38

5.9

Absence of Certain Developments

39

5.10

Assets

41

5.11

Contracts and Commitments

42

5.12

Intellectual Property Rights

44

5.13

Litigation

48

 

i

--------------------------------------------------------------------------------


 

5.14

Compliance with Laws

49

5.15

Environmental and Safety Matters

49

5.16

Employees

49

5.17

Employee Benefit Plans

50

5.18

Insurance

52

5.19

Tax Matters

52

5.20

Brokerage and Transaction Bonuses

54

5.21

Bank Accounts; Names and Locations

54

5.22

Affiliate Transactions

54

5.23

Export Controls and Economic Sanctions

55

5.24

Disclosure

55

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES CONCERNING BUYER

55

6.1

Organization and Power

55

6.2

Authorization

55

6.3

Non-Contravention

55

6.4

Governmental Authorities and Consents

56

6.5

Litigation

56

6.6

Financial Capability

56

 

 

ARTICLE VII TERMINATION

56

7.1

Termination

56

7.2

Effect of Termination

57

 

 

ARTICLE VIII ADDITIONAL AGREEMENTS

57

8.1

Survival of Representations, Warranties and Covenants

57

8.2

Indemnification

58

8.3

Release of Escrow Amount

63

8.4

No Contribution

64

8.5

Sellers’ Representative

66

8.6

Mutual Assistance

65

8.7

Public Disclosure

66

8.8

Expenses

66

8.9

Equitable Remedies

66

8.10

Further Assurances

66

8.11

Confidentiality

67

8.12

Tax Matters

67

8.13

Release of Claims

69

 

 

ARTICLE IX MISCELLANEOUS

71

9.1

Amendment and Waiver

71

9.2

Notices

71

9.3

Successors and Assigns

72

9.4

Severability

72

9.5

Interpretation

72

9.6

No Third-Party Beneficiaries

73

9.7

Complete Agreement

73

9.8

Counterparts

73

9.9

Electronic Delivery

73

9.10

Governing Law; Jurisdiction; Waiver of Jury Trial

73

9.11

Consent to Representation; Conflict of Interest

74

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibits:

 

Exhibit A

Escrow Agreement

Exhibit B

Form of Seller Transmittal Letter

Exhibit C

Form of Resignation Letter

Exhibit D

Form of Employment Offer Letter

Exhibit E

Form of Restrictive Covenants Agreement

Exhibit F

Form of Option Holder Transmittal Letter

Exhibit G

Form of Key Employee Agreement

Exhibit H

Company Bonus Retention Plan

Exhibit I

Form of Option Cancellation Agreement

 

Schedules:

 

Key Employees Schedule

Third-Party Approvals Schedule

Specific Indemnity Schedule

Net Working Capital Schedule

Permitted Liens Schedule

2016/2017 Operating Budget

Open Positions Schedule

 

iii

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of July 28,
2016, by and among Rocket Games, Inc., a Delaware corporation (the “Company”),
each of the Persons listed on the signature pages hereto (each a “Seller” and
together, the “Sellers”), Shareholder Representative Services LLC, a Colorado
limited liability company solely in its capacity as the representative of the 
Sellers (the “Sellers’ Representative”), and Penn Interactive Ventures, LLC, a
Delaware limited liability company (“Buyer”).  Capitalized terms used herein and
not otherwise defined herein shall have the meaning given such terms in
Article I.

 

A.            The Sellers are the record and beneficial owners of all the issued
and outstanding shares of Capital Stock of the Company as of immediately prior
to the Closing (collectively, the “Shares”).

 

B.            On the terms and subject to the conditions set forth in this
Agreement, Buyer desires to purchase from the Sellers, and the Sellers desire to
sell and transfer to Buyer, all of the Shares (the “Share Sale”).

 

C.            Simultaneously with the Share Sale, each outstanding Company
Option shall terminate and be cancelled as of the Closing and each Option Holder
who is a holder of In-the-Money Vested Options immediately prior to the Closing
shall be entitled to payment in cash pursuant to the terms and subject to the
conditions set forth in this Agreement (the “Option Payout”).  Each Option
Holder who is a holder of a Company Option which is not an In-the-Money Vested
Option immediately prior to the Closing shall not be entitled to receive any
payment therefor, and each such Company Option shall be terminated and of no
further effect (the “Option Cancellation”).

 

D.           The Board of Directors of the Company has approved the Share Sale,
the Option Payout and the Option Cancellation.

 

E.            As a condition and material inducement to Buyer’s willingness to
enter into this Agreement, concurrently with the execution and delivery of this
Agreement, the employees of the Company listed on the Key Employees Schedule
attached hereto (the “Key Employees”) have entered into and delivered a Key
Employee Hire Package, each to become effective at the Closing.

 

F.             In consideration of the mutual covenants, agreements and
understandings contained herein and intending to be legally bound, the parties
hereto hereby agree as follows:

 

ARTICLE I

 

CERTAIN DEFINITIONS

 

1.1                    Definitions.  For purposes of this Agreement, the
following terms have the following meanings set forth below:

 

“2014 Financial Statements” means the unaudited balance sheet and statement of
profit and loss of the Company as of and for the year ended December 31, 2014.

 

“2015 Financial Statements” means the unaudited balance sheet and statement of
profit and loss of the Company as of and for the year ended December 31, 2015.

 

“280G Approval” has the meaning set forth in Section 3.1(p).

 

--------------------------------------------------------------------------------


 

“280G Shareholder Approval” has the meaning set forth in Section 4.11.

 

“409A Plan” has the meaning set forth in Section 5.19(e).

 

“Adjustment Calculation Time” means 11:59 p.m. (San Francisco, California time)
on the day immediately preceding the Closing Date.

 

“Advisory Group” has the meaning set forth in Section 8.5(e).

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such Person.  For purposes of this
definition, “control” (including the terms “controlling,” “controlled by” and
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and such “control” will be presumed if any Person owns 10% or more of
the voting capital stock or other ownership interests, directly or indirectly,
of any other Person.  For purposes of this Agreement, the Sellers shall not be
deemed to be an Affiliate of Buyer or the Company after the Closing.

 

“Affiliated Group” means any affiliated group as defined in Section 1504 of the
Code (or any analogous or similar combined, consolidated or unitary group under
state, local or non-U.S. Tax law).

 

“Aggregate Purchase Price” has the meaning set forth in Section 2.5(b)(iii).

 

“Agreement” has the meaning set forth in the Preamble.

 

“Assets” has the meaning set forth in Section 5.10(a).

 

“Basket Amount” has the meaning set forth in Section 8.2(c)(ii).

 

“Business Day” means any day, other than a Saturday, Sunday or other date on
which banks located in San Francisco, California are closed for business as a
result of federal, state or local holiday.

 

“Business Sale” has the meaning set forth in Section 2.5(k).

 

“Buyer” has the meaning set forth in the Preamble.

 

“Buyer Compliance Matters” means any matters relating to Buyer’s or any of its
Affiliates’ (i) reporting obligations to and compliance with any Governmental
Authority (including any and all of their respective regulators) or other
compliance with law, rule, regulation or court or other governmental order,
(ii) compliance in all material respects with social gaming industry norms
followed by at least one-half of the Top 10 U.S. Social Casino companies by
revenue (as defined by Eilers & Krejcik Gaming, LLC), (iii) compliance in all
material respects with the then-current Best Practices Principles of the
International Social Gaming Association, (iv) compliance with their respective
code of ethics, internal written policies or employee handbook of Penn National
Gaming, Inc. and (v) cooperation with, and responses, to their respective
auditors or respective tax, finance and accounting departments.

 

“Buyer Employer” means Buyer or an Affiliate of Buyer.

 

2

--------------------------------------------------------------------------------


 

“Buyer Indemnified Parties” means Buyer and its Affiliates (including, after the
Closing, the Company, but excluding any Sellers or any of their respective
Affiliates) and their respective stockholders, officers, directors, employees,
agents, partners, members, representatives, successors and assigns.

 

“Buyer Parties” has the meaning set forth in Section 2.5(j)(iii).

 

“Cap” has the meaning set forth in Section 8.2(c)(i).

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock or other ownership interests
of a corporation and any and all ownership interests in a Person (other than a
corporation), including membership interests, partnership interests, joint
venture interests and beneficial interests, and any and all warrants, options or
other rights to purchase any of the foregoing.

 

“Cause” has the meaning set forth in each Key Employee’s Key Employee Agreement.

 

“Claim” has the meaning set forth in Section 8.2(f)(i).

 

“Claim Dispute Notice” has the meaning set forth in Section 8.2(e)(iii)(A).

 

“Closing” has the meaning set forth in Section 2.2(a).

 

“Closing Date” has the meaning set forth in Section 2.2(a).

 

“Closing Company Cash” shall mean all Company Cash as of the Adjustment
Calculation Time.

 

“Closing Indebtedness” means Indebtedness of the Company, which remains unpaid
as of the Adjustment Calculation Time.

 

“Closing Net Working Capital” means Net Working Capital as of the Adjustment
Calculation Time.

 

“Closing Net Working Capital Target” means $1,800,000.

 

“Closing Statement” has the meaning set forth in Section 2.4(a).

 

“Closing Statement Date” has the meaning set forth in Section 2.4(c).

 

“Closing Transaction Expenses” means the Transaction Expenses which remain
unpaid as of the Closing.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any reference to
any particular Code section shall be interpreted to include any revision of or
successor to that section regardless of how numbered or classified.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Capital Stock” shall mean the Company’s Common Stock and any other
shares of capital stock, if any, of the Company, taken together.

 

3

--------------------------------------------------------------------------------


 

“Company Cash” shall mean all cash, cash equivalents and marketable securities
of the Company.

 

“Company Intellectual Property” means any and all Intellectual Property that is
owned, purported to be owned (in each case whether owned singularly or jointly
with a third party or parties), or filed by, assigned to or held in the name of,
or exclusively licensed to, the Company.

 

“Company Options” means any issued and outstanding options or other rights to
purchase Company Capital Stock.

 

“Company Products” means all products (including Software, games and mobile
applications) developed (including products and services for which development
is ongoing), including any platforms, plugins, libraries and APIs, manufactured,
deployed, made commercially available, marketed, distributed, provided,
supported, sold, offered for sale, imported or exported for resale, or licensed
out by or on behalf of the Company since its inception, or with respect to which
the Company intends to do the same within twelve (12) months after the date
hereof.

 

“Company Registered Intellectual Property” means all Registered Intellectual
Property that is part of Company Intellectual Property.

 

“Company Sites” has the meaning set forth in Section 5.12(p).

 

“Company Stock Certificate” means a certificate representing shares of Company
Capital Stock.

 

“Company Stock Plan” means the Company’s 2013 Stock Plan, as amended.

 

“Company Technology” means all Technology that is owned, purported to be owned
(in each case whether owned singularly or jointly with a third party or
parties), or filed by, assigned to or held in the name of, or exclusively
licensed to, the Company.

 

“Company Transaction” has the meaning set forth in Section 4.7.

 

“Confidential Information” means all information of a confidential or
proprietary nature (whether or not specifically labeled or identified as
“confidential”), in any form or medium that relates to the Company or their
respective business or operations.  Confidential Information includes (but is
not limited to) the following:  (i) internal business information (including
historical and projected financial information and budgets and information
relating to strategic and staffing plans and practices, recruiting records and
information, business, training, marketing, promotional and sales plans and
practices, products, services, research or development, geographic expansion
plans, cost, rate and pricing structures and accounting and business methods);
(ii) identities of, individual requirements of, specific contractual
arrangements with, and other confidential or proprietary information about, any
suppliers, distributors, vendors, customers, independent contractors or other
business relations of the Company and their confidential or proprietary
information; (iii) trade secrets, know how, compilations of data and analyses,
techniques, systems, formulae, research, records, reports, manuals,
documentation, models, data and data bases relating thereto; (iv) inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable); and
(v) other Intellectual Property Rights.  Notwithstanding the foregoing,
Confidential Information shall not include any information that is or becomes
generally known to and available for use by the public other than as a result of
any Seller Indemnifying Party’s acts or omissions.  Nothing contained herein
shall prevent a Seller Indemnifying Party from making any disclosures to its
legal counsel, accountants or

 

4

--------------------------------------------------------------------------------


 

representatives of a Seller Indemnifying Party subject to confidentiality
obligations or as required by law, rule, regulation or court or other
governmental order.

 

“Consideration Fund” has the meaning set forth in Section 2.2(c)(i).

 

“Consultant Proprietary Information Agreement” has the meaning set forth in
Section 5.12(k).

 

“Contaminants” has the meaning set forth in Section 5.12(s).

 

“Contingent Workers” has the meaning set forth in Section 5.16(c).

 

“Contributor” has the meaning set forth in Section 5.12(k).

 

“D&O Indemnified Parties” has the meaning set forth in Section 4.13(a).

 

“D&O Tail” has the meaning set forth in Section 4.13(a).

 

“Definitive Initial Purchase Price” has the meaning set forth in Section 2.4(c).

 

“Depository Agent” means Citibank, N.A., acting as depository agent for the
Paying Agent.

 

“Disclosure Schedule” has the meaning set forth in Article V.

 

“Earnout Payment” and “Earnout Payments” have the meaning set forth in
Section 2.5(a).

 

“Earnout Period” or “Earnout Periods” has the meaning set forth in
Section 2.5(a).

 

“Earnout Statement” has the meaning set forth in Section 2.5(d).

 

“Electronic Delivery” has the meaning set forth in Section 9.9.

 

“Employee Hire Package” means the following: (i) Employment Offer Letter,
(ii) Buyer’s form of proprietary information and inventions agreement and
(iii) acknowledgment of and agreement with the Buyer’s employment policies from
Buyer or its Affiliate’s employee handbook, together with other customary
documents to be executed by new hires upon employment with Buyer as part of
Buyer’s ordinary course process of onboarding new hires.

 

“Employee Proprietary Information Agreement” has the meaning set forth in
Section 5.12(k).

 

“Employment Offer Letter” means the employment offer letter in substantially the
form attached hereto as Exhibit D.

 

“Encumbrance” means any Lien (other than restrictions on transfer under the
Securities Act and applicable state securities laws).

 

“Environmental and Safety Requirements” means all federal, state, local and
foreign statutes, regulations, ordinances and other provisions having the force
or effect of law, all judicial and administrative orders and determinations, all
contractual obligations and all common law, in each case

 

5

--------------------------------------------------------------------------------


 

concerning public health and safety, worker health and safety, exposure to
hazardous substances or materials, pollution or protection of the environment,
including all those relating to the presence, use, production, generation,
handling, transport, treatment, storage, disposal, distribution, labeling,
testing, processing, discharge, release, threatened release, control or cleanup
of, or exposure to, any hazardous or otherwise regulated materials, substances
or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise, radiation or radon, each as amended and as now
or hereafter in effect.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Escrow Account” has the meaning set forth in the Escrow Agreement.

 

“Escrow Agent” means Citibank, N.A.

 

“Escrow Agreement” means the escrow agreement in substantially the form of
Exhibit A attached hereto.

 

“Escrow Amount” means $7,000,000.

 

“Escrow Fund” has the meaning set forth in Section 2.2(c)(ii).

 

“Escrow Termination Date” has the meaning set forth in Section 8.3.

 

“Estimated Closing Company Cash” means an amount equal to the Closing Company
Cash as estimated in good faith by the Company not more than five (5), or less
than three (3), days prior to the Closing (with reasonable supporting detail).

 

“Estimated Closing Indebtedness” means an amount equal to the Closing
Indebtedness as estimated in good faith by the Company not more than five (5),
or less than three (3), days prior to the Closing (with reasonable supporting
detail).

 

“Estimated Net Working Capital” means an amount equal to the Net Working Capital
as estimated in good faith by the Company not more than five (5), or less than
three (3), days prior to the Closing (which shall include estimated calculations
of each component of the Net Working Capital with reasonable supporting detail).

 

“Estimated Initial Purchase Price” means an amount equal to the Initial Purchase
Price as estimated in good faith by the Company not more than five (5), or less
than three (3), days prior to the Closing (which shall include estimated
calculations of each component of the Purchase Price with reasonable supporting
detail).

 

“Estimated Transaction Expenses” means an amount equal to the Transaction
Expenses as estimated in good faith by the Company not more than five (5), or
less than three (3), days prior to the Closing (with reasonable supporting
detail).

 

“Exempted Claims” has the meaning set forth in Section 8.2(d)(ii).

 

“Exempted Losses” has the meaning set forth in Section 8.2(c)(ii).

 

“Expense Fund” has the meaning set forth in Section 8.5(c).

 

“Expense Fund Amount” has the meaning set forth in Section 8.5(c).

 

6

--------------------------------------------------------------------------------


 

“Expert” means PricewaterhouseCoopers LLP (“PwC”) (or if PwC is unable or
unwilling to perform such services, then Deloitte Touche Tohmatsu Limited
(“Deloitte”)).  If neither PwC nor Deloitte is able or willing to perform such
services, then, unless the Sellers’ Representative and Buyer otherwise agree in
writing, the American Institute of Certified Public Accounts shall select a firm
to be the Expert hereunder.

 

“FCPA” has the meaning set forth in Section 5.14(c).

 

“First Earnout Payment” has the meaning set forth in Section 2.5(a).

 

“First Earnout Period” has the meaning set forth in Section 2.5(a).

 

“Form of Resignation Letter” has the meaning set forth in Section 4.12.

 

“Form of Seller Transmittal Letter” has the meaning set form in
Section 2.2(c)(iv).

 

“Former In-the-Money Option Holder” has the meaning set forth in
Section 2.3(b)(i).

 

“Fraud” has the meaning set forth in Section 8.2(c)(i).

 

“Fraud Claims” has the meaning set forth in Section 8.2(d)(iii).

 

“Fraud Losses” has the meaning set forth in Section 8.2(c)(ii).

 

“Fundamental Rep Survival Date” has the meaning set forth in Section 8.1(a).

 

“Fundamental Representations” has the meaning set forth in Section 8.1(a).

 

“Fully Diluted Number” means the sum of (a) the aggregate number of shares of
Company Capital Stock outstanding as of immediately prior to the Closing and
(b) the aggregate number of shares of Company Capital Stock issuable upon
exercise of all In-the-Money Vested Options outstanding as of immediately prior
to the Closing.

 

“Fully Diluted Pro Rata Percentage” means with respect to each Seller
Indemnifying Party, that percentage equal to (x) the sum of (I) the aggregate
number of shares of Company Capital Stock held by such Person, plus (II) the
aggregate number of shares of Company Capital Stock issuable upon exercise of
In-the-Money Vested Options held by such Person, in each case as of immediately
prior to the Closing, divided by (y) the Fully Diluted Number, as set forth in
the “Fully Diluted Pro Rata Percentage” column in the Securityholders Schedule.

 

“GAAP” means United States generally accepted accounting principles, as in
effect on the date hereof and as may change from time to time in the future.

 

“Gaming Related Laws” means all applicable federal gaming and prize promotion
laws, rules and regulations, including but not limited to, the Unlawful Internet
Gambling Enforcement Act, 31 U.S.C. § 5363; the Wire Act, 18 U.S.C. § 1084; the
Interstate Transportation of Wagering Paraphernalia Act, 18 U.S.C. § 1953; and
the Illegal Gambling Business Act, 18 U.S.C. § 1955; (ii) all applicable state
gaming and prize promotion laws, rules and regulations; (iii) any opinions or
directives relating to gaming, social gaming or prize promotions issued by a
state attorney general or state gaming or other governmental regulatory
authority; (iv) all applicable foreign laws, rules and regulations; and (v) any
laws, rules or regulations of other any regulatory or self-regulatory entity.

 

7

--------------------------------------------------------------------------------


 

“General Claims” has the meaning set forth in Section 8.2(d)(i).

 

“Good Reason” has the meaning set forth in each Key Employee’s Key Employee
Agreement.

 

“Governmental Approvals” has the meaning set forth in Section 3.1(d).

 

“Governmental Authority” means any governmental agency or authority of the
United States, any domestic state, any foreign country and any political
subdivision or agency thereof (including any agency or authority having
governmental or quasi-governmental powers), including any administrative agency
or commission.

 

“Guaranty” means any agreement, undertaking or arrangement by which any Person
guarantees, endorses or otherwise becomes or is contingently liable for the
debt, obligation or other liability of any other Person (other than by
endorsements of instruments in the ordinary course of collection).

 

“Indebtedness” means, with respect to any Person at any date, without
duplication, (i) all liabilities and obligations for borrowed money, whether
current, short-term, long-term, secured or unsecured; (ii) all liabilities and
obligations evidenced by bonds, debentures, notes or other similar instruments
or debt securities; (iii) all liabilities and obligations in respect of letters
of credit and bankers’ acceptances issued for the account or benefit of such
Person, (iv) all liabilities and obligations arising from bank overdrafts;
(v) all liabilities and obligations created or arising under any conditional
sale or other title retention agreement with respect to acquired property;
(vi) all liabilities and obligations arising from deferred compensation
arrangements and all liabilities and obligations under severance plans or
arrangements, bonus plans or similar arrangements, in each case payable as a
direct result of the consummation of the transactions contemplated hereby;
(vii) all liabilities and obligations of such Person secured by a Lien;
(viii) all Guaranties of such Person in connection with any of the foregoing;
(ix) all liabilities and obligations required to be recorded as capital leases
in accordance with GAAP as of the date of determination of such Indebtedness;
(x) all liabilities and obligations for the deferred purchase price of property
or services with respect to which a Person is liable, contingently or otherwise,
as obligor or otherwise; (xi) any unpaid Taxes of the Company for all
Pre-Closing Tax Periods, which shall include (A) the entire amount of the
adjustment under Section 481(a) of the Code resulting from a change in the
Company’s overall method of accounting from the cash receipts and disbursements
method to the accrual method (regardless of when such adjustment under
Section 481(a) of the Code is required to be, or is actually, taken into
account), calculated by assuming that such change in method of accounting and an
“eligible acquisition transaction election” described in Section 7.03(3)(d) of
Rev. Proc. 2015-13, 2015-5 IRB 419 are effectively made for the Pre-Closing Tax
Period ending on the Closing Date, and (B) any and all payroll and employment
Taxes arising from payments made before or substantially contemporaneously with
the Closing (including payments made with respect to the exercise, or the
cancellation, of the Company Options, and amounts paid as Transaction Expenses
or as bonus or incentive compensation); (xii) all obligations arising out of
interest rate and currency swap arrangements and any other arrangements designed
to provide protection against fluctuations in interest or currency rates; and
(xiii) all accrued interest, fees and other expenses owed with respect or
otherwise related to any of the foregoing, including principal, premium, accrued
and unpaid interest, related expenses, prepayment penalties, termination fees,
commitment and other fees, sale or liquidity participation amounts,
reimbursements, indemnities, consent fees, “breakage” costs, “break fees” or
similar payments or contractual charges.

 

“Indemnified Taxes” means, without duplication, (i) all Taxes (or the
non-payment thereof) imposed on or with respect to the Company for all
Pre-Closing Tax Periods (with Taxes

 

8

--------------------------------------------------------------------------------


 

attributable to the portion of any Straddle Period up to and including the
Closing Date calculated as described in Section 8.12(a)); (ii) any and all Taxes
of any member of an Affiliated Group of which the Company (or any of its
predecessors) is or was a member prior to the Closing, including pursuant to
Treasury Regulation Section 1.1502-6 or any analogous or similar state, local or
non-U.S. law; (iii) any and all Taxes of any Person (other than the Company)
imposed on the Company, as a transferee or successor, by contract or pursuant to
any law, which Taxes relate to an event or transaction occurring before the
Closing; and (iv) any and all payroll and employment Taxes arising from payments
made before or substantially contemporaneously with the Closing or otherwise
pursuant to or in accordance with this Agreement (including payments made with
respect to the exercise, or the cancellation, of the Company Options, and
amounts paid as Transaction Expenses or as bonus or incentive compensation), but
excluding any payments made to Former In-the-Money Option Holders with respect
to any Earnout Payment or the release of the Escrow Amount; provided,
however, Indemnified Taxes shall not include any Taxes attributable to any
action taken by Buyer or its Affiliates (including the Company after the
Closing) on the Closing Date after the Closing, unless such action is taken in
the ordinary course of business, at the request of the Sellers’ Representative
or as contemplated or required by this Agreement.

 

“Indemnity Pro Rata Percentage” means with respect to each Seller Indemnifying
Party, that percentage equal to (x) the portion of the Estimated Initial
Purchase Price that such Seller Indemnifying Party is entitled to receive
pursuant Sections 2.3(a)(i) and 2.3(b)(i)(A), divided by (y) the aggregate
Estimated Initial Purchase Price that all the Seller Indemnifying Parties are
entitled to receive pursuant Sections 2.3(a)(i) and 2.3(b)(i)(A) as set forth in
the “Indemnity Pro Rata Percentage” column in the Securityholders Schedule.

 

“Infringement” or “Infringe” means that a given item or activity directly or
indirectly infringes, misappropriates, dilutes, constitutes unfair trade
practices, false advertising or unauthorized use of, or otherwise violates the
Intellectual Property Rights of, any Person.

 

“Initial Purchase Price” means an amount equal to (i) $60,000,000, minus
(ii) the Estimated Closing Indebtedness, minus (iii) the Estimated Transaction
Expenses, plus (iv) the amount (if any) by which the Estimated Closing Net
Working Capital is greater than the Closing Net Working Capital Target, minus
(v) the amount (if any) by which the Estimated Closing Net Working Capital is
less than the Closing Net Working Capital Target, plus (vi) the Estimated
Closing Company Cash (if any) plus (vii) the aggregate exercise price of all
In-the-Money Vested Options outstanding as of immediately prior to the Closing.

 

“Initial Purchase Price Per Share” means an amount equal to (x) the Estimated
Initial Purchase Price, divided by (y) the Fully Diluted Number.

 

“Insider” or “Insiders” has the meaning set forth in Section 5.22.

 

“Insurance Policies” has the meaning set forth in Section 5.18.

 

“Intellectual Property” means any and all Intellectual Property Rights and
Technology.

 

“Intellectual Property Rights” means all intellectual property, industrial
property, and proprietary rights worldwide, including rights in and to
(i) patents, inventions, industrial designs and other governmental grants for
the protection of inventions or industrial designs, including any patent
applications, whether already filed or in preparation or contemplation of filing
(“Patents”), (ii) copyrights and Moral Rights, (iii) publicity and privacy and
other rights to use the names, likeness, image, photograph, voice, identity and
personal information of individuals, (iv) trade secrets, know-how and
confidential information, (v) trademarks, trade names, logos, service marks,
trade dress, designs,

 

9

--------------------------------------------------------------------------------


 

emblems, signs, insignia, slogans, other similar designations of source or
origin and general intangibles of like nature, together with the goodwill of the
Company or the Company’s business symbolized by or associated with any of the
foregoing (“Trademarks”), (v) domain names, hash tags and web addresses,
(vi) databases, data compilations and collections, and customer and technical
data, (vii) Technology, (viii) any registrations or applications for
registration for any of the foregoing, including any provisionals, divisions,
continuations, continuations-in-part, renewals, reissuances, re-examinations and
extensions (as applicable), (ix) analogous rights to those set forth above, and
(x) sue for Infringement of the rights set forth above.

 

“In-the-Money Vested Option” means a Company Option which, as of the Closing, is
vested in accordance with its terms (taking into account any accelerated vesting
as set forth on the Securityholders Schedule) and has an exercise price per
share that is less than the Initial Purchase Price Per Share.

 

“Investment” as applied to any Person means (i) any direct or indirect purchase
or other acquisition by such Person of any notes, obligations, instruments,
stock, securities or ownership interest (including limited liability company
interests, partnership interests and joint venture interests) of any other
Person and (ii) any capital contribution by such Person to any other Person.

 

“Key Employee Agreement” means a key employee agreement in substantially the
form attached hereto as Exhibit G.

 

“Key Employees” has the meaning set forth in the Preamble.

 

“Key Employee Hire Package” means the following: (i) Employment Offer Letter,
(ii) Key Employee Agreement, (iii) Restrictive Covenants Agreement, (iv) Buyer’s
form of proprietary information and inventions agreement and (v) acknowledgment
of, and agreement with, the Buyer’s employment policies from Buyer or its
Affiliate’s employee handbook, together with other customary documents to be
executed by new hires upon employment with Buyer as part of Buyer’s ordinary
course of onboarding new hires.

 

“knowledge” or “known” means, with respect to any fact, circumstance, event or
other matter in question, the knowledge of such fact, circumstance, event or
other matter after reasonable inquiry of (A) an individual, if used in reference
to an individual or (B) with respect to any Person that is not an individual,
the officers of such Person (and in the case of the Company, the Key Employees);
provided that any officer or Key Employee will be deemed to have knowledge of a
particular fact, circumstance, event or other matter if  such knowledge could be
obtained from reasonable inquiry of the persons charged with administrative or
operational responsibility for such for such officer’s or Key Employee’s
employer.

 

“Latest Balance Sheet” has the meaning set forth in Section 5.5(b).

 

“Leased Real Property” and “Leased Realty” have the respective meanings set
forth in Section 5.10(b).

 

“Lien” means any mortgage, pledge, hypothecation, lien (statutory or otherwise),
preference, priority, security interest, community property interest, security
agreement, easement, covenant, restriction or other encumbrance of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any lease having substantially the same effect as any of the
foregoing and any assignment or deposit arrangement in the nature of a security
device).

 

10

--------------------------------------------------------------------------------


 

“Losses” means any loss, liability, demand, claim, action, cause of action,
cost, damage, royalty, deficiency, penalty, Tax, fine or expense of any kind or
nature, whether or not arising out of third-party claims (including interest,
penalties, reasonable attorneys’ fees and expenses and all reasonable amounts
paid in investigation or defense, and all amounts paid in settlement, of any of
the foregoing).

 

“Material Adverse Effect” means any event, circumstance, change, occurrence or
effect that, individually or in the aggregate with all other events,
circumstances, changes, occurrences or effects; (i) has or would reasonably be
expected to have in the future a material and adverse effect or development upon
the business, operations, assets, liabilities, or condition or position
(financial or otherwise); or (ii) that would be reasonably expected to prevent
or materially delay or impair the ability of the Sellers or the Company to
consummate the transactions contemplated by this Agreement; provided, however,
none of the following shall be deemed in and of themselves, either alone or in
combination, to constitute, and none of the following shall be taken into
account in determining whether there has been or will be, a Material Adverse
Effect: (i) any adverse effect to the extent directly attributable to the
execution of this Agreement or the announcement or pendency of the Closing;
(ii) with respect to the Company, any adverse effect that results from changes
attributable to conditions affecting the industries in which the Company
participates (to the extent that such changes do not disproportionately
adversely affect the Company), (iii) any adverse effect arising from,
attributable to, or relating to the United States or foreign financial or
securities markets or the United States or foreign economy in general or in the
industry sectors in which the Company operates in general (to the extent that
such changes do not disproportionately adversely affect the Company); (iv) any
breach by Buyer of this Agreement, or any other action by Buyer or any of its
Affiliates; (v) any change in accounting requirements or principles or any
change in applicable laws, rules or regulations or the interpretation thereof
(to the extent that such changes do not disproportionately adversely affect the
Company); (vi) earthquakes, hostilities, acts of war, sabotage or terrorism or
military actions or any escalation or material worsening of any such
hostilities, acts of war, sabotage or terrorism or military actions; (vii) any
failure to meet financial projections, estimates or forecasts for any period
(provided, that the underlying cause of such failure may nonetheless be, or
contribute to, a Material Adverse Effect) or (viii) the taking of any action
reasonably required to cause compliance with the terms of this Agreement or the
failure to take any action prohibited by this Agreement or any action taken or
failure to take action which Buyer has consented to and/or requested.

 

“Material Contract” or “Material Contracts” has the meaning set forth in
Section 5.11(a).

 

“Moral Rights” means moral or equivalent rights in any Intellectual Property,
including the right to the integrity of the work, the right to be associated
with the work as its author by name or under a pseudonym and the right to remain
anonymous.

 

“Net Consideration Fund” has the meaning set forth in Section 2.2(c)(ii).

 

“Net Working Capital” shall be calculated based on the formula and example
calculation set forth on the Net Working Capital Schedule attached hereto.

 

“Notice of Disagreement” has the meaning set forth in Section 2.4(a).

 

“Objection” has the meaning set forth in Section 2.5(d).

 

“Officer’s Claim Certificate” has the meaning set forth in Section 8.2(e)(i).

 

11

--------------------------------------------------------------------------------


 

“Open Source Software” means any Software that is licensed, distributed or
conveyed as “open source software”, “free software”, “copyleft” or under a
similar licensing or distribution model, or under a Material Contract that
requires as a condition of its use, modification or distribution that it, or
other Software into which such Software is incorporated, integrated or with
which such Software is combined or distributed or that is derived from or linked
to such Software, be disclosed or distributed in source code form, delivered at
no charge or be licensed, distributed or conveyed under the same terms as such
Material Contract (including Software licensed under the GNU General Public
License (GPL), GNU Lesser General Public License (LGPL), Mozilla Public License
(MPL), BSD licenses, Microsoft Shared Source License, Common Public License,
Artistic License, Netscape Public License, Sun Community Source License (SCSL),
Sun Industry Standards License (SISL), Apache License and any license listed at
www.opensource.org).

 

“Option Cancellation” has the meaning set forth in the Preamble.

 

“Option Closing Payments” has the meaning set forth in Section 2.3(b)(i)(A).

 

“Option Holder” means any holder of Company Options.

 

“Option Holder Transmittal Letter” has the meaning set forth in
Section 2.2(c)(iii)(A).

 

“Option Payout” has the meaning set forth in the Preamble.

 

“Paying Agent” has the meaning set forth in Section 2.2(c)(i).

 

“Permitted Liens” means (i) Liens for Taxes not yet due and payable;
(ii) statutory landlord’s, mechanic’s, carrier’s, workmen’s, repairmen’s or
other similar Liens arising or incurred in the ordinary course of business for
immaterial amounts which are not due and payable; (iii) Liens arising from
zoning ordinances which are not material to the business of the Company as
currently conducted thereon; (iv) Liens disclosed on the attached Permitted
Liens Schedule attached hereto; (v) statutory or common law Encumbrances arising
in the ordinary course of business that are not material to the businesses of
the Company to secure obligations to landlords, lessors or renters under leases
or rental agreements; (vi) deposits or pledges made in connection with, or to
secure payment of, workers’ compensation, unemployment insurance, or similar
programs mandated by other legal requirements (vii) non-exclusive licenses
granted by the Company to Company Products in the ordinary course of business.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated association, corporation, limited liability company, other
entity or governmental entity (whether foreign, federal, state, county, city or
otherwise and including any instrumentality, division, agency or department
thereof).

 

“Personally Identifiable Information” means any information that alone or in
combination with other information held by the Company can be used to
specifically identify an individual.

 

“Plan” has the meaning set forth in Section 5.17(a).

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and the portion of any Straddle Period up to and including the
Closing Date.

 

“Product Sale” has the meaning set forth in Section 2.5(k).

 

12

--------------------------------------------------------------------------------


 

“Purchase Price” means the Definitive Initial Purchase Price plus Earnout
Payments payable pursuant to Section 2.5, if any.

 

“Realty Leases” has the meaning set forth in Section 5.10(c).

 

“Registered Intellectual Property” means Intellectual Property that has been
registered, filed, certified or otherwise perfected or recorded with or by any
governmental entity or quasi-public legal authority (including domain name
registrars), or any applications for any of the foregoing.

 

“Releasees” has the meaning set forth in Section 8.13.

 

“Restrictive Covenants Agreement” means the restrictive covenants agreement in
substantially the form of Exhibit E attached hereto.

 

“Second Base Earnout Payment” has the meaning set forth in Section 2.5(a).

 

“Second Earnout Period” has the meaning set forth in Section 2.5(a).

 

“Second Upside Earnout Payment” has the meaning set forth in Section 2.5(a).

 

“Second Upside Earnout Retention Pool” means the potential payout under the
retention plan (i) to be established by the Company prior to the Closing, in the
form attached hereto as Exhibit H (the “Company Retention Bonus Plan”), (ii) to
be allocated to service providers of the Company continuing in employment with
the Company or Buyer following the Closing, (iii) payable to those service
providers of the Company who remain employed through the end of the Second
Earnout Period and (iv) that will provide for the payment of cash bonuses equal
to an aggregate payment of 50% of the Second Upside Earnout Payment, if any, up
to a maximum amount of $10,000,000.

 

“Section 280G Payments” has the meaning set forth in Section 4.11.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal law then in force.

 

“Securityholders Schedule” means a spreadsheet in form reasonably acceptable to
Buyer, which spreadsheet shall be dated as of the Closing Date and shall set
forth, as of the Closing Date and immediately prior to the Closing, the
following factual information relating to the Seller Indemnifying Parties: 
(a) the names of all of the Sellers, and their respective last known addresses;
(b) the number, type, date of issuance and cost basis of shares of Company
Capital Stock held by each Seller and the respective certificate numbers
(including a separate line entry for each certificate number); (c) the holder,
grant date and exercise price of, and the number of shares of Company Capital
Stock subject to, each Company Option; (d) the identification of a holder of
Company Options as a current, former or non-employee of the Company; (e) the
number of In-the-Money Vested Options and the number of Company Options that are
not In-the-Money Vested Options, including a calculation of any acceleration of
vesting with respect to any such Company Option; (f) the calculations of the
Estimated Closing Company Cash, the Estimated Closing Indebtedness, the
Estimated Closing Transaction Expenses, the Estimated Closing Net Working
Capital, the Estimated Initial Purchase Price, the Initial Purchase Price Per
Share and the Fully Diluted Number; (g) the amount of the Estimated Initial
Purchase Price payable at the Closing to each Seller Indemnifying Party; (h) the
Fully-Diluted Pro Rata Percentage and Indemnity Pro Rata Percentage of each
Seller Indemnifying Party; (i) the Indemnity Pro Rata Percentage (expressed as a
dollar amount) of each Seller Indemnifying Party in the Escrow Amount and the
Expense Fund Amount at the Closing; and (j) the maximum amount of the Earnout
Payments payable

 

13

--------------------------------------------------------------------------------


 

to each Seller Indemnifying Party, in each case, in accordance with Section 2.3
and Section 2.5, as applicable.

 

“Seller Indemnifying Party” or “Seller Indemnifying Parties” has the meaning set
forth in Section 8.2(a).

 

“Seller” or “Sellers” has the meaning set forth in the Preamble.

 

“Seller Group” has the meaning set forth in Section 9.11.

 

“Sellers’ Representative” has the meaning set forth in the Preamble.

 

“Sellers’ Representative Expenses” has the meaning set forth in Section 8.6(b).

 

“Share Sale” has the meaning set forth in the Preamble.

 

“Shares” has the meaning set forth in the Preamble.

 

“Shrink-Wrap Code” means any generally commercially available software in
executable code form (other than development tools and development environments)
that is available for a cost of not more than $5,000 for a perpetual license for
a single user or workstation (or $50,000 in the aggregate for all users and work
stations).

 

“Social Media Accounts” means, with respect to a Person, any and all accounts,
profiles, pages, feeds, registrations and other presences on or in connection
with any (a) social media or social networking website or online service,
(b) blog or microblog, (c) mobile application, (d) photo, video or other
content-sharing website, (e) virtual game world or virtual social world,
(f) rating and review website, (g) wiki or similar collaborative content website
or (h) message board, bulletin board, or similar forum, controlled or owned or
managed by such Person.

 

“Social Media Account Names” has the meaning set forth in Section 5.12(u).

 

“Software” means software, firmware and computer programs and applications
(including source code, executable or object code, architecture, algorithms,
data files, computerized databases, plugins, libraries, subroutines, tools and
APIs) and related documentation.

 

“Specific Indemnity Losses” has the meaning set forth in Section 8.2(c)(ii).

 

“Specific Indemnity Survival Date” means three (3) years following the Closing
Date.

 

“Standard Form Agreements” has the meaning set forth in Section 5.12(f).

 

“Straddle Period” has the meaning set forth in Section 8.12(a).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which (i) if a corporation, at least 50% of the total voting power of shares
of stock entitled (irrespective of whether, at the time, stock of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof; or (ii) if a partnership, limited
liability company, association, joint venture or other business entity, at least
25% of the partnership, joint venture or other similar ownership

 

14

--------------------------------------------------------------------------------


 

interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.

 

“Surrendering Holder” has the meaning set forth in Section 2.2(c)(iv).

 

“Survival Date” has the meaning set forth in Section 8.1(b),

 

“Tax” means any (i) U.S. federal, state, local or non-U.S. income, gross
receipts, franchise, escheat, abandoned or unclaimed property, estimated,
alternative minimum, add-on minimum, sales, use, transfer, registration, value
added, ad valorem, excise, natural resources, severance, stamp, occupation,
premium, windfall profit, environmental, customs, duties, real property,
personal property, capital stock, capital gains, goods and services, profits,
employment, social security, unemployment, disability, payroll, license,
employee or other withholding, or other tax, charge, governmental fee, levy or
assessment of any kind whatsoever, including any interest, penalties or
additions to tax or additional amounts in respect of the foregoing;
(ii) liability for the payment of any amounts of the type described in clause
(i) above arising as a result of being (or ceasing to be) a member of any
Affiliated Group (or being included (or required to be included) in any Tax
Return relating thereto); and (iii) liability for the payment of any amounts of
the type described in clause (i) above as a result of any express or implied
obligation to indemnify or otherwise assume or succeed to the liability of any
other Person.

 

“Tax Claim” has the meaning set forth in Section 8.12(f).

 

“Tax Returns” means returns, declarations, reports, claims for refund,
information returns or other documents (including any related or supporting
schedules, statements or information and any amendment thereof) filed or
required to be filed in connection with the determination, assessment or
collection of any Taxes of any Person or the administration of any laws,
regulations or administrative requirements relating to any Taxes.

 

“Technology” means (i) Software, (ii) inventions (whether or not patentable),
discoveries and improvements, (iii) proprietary and confidential information,
trade secrets and know how, (iv) databases, data compilations and collections,
and customer and technical data, (v) methods and processes, (vi) devices,
prototypes, designs and schematics, and (vii) tangible items related to,
constituting, disclosing or embodying any or all of the foregoing, including all
versions thereof.

 

“Third-Party Approvals” has the meaning set forth in Section 3.1(c).

 

“Transaction Documents” has the meaning set forth in Section 3.1(u).

 

“Transaction Expenses” means (without duplication) (a) all professional advisory
fees, costs and expenses (including, investment bankers’, financial advisors’,
consultants’, attorneys’ and accountants’ fees, costs and expenses) incurred by
the Sellers and/or the Company in connection with the transactions contemplated
by this Agreement, and (b) 50% of the Transfer Taxes.  All Transaction Expenses
shall be set forth on Transaction Expenses Schedule.

 

“Transfer” has the meaning set forth in Section 2.5(g).

 

“Transfer Taxes” has the meaning set forth in Section 8.12(e).

 

“TTM EBITDA” means, as of any given date, the earnings before interest, Taxes,
depreciation and amortization of the Company for the previous trailing twelve
(12) calendar months in accordance with GAAP, as applicable from the date hereof
as may change in the future.  For the

 

15

--------------------------------------------------------------------------------


 

avoidance of doubt, TTM EBITDA shall reflect the stand-alone operating
performance of the Company and assumes that all expenses of the Company continue
to be treated as operating expenses in accordance with past practices as of the
date of this Agreement.

 

“User Documentation” means explanatory and informational materials concerning
the Company Products and Company Technology, in printed or electronic form,
which the Company has released for distribution to end users with such Company
Products and Company Technology, which may include manuals, descriptions, user
or installation instructions, diagrams, printouts, listings, flow-charts and
training materials, contained on visual media such as paper or photographic
film, or on other physical storage media in machine readable form.

 

“Working Capital Deficit Amount” has the meaning set forth in Section 2.4(c).

 

“Working Capital Deficit Payment” has the meaning set forth Section 2.4(c).

 

“Working Capital Surplus Amount” has the meaning set forth in Section 2.4(c).

 

“Working Capital Surplus Payment” has the meaning set forth in Section 2.4(c).

 

ARTICLE II

 

TRANSACTIONS

 

2.1                                                             Purchase and
Sale.  On the terms and subject to the conditions set forth in this Agreement,
at the Closing, Buyer shall purchase from the Sellers, and such Sellers shall
sell, convey, assign, transfer and deliver to Buyer, all of the Shares, free and
clear of all Encumbrances.

 

2.2                                                             Closing
Transactions.

 

(a)                                 Closing.  The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place, and the parties
hereto shall consummate the transactions contemplated hereby, at the offices of
DLA Piper LLP (US), 2000 University Avenue, East Palo Alto, CA 94303-2215, or at
such other place as is mutually agreeable to Buyer and the Company, at 10:00
a.m. local time on the first (1st) Business Day of the month following the
satisfaction or waiver (by the Person entitled to the benefit thereof) of the
conditions to Closing set forth in Article III (other than those conditions
which by their terms or nature are to be performed or satisfied at the Closing;
provided that in any event all conditions are satisfied (or waived by the Person
entitled to the benefit thereof) at the Closing).  The date on which the Closing
occurs is referred to herein as the “Closing Date”.

 

(b)                                 Deliveries.  At the Closing and subject to
the satisfaction or waiver of the conditions set forth in this Agreement:

 

(i)                                     Buyer shall pay an amount equal to the
Consideration Fund by wire transfer of immediately available funds, to the
Depository Agent, and the Depository Agent and Paying Agent, respectively, shall
disburse such amount in accordance with Section 2.2(c);

 

(ii)                                  Buyer shall pay the Expense Fund Amount by
wire transfer of immediately available funds, to Sellers’ Representative; and

 

(iii)                               The Company shall cause to be delivered to
Buyer all books and records and other property of the Company.

 

16

--------------------------------------------------------------------------------


 

(c)                                  Exchange Procedures.

 

(i)                                     Deposit of Consideration Fund.  At the
Closing, Buyer shall deliver, in trust, to the Depository Agent, as depository
agent for Continental Stock Transfer & Trust Company, a New York corporation (in
its capacity as paying agent) or another paying agent selected by Buyer (the
“Paying Agent”) for the benefit of the Seller Indemnifying Parties, sufficient
funds for timely payment of (x) the Estimated Initial Purchase Price, less
(y) the Expense Fund Amount  and less (z) an amount equal to the aggregate
exercise price of all In-the-Money Vested Options outstanding as of immediately
prior to the Closing (such consideration being hereinafter referred to as the
“Consideration Fund”).

 

(ii)                                  Deposit of Escrow Funds.  By virtue of
this Agreement and as partial security for the indemnity obligations provided
for in Section 8.2, promptly following the Closing (but no later than five
(5) Business Days after the Closing Date), the Depository Agent shall deposit
promptly, from the Consideration Fund, with the Escrow Agent, the Escrow Amount
(the Escrow Account in which the Escrow Amount is deposited being the “Escrow
Fund”, and the remaining balance of the Consideration Fund being the “Net
Consideration Fund”).

 

(iii)                               Former In-the-Money Option Holders
Transmittal.

 

(A)                               Promptly after the Closing, but no later than
two (2) Business Days thereafter, Buyer shall cause the Paying Agent to mail to
the Former In-the-Money Option Holders a transmittal letter, in substantially
the form attached hereto as Exhibit F (the “Option Holder Transmittal Letter”),
which shall include instructions to execute and deliver such letter to the
Paying Agent.

 

(B)                               The Paying Agent shall promptly (but no later
than two (2) Business Days following Depository Agent’s receipt of the
Consideration Fund), wire the portion of the Net Consideration Fund to be paid
to the Former In-the-Money Option Holders, who are current or former employees
of the Company, pursuant to the calculation in Section 2.3(b) and as set forth
in the Securityholders Schedule, and who have delivered an Option Holder
Transmittal Letter, duly executed and properly completed to the Company (or any
Affiliate thereof or successor thereto) for payment by the Company to such
Former In-the-Money Option Holders in accordance with Section 2.3(b)(ii).  No
interest will be paid or accrued on the consideration payable to such Former
In-the-Money Option Holders.

 

(C)                               Upon surrender of an Option Holder Transmittal
Letter, duly executed and property completed, each Former In-the-Money Option
Holder who was not ever an employee of the Company shall be entitled to promptly
receive from the Paying Agent such Former In-the-Money Option Holder’s portion
of the Net Consideration Fund to be paid to such Former In-the-Money Option
Holder pursuant to the calculation in Section 2.3(b) and as set forth in the
Securityholders Schedule, after giving effect to any withholding tax required to
be withheld pursuant to applicable law.   No interest will be paid or accrued on
the consideration payable to such Former In-the-Money Option Holders.

 

(iv)                              Sellers Transmittal.  Promptly after the
Closing, but no later than two (2) Business Days thereafter, Buyer shall cause
the Paying Agent to mail to each Seller as of immediately prior to the Closing
as set forth in the Securityholders Schedule, (i) a transmittal letter in
substantially the form attached hereto as Exhibit B for the Sellers (the
“Form of Seller Transmittal Letter”), and shall (A) specify that delivery of
each Company Stock Certificate, shall be deemed to have occurred, and, with
respect to Company Stock Certificates, risk of loss and title to the Company
Stock Certificates shall pass, only upon proper delivery of the Company Stock
Certificates to the Paying Agent, (B) include a

 

17

--------------------------------------------------------------------------------


 

Substitute IRS Form W-9 and instructions on how to obtain IRS Form W-8BEN (or
other applicable Form W-8), as applicable, and (C) include any other information
required pursuant to any applicable law and (ii) instructions for use in
effecting the surrender of the Company Stock Certificates in exchange for
payment of the consideration to which such holder may be entitled pursuant to
Section 2.3(a) and as set forth in the Securityholders Schedule.  Upon surrender
of a Company Stock Certificate for cancellation to the Paying Agent, together
with delivery of a Seller Transmittal Letter, duly executed and properly
completed in accordance with the instructions thereto, the holder of such
Company Stock Certificate (each such holder, a “Surrendering Holder”) shall be
entitled to promptly receive in exchange therefor from the Paying Agent such
Surrendering Holder’s pro rata portion of the Net Consideration Fund in respect
of the Company Stock Certificate surrendered, pursuant to the calculation in
Section 2.3(a) and as set forth in the Securityholders Schedule, after giving
effect to any withholding tax required to be withheld pursuant to applicable
law, and the instrument so surrendered or transferred shall forthwith be
cancelled.  No interest will be paid or accrued on the consideration payable to
the Sellers.

 

(v)                                 Investment of Consideration Fund.  The Net
Consideration Fund shall be invested by the Depository Agent as directed by
Buyer; provided, however, that no gain or loss thereon or income or loss
generated thereby shall affect the amounts payable by Buyer to the Sellers and
the Former In-the-Money Option Holders pursuant to this Section 2.2(c). 
Earnings on the Net Consideration Fund shall be the sole and exclusive property
of Buyer, and no part of such earnings shall accrue to the benefit of the
Sellers or the Former In-the-Money Option Holders.

 

(vi)                              Transfers of Ownership.  If the cash payment
or check evidencing the cash to be paid pursuant to Section 2.3 hereof is to be
made to a Person other than the Person whose name is reflected on the Company
Stock Certificate surrendered in exchange therefor, it will be a condition of
the issuance thereof that the certificate so surrendered will be properly
endorsed and otherwise in proper form for transfer and that the Person
requesting such exchange will have paid to Buyer or any agent designated by it
any transfer or other Taxes required by reason of the payment of any portion of
the Estimated Initial Purchase Price in any name other than that of the
registered holder of the certificate surrendered, or established to the
satisfaction of Buyer or any agent designated by it that such Tax has been paid
or is not payable.

 

(vii)                           Paying Agent to Return Consideration.  Any funds
that have not been distributed to the Seller Indemnifying Parties within six
(6) months after such funds were received by the Depository Agent shall be
delivered to Buyer.  Any former Seller Indemnifying Party who has not
theretofore complied with this Section 2.2 shall thereafter look only to the
Company for any portion of the Estimated Initial Purchase Price, deliverable in
respect of each share of Common Stock or each In—the-Money Vested Option such
Person held, as determined pursuant to this Agreement, without any interest
thereon.  If the holder of any Company Stock Certificates which formerly
represented shares of Company Capital Stock shall not have surrendered such
Company Stock Certificates, or any Seller Indemnifying Party shall not have
complied with this Section 2.2(c), by the twenty-four (24) month anniversary of
the Closing Date (or such earlier date as shall be immediately prior to such
date as the applicable portion of the Total Consideration or any amounts payable
from the Escrow Fund would otherwise escheat to or become property of any
governmental entity), to the extent permitted by applicable law, the entitlement
of such holder to such portion of the Estimated Initial Purchase Price under
this Agreement shall be extinguished absolutely.

 

(viii)                        Lost, Stolen or Destroyed Certificates.  In the
event any Company Stock Certificates shall have been lost, stolen or destroyed,
the Paying Agent shall issue in exchange for such lost, stolen or destroyed
certificates or agreements, upon the making of an affidavit of that fact by the
holder thereof, such consideration, if any, as may be required pursuant to
Section 2.2(c) hereof; provided, however, that the Paying Agent shall, as a
condition precedent to the issuance thereof, require

 

18

--------------------------------------------------------------------------------


 

the Company Stockholder who is the owner of such lost, stolen or destroyed
certificates to provide an affidavit of loss and deliver a bond in such amount
as it may reasonably direct, indemnifying Buyer and the Paying Agent against any
claim that may be made against Company or the Paying Agent with respect to the
certificates or agreements alleged to have been lost, stolen or destroyed.

 

(ix)                              No Further Ownership Rights in Company Capital
Stock.  The portion of the Estimated Initial Purchase Price paid or payable in
respect of the surrender for exchange of the Shares in accordance with the terms
hereof shall be deemed to be full satisfaction of all rights pertaining to such
Shares, and there shall be no further registration of transfers on the records
of the Company of the Shares that were outstanding immediately prior to the
Closing.

 

(x)                                 No Liability.  None of the Paying Agent,
Depository Agent, Buyer or its Affiliates, and following Closing, the Company,
nor any other Person shall be liable to any Person in respect of any portion of
the Estimated Initial Purchase Price delivered to a public official pursuant to
any applicable abandoned property, escheat or similar law.

 

2.3                                                             Purchase Price.

 

(a)                                 Treatment of Common Stock.

 

(i)                                     Promptly after receipt of each Seller’s
Seller Letter of Transmittal, the Paying Agent shall pay to each such Seller who
holds Shares in respect of such Shares an amount equal to (x) the Initial
Purchase Price Per Share, multiplied by (y) the number of shares of Common Stock
opposite such Seller’s name in the “Common Stock” column in the Securityholders
Schedule.

 

(ii)                                  Following the Closing, each Seller holding
Shares in respect of such Shares shall be entitled to receive an amount, if any,
equal to:

 

(A)                               each such Seller’s Fully Diluted Pro Rata
Percentage of a Working Capital Surplus Payment, if any, pursuant to
Section 2.4;

 

(B)                               each such Seller’s Fully Diluted Pro Rata
Percentage of an Earnout Payment, if any, pursuant to Section 2.5; and

 

(C)                               each such Seller’s Indemnity Pro Rata
Percentage of the release of the remaining Escrow Amount and the Expense Fund
Amount, in each case, if any, pursuant to Section 8.3 and Section 8.5,
respectively.

 

(a)                                 Treatment of Company Options.

 

(i)                                     No outstanding Company Option (whether
vested or unvested) shall be assumed by, continued in effect or replaced by
Buyer pursuant to or in connection with the transactions contemplated by this
Agreement.  The Company has taken or shall take all actions necessary so that,
at the Closing, each Company Option (whether vested or unvested) that is
unexpired, unexercised and outstanding immediately prior to the Closing shall
terminate and be cancelled as of the Closing. Each Option Holder who is a holder
of a Company Option which is not an In-the-Money Vested Option immediately prior
to the Closing shall not be entitled to receive any payment therefor.  Each
Option Holder who is a holder of an In-the-Money Vested Option immediately prior
to the Closing (each a “Former In-the-Money Option Holder” and together, the
“Former In-the-Money Option Holders”) shall be entitled to receive in exchange
for the cancellation thereof, without interest, payment in cash in an amount
equal to:

 

19

--------------------------------------------------------------------------------


 

(A)                               At the time specified in Section 2.2(c)(iii),
(x) the Initial Purchase Price Per Share, multiplied by (y) the aggregate number
of shares of Common Stock issuable upon exercise of the In-the-Money Vested
Option opposite such Former In-the-Money Option Holder’s name in the
“In-the-Money Vested Options” column in the Securityholders Schedule, minus
(z) the aggregate exercise price for all shares of Common Stock that would be
issuable upon exercise of such Former In-the-Money Option Holder’s In-the-Money
Vested Option(s) immediately prior to the Closing (the aggregate of all such
payments being the “Option Closing Payments”);

 

(B)                               Following the Closing, each Former
In-the-Money Option Holder shall be entitled to receive in respect of his or her
In-the-Money Vested Option an amount, if any, equal to:

 

(1)                                 each such Former In-the-Money Option
Holder’s Fully Diluted Pro Rata Percentage of a Working Capital Surplus Payment,
if any, pursuant to Section 2.4;

 

(2)                                 each such Former In-the-Money Option
Holder’s Fully Diluted Pro Rata Percentage of an Earnout Payment, if any,
pursuant to Section 2.5; and

 

(3)                                 each such Former In-the-Money Option
Holder’s Indemnity Pro Rata Percentage of the release of the remaining Escrow
Amount and the Expense Fund Amount, in each case, if any, pursuant to
Section 8.3 and Section 8.5, respectively.

 

(ii)                                  All payments to Option Holders holding
In-the-Money Vested Options shall be made on the same schedule and on the same
terms and conditions as applied to the Sellers generally and in all events in
accordance with the requirements set forth in Treasury Regulation
Section 1.409A-3(i)(5)(iv).  Each such payment to an Option Holder who is or was
an employee of the Company (less applicable Tax withholdings) shall be paid
through the employee payroll system of the Company (or any Affiliate thereof or
successor thereto) no later than its next regularly scheduled payroll date
immediately following the date on which such amount becomes payable to such
Option Holder.  Each such payment to an Option Holder who is not, and was not
previously, an employee of the Company shall be paid directly to such Option
Holder by the Paying Agent promptly after receipt of such Option Holder’s Option
Holder Transmittal Letter.

 

(iii)                               Prior to the Closing, the Company shall send
a notice to all Option Holders (in a form acceptable to Buyer and at the time
and in the manner required by the Company Stock Plan), which notice shall
(A) notify the Option Holders of the transactions contemplated by this
Agreement, and (B) describe the treatment of Company Options pursuant to this
Agreement.  Prior to the Closing, the Company shall use reasonable efforts to
cause each holder  of Company Options that are not In-the-Money Vested Options
to execute and deliver an Option Cancellation Agreement in substantially the
form attached hereto as Exhibit I.

 

2.4                                                             Post-Closing
Working Capital Adjustment.

 

(a)                                 Within ninety (90) days following the
Closing Date, Buyer shall prepare and deliver to the Sellers’ Representative a
statement (the “Closing Statement”) setting forth the Closing Company Cash, the
Closing Indebtedness, the Closing Transaction Expenses and the Closing Net
Working Capital and Buyer’s resulting calculation of the Initial Purchase
Price.  The Closing Statement shall be prepared in accordance with the
applicable definitions set forth in this Agreement.  The Sellers’ Representative
shall cooperate as reasonably requested in connection with the preparation of
the Closing Statement.  During the thirty (30) days immediately following the
Sellers’ Representative’s receipt of the Closing Statement and any period of
dispute with respect thereto thereafter, Buyer shall provide the

 

20

--------------------------------------------------------------------------------


 

Sellers’ Representative with reasonable access during normal business hours to
the relevant books, records and documents supporting data for purposes of its
review of the Closing Statement.  The Closing Statement and the resulting
calculation of the Initial Purchase Price shall become final and binding on the
parties thirty (30) days following the Sellers’ Representative’s receipt thereof
unless the Sellers’ Representative gives written notice of its disagreement (a
“Notice of Disagreement”) to Buyer prior to such date specifying in reasonable
detail the nature and dollar amount of any disagreement so asserted; provided
that the Closing Statement and the resulting calculation of the Initial Purchase
Price shall become final and binding upon the parties upon the Sellers’
Representative’s delivery, prior to the expiration of the thirty (30) day
period, of written notice to Buyer of its acceptance of the Closing Statement.

 

(b)                                 If a timely Notice of Disagreement is
received by Buyer, then the Closing Statement (as revised in accordance with
this Section 2.4), and the resulting calculation of the Initial Purchase Price,
shall become final and binding upon the parties on the earlier of (i) the date
any and all matters specified in the Notice of Disagreement are finally resolved
in writing by the Sellers’ Representative and Buyer and (ii) the date any and
all matters specified in the Notice of Disagreement not resolved by the Sellers’
Representative and Buyer are finally resolved in writing by the Expert.  The
Closing Statement shall be revised to the extent necessary to reflect any
resolution by the Sellers’ Representative and Buyer and any final resolution
made by the Expert in accordance with this Section 2.4(b).  During the twenty
(20) days immediately following the delivery of a Notice of Disagreement or such
longer period as the Sellers’ Representative and Buyer may agree in writing, the
Sellers’ Representative and Buyer shall seek in good faith to resolve in writing
any differences which they may have with respect to any matter specified in the
Notice of Disagreement.  At the end of such twenty (20) day period, the Sellers’
Representative and Buyer shall submit to the Expert for review and resolution of
any and all matters (but only such matters) which remain in dispute and which
were included in the Notice of Disagreement.  Buyer and Sellers’ Representative
shall instruct the Expert to make a final determination of the items included in
the Closing Statement (to the extent such amounts are in dispute) in accordance
with the terms of this Agreement.  Buyer and the Sellers’ Representative will
cooperate (and Buyer shall cause the Company to cooperate) with the Expert
during the term of its engagement.  Buyer and Sellers’ Representative shall
instruct the Expert not to, assign a value to any item in dispute greater than
the greatest value for such item assigned by Buyer, on the one hand, or the
Sellers’ Representative, on the other hand, or less than the smallest value for
such item assigned by Buyer, on the one hand, or the Sellers’ Representative, on
the other hand.  Buyer and Sellers’ Representative shall also instruct the
Expert to make its determination based solely on presentations by Buyer and
Sellers’ Representative that are in accordance with the guidelines and
procedures set forth in this Agreement (i.e., not on the basis of an independent
review).  The Closing Statement, the determination of the Closing Indebtedness,
the Closing Transaction Expenses and the Closing Net Working Capital and the
resulting calculation of the Initial Purchase Price shall become final and
binding on the parties hereto on the date the Expert delivers its final
resolution in writing to Buyer and the Sellers’ Representative (which final
resolution shall be delivered not more than thirty (30) days following
submission of such disputed matters), and such resolution by the Expert shall
not be subject to court review or otherwise appealable.  The fees and expenses
of the Expert pursuant to this Section 2.4(b) shall be borne by the Company, on
the one hand, and the Seller Indemnifying Parties (based on each Seller
Indemnifying Party’s Fully Diluted Pro Rata Percentages), on the other hand,
based upon the percentage which the aggregate portion of the contested amount
awarded to each party bears to the amount actually contested by such party, as
determined by the Expert.  For example, if the Sellers’ Representative claims
the Initial Purchase Price is $1,000 greater than the amount determined by
Buyer, and Buyer contests only $500 of the amount claimed by the Sellers’
Representative, and if the Expert ultimately resolves the dispute by awarding
the Seller Indemnifying Parties $300 of the $500 contested, then the costs and
expenses of the Expert will be allocated 60% (i.e., 300 ÷ 500) to the Company
and 40% (i.e., 200 ÷ 500) to the Seller Indemnifying Parties.

 

21

--------------------------------------------------------------------------------


 

(c)                                  If the Initial Purchase Price as finally
determined in accordance with this Section 2.4 (the “Definitive Initial Purchase
Price”) is greater than the Estimated Initial Purchase Price (the positive
amount by which the Definitive Initial Purchase Price exceeds the Estimated
Initial Purchase Price, the “Working Capital Surplus Amount”), then Buyer,
within ten (10) Business Days after the Closing Statement becomes final and
binding in accordance with the terms hereof (the “Closing Statement Date”),
shall make payment to the Paying Agent, by wire transfer of immediately
available funds, an amount equal to the Working Capital Surplus Amount (a
“Working Capital Surplus Payment”) for disbursement to the Seller Indemnifying
Parties in accordance with each Seller Indemnifying Party’s Fully Diluted Pro
Rata Percentage; provided, however, that the Paying Agent’s disbursement for the
portion of such Working Capital Surplus Payment to be paid to the Former
In-the-Money Option Holders in respect of their In-the-Money Vested Options who
are or were employees of the Company be remitted directly to the Company (or any
Affiliate thereof or successor thereto) for payment via payroll in accordance
with Section 2.3(b)(ii).  If the Estimated Initial Purchase Price is greater
than the Definitive Initial Purchase Price (the positive amount by which the
Estimated Initial Purchase Price exceeds the Definitive Initial Purchase Price,
the “Working Capital Deficit Amount”), then, Buyer may recover from the Escrow
Fund an amount equal to the Working Capital Deficit Amount (a “Working Capital
Deficit Payment”).  In the event the Escrow Fund is insufficient to pay a
Working Capital Deficit Payment, the Seller Indemnifying Parties shall promptly
(but no later than three (3) Business Days) wire, in immediately available
funds, to Buyer the amount by which the Working Capital Deficit Amount exceeds
the Escrow Fund in accordance with each Seller Indemnifying Party’s Fully
Diluted Pro Rata Percentages.

 

(d)                                 Buyer shall have the right to offset against
any Working Capital Surplus Payment any claims for which it is entitled to
indemnification under this Agreement, subject to the limitations on such
indemnification set forth in Section 8.2.

 

2.5                                                             Earnout.

 

(a)                                 Following the Closing, the Seller
Indemnifying Parties shall be entitled to receive from Buyer (subject to the
terms and conditions set forth in this Section 2.5) additional cash
consideration based on the Company’s performance during the twelve month period
beginning on the Closing Date (the “First Earnout Period”) and the twelve month
period following the end of the First Earnout Period (the “Second Earnout
Period” and the First Earnout Period each, an “Earnout Period” and collectively,
the “Earnout Periods”).  The amount (if any) paid with respect to the First
Earnout Period (the “First Earnout Payment”), the initial amount (if any) paid
with respect to the Second Earnout Period (the “Second Base Earnout Payment”),
the amount in addition to the Second Base Earnout Payment (if any) paid with
respect to the Second Earnout Period (the “Second Upside Earnout Payment”
together with the First Earnout Payment and the Second Base Earnout Payment, the
“Earnout Payments” and each an “Earnout Payment”), each shall be determined in
accordance with this Section 2.5.  Within ten (10) days after the amount of any
such Earnout Payment has been finally determined pursuant to this Section 2.5,
if any, Buyer shall make payment to the Paying Agent by wire transfer of
immediately available funds an amount equal to any such Earnout Payment for
disbursement to the Seller Indemnifying Parties in accordance with each Seller
Indemnifying Party’s Fully Diluted Pro Rata Percentage; provided, however, that
the Paying Agent’s disbursement of the portion of such amount, if any, to be
paid to the Former In-the-Money Option Holders in respect of their In-the-Money
Vested Options who are or were employees of the Company shall be distributed to
the Company (or any Affiliate thereof or successor thereto) for payment via
payroll in accordance with Section 2.3(b)(ii).

 

(b)                                 The amount of the Earnout Payments (if any)
shall be determined as set forth in this Section 2.5.

 

22

--------------------------------------------------------------------------------


 

(i)             The First Earnout Payment shall equal the positive amount by
which (A) 6.25 times the TTM EBITDA for the First Earnout Period exceeds (B) the
Definitive Initial Purchase Price, if any; provided, however, that the First
Earnout Payment shall not exceed $40,000,000.

 

(ii)          The Second Base Earnout Payment shall equal the positive amount by
which 6.25 times the TTM EBITDA for the Second Earnout Period exceeds the sum of
(i) the First Earnout Payment, if any, and (ii) the Definitive Initial Purchase
Price.

 

(iii)       The Second Upside Earnout Payment shall equal 2.0 times the positive
difference, if any, between (A) the TTM EBITDA during the Second Earnout Period,
and (B) $25,000,000 (the Second Upside Earnout, together with the Second Base
Earnout Payment, the First Earnout Payment, in each case, if any, and the
Definitive Initial Purchase Price, the “Aggregate Purchase Price”); provided,
however, that the Second Upside Earnout Payment shall not exceed $20,000,000;
and provided, further, that the actual amount of the Second Upside Earnout
Payment, if any, payable to the Seller Indemnifying Parties shall be reduced by
an amount equal to the amount payable under the Second Upside Earnout Retention
Pool.

 

(c)                                  Conditions.  Notwithstanding anything to
the contrary in this Section 2.5:

 

(i)             the First Earnout Payment shall only be paid if the Company
earns at least a $12,000,000 TTM EBITDA during the First Earnout Period;

 

(ii)          both the Second Base Earnout Payment and the Second Upside Earnout
Payment shall only be paid if the Company earns at least a $13,000,000 TTM
EBITDA during the Second Earnout Period; and

 

(iii)       (A) the total sum of the First Earnout Payment, the Second Base
Earnout Payment and the Definitive Initial Purchase Price shall not exceed
$150,000,000, and (B) the Aggregate Purchase Price shall not exceed
$170,000,000.

 

(d)                                 For each Earnout Payment, within thirty (30)
days of the end of the Earnout Period relating thereto, Buyer shall deliver to
the Sellers’ Representative a written statement used to calculate such Earnout
Payment (each an “Earnout Statement”), and shall promptly supply to the Sellers’
Representative documentation and materials supporting the Earnout Statement upon
request by Sellers’ Representative.  Within thirty (30) days after receipt of
such Earnout Statement, the Sellers’ Representative may deliver to Buyer a
written statement (an “Objection”) setting forth requests for further
information and/or any disagreement with such calculation.  If the Sellers’
Representative does not submit an Objection within such 30-day period, then the
Earnout Payment(s), as set forth in the Earnout Statement from Buyer and based
on the written calculation provided, shall be final and deemed binding upon the
parties.  If the Sellers’ Representative does not deliver an Objection, Buyer
shall pay, or cause to be paid, to the Sellers in accordance with
Section 2.5(a) after completion of the Objection period, but in no event later
than forty-five (45) days thereafter.  If after endeavoring in good faith the
parties are unable to resolve any disputed items, the parties shall resolve such
disputed items in accordance with Section 9.10.

 

(e)                                  Notwithstanding anything herein to the
contrary, Buyer’s obligation to make any Earnout Payment hereunder shall be
suspended if any unresolved claim or dispute regarding or arising in connection
with the Earnout Payments or this Section 2.5 between Buyer or the Company on
the one hand, and the Sellers’ Representative (on behalf of the Sellers), on the
other hand, remains unresolved.    Upon resolution thereof, Buyer shall promptly
make such Earnout Payment or release the portion thereof

 

23

--------------------------------------------------------------------------------


 

withheld, as applicable, and as adjusted pursuant to Section 2.5(f), subject to
and as finally determined according to the procedures set forth in Article VIII.

 

(f)                                   Buyer shall have the right to offset
against any Earnout Payment any claims for which it is entitled to
indemnification under this Agreement, subject to the limitations on such
indemnification set forth in Section 8.2.  Payments under the Company Retention
Bonus Plan shall be considered an Earnout Payment, and thus subject to offset,
for purposes of this Section 2.5(f) and Section 8.2.

 

(g)                                  The right of any Seller Indemnifying Party
to receive any Earnout Payment (i) is solely a contractual right and is not a
security for purposes of any federal or state securities laws (and shall confer
upon the Seller Indemnifying Parties only the rights of a general unsecured
creditor under applicable state law); (ii) will not be represented by any form
of certificate or instrument; (iii) does not give any Seller Indemnifying Party
any dividend rights, voting rights, liquidation rights, preemptive rights or
other rights common to holders of Buyer’s Capital Stock or any Capital Stock of
Buyer’s Affiliates; (iv) are not redeemable; and (v) may not be sold, assigned,
pledged, gifted, conveyed, transferred or otherwise disposed of (a “Transfer”),
except (i) by operation of law or pursuant to the laws of descent and
distribution or (ii) with the Buyer’s prior written consent (and any such
Transfer in violation of this Section 2.5 shall be null and void).

 

(h)                                 Notwithstanding anything contrary in this
Agreement, in the event that any Key Employee has not been continuously employed
or engaged full-time (devoting at least forty (40) hours per week to such
employment) as an employee of the Company through the date that any Earnout
Payment would otherwise be payable by Buyer to such Key Employee pursuant to
this Section 2.5, such Key Employee’s Pro Rata Fully-Diluted Percentage of such
Earnout Payment, to the extent payable in respect of Shares pursuant
Section 2.3(a), shall be payable to such Key Employee, by wire transfer of
immediately available funds, without interest thereon, on the first (1st)
anniversary of the date on which such portion of such Earnout Payment would have
otherwise been payable by Buyer to such Key Employee; provided, however, that
such deferral shall not apply if such Key Employee (i) is terminated without
Cause, (ii) voluntarily resigns for Good Reason or (iii) dies.

 

(i)                                     The Seller Indemnifying Parties, the
Company and Buyer intend that (i) no portion of an Earnout Payment, if any, to
the extent payable in respect of Shares pursuant Section 2.3(a), shall be
treated as compensation for any Tax purpose (and therefore shall not constitute
deferred compensation to which Section 409A could apply), and (ii) each Earnout
Payment, if any, to the extent payable in respect of Shares pursuant
Section 2.3(a), shall qualify under the exception for transaction-based payments
of deferred compensation under Treasury Regulations
Section 1.409A-3(i)(5)(iv)(A).  All references in this Section 2.5 to
Section 409A or any Treasury Regulations thereunder have been included solely
for the purpose of ensuring that, in the event of a determination by a
governmental entity that is contrary to the parties’ intention as described in
the preceding sentence, each Earnout Payment, if any, shall comply with the
requirements of Section 409A.

 

(j)                                    Earn-Out Related Covenants.

 

(i)                                     During the Earnout Periods, Buyer agrees
to use commercially reasonable efforts consistent with sound business practice
to (1) operate the Company in the ordinary course of business consistent with
past practice (subject to the attached 2016/2017 Operating Budget and an
operating budget of the Company for the remainder of the Second Earnout Period
consistent with the 2016/2017 Operating Budget, to be mutually agreed upon by
Buyer or its Affiliates, on the one hand, and the Sellers’ Representative or the
then current Chief Executive Officer of the Company’s business, on

 

24

--------------------------------------------------------------------------------


 

the other hand); and (2) avoid taking actions or failing to take actions the
primary purposes of which is to prevent the Company from satisfying Earnout
targets set forth in Section 2.5.

 

(ii)                                  Without limiting the foregoing, during the
Earnout Periods without the consent of the Sellers’ Representative (which such
consent shall not be unreasonably withheld, delayed or conditioned):  (A) Buyer
shall allow the continuing employees of the Company who serve as management of
the business following the Closing to make day to day operational decisions
consistent with the Company’s past practice; (B) Buyer shall not require any
continuing employee of the Company to spend a material amount of time on
responsibilities unrelated to the business of the Company unless a negotiated
reimbursement to the Company is agreed to by Buyer and Sellers’ Representative;
and (C) Buyer shall continue to operate the Company as a going concern and shall
not: (1) engage in discounting, promotional and refund practices that are
materially inconsistent with those of the Company pre-Closing and whose primary
purpose is to attempt to reduce the Earnout Payments, (2) materially and
adversely change the base salary and bonus compensation structure for personnel
of the Company from those in effect immediately following the Closing, or
(3) other than with respect to a Product Sale or a Business Sale permit the sale
of any material equipment or other assets of the Company outside the ordinary
course of business.

 

(iii)                               During the Earn-Out Periods, the following
guiding principles will govern joint marketing efforts between Buyer and its
Affiliates (other than the Company), on the one hand (the “Buyer Parties”), and
the Company, on the other hand, it being understood that any such marketing
efforts shall be subject to the final approval of Buyer, on the one hand, and
the Sellers’ Representative, on the other hand:  (i) the Buyer Parties and the
Company will promote each other’s digital products in exchange for a 50/50
revenue share of promoted traffic to the other’s digital database, provided that
the timing and extent of database promotion shall be mutually agreed upon;
(ii) the parties shall mutually agree on any solicitation of the Company’s
player database with regard to the Buyer Parties’ other digital products (such
consent not to be unreasonably withheld) and vice versa; (iii) the Company will
use commercially reasonable efforts to produce a Hollywood branded classic slots
game; (iv) the Buyer Parties will use commercially reasonable efforts to promote
the aforementioned Hollywood branded game to their digital and land based player
databases; and (v) the Company will use commercially reasonable efforts to
integrate loyalty programs of the Buyer Parties and promote Buyer Parties’ land
based gaming facilities in exchange for an agreed upon affiliate marketing share
of such revenue.

 

(iv)                              Notwithstanding anything in this
Section 2.5(j) to the contrary, the parties recognize and agree that (x) neither
Buyer’s Affiliates nor Buyer has any fiduciary duties to the Seller Indemnifying
Parties or the Company to operate the business and operations of the Company to
achieve or maximize achievement of the Earnout Payments, (y) Buyer’s and its
Affiliates’ respective Boards, shall retain sole discretion over Company
management with respect to the operations of the Company consistent with their
fiduciary duties to their respective stockholders, as applicable and (z) Buyer
and the Company shall be operated in a manner as is required to comply with the
Buyer Compliance Matters, none of the covenants set forth in this
Section 2.5(j) shall require the Company, Buyer or any of their respective
Affiliates to operate in contravention of the Buyer Compliance Matters and to
the extent there is any inconsistency between the Buyer Compliance Matters and
the covenants set forth herein, the requirement to operate the Company and its
business in a manner consistent with the Buyer Compliance Matters shall
control.  In addition, the Company may be required to include a prominent
disclaimer, which provision shall be reasonably acceptable to Buyer, to the
effect that casino style social games are intended for use by those 21 or older
and not or those on a patron excluded list.  To the extent that Buyer determines
to require the Company to implement any meaningful compliance related
requirements during the Earnout Period that are outside the scope of Buyer
Compliance Matters and that would reasonably be expected to have any negative
impact on TTM EBITDA, (x) the parties will work together in good faith to
undertake commercially reasonable steps (not inconsistent with the Buyer
Compliance Matters) to

 

25

--------------------------------------------------------------------------------


 

minimize such negative impact at Buyer’s expense and (y) any remaining negative
impact actually suffered by the Company during the Earnout Period shall be
credited to TTM EBITDA to the extent such impact is tangible and verifiable.

 

(k)                                 In the event of any sale, exclusive license
or other disposition of a product of the Company during the Earnout Periods by
Buyer, any of its Affiliates or the Company to a third party (a “Product Sale”)
or any acquisition of the business of the Company during such period by a third
party, whether by an acquisition of all or substantially all of the capital
stock of the Company (by merger, consolidation, stock sale or otherwise) or all
or substantially all of the assets of the Company’s business (a “Business
Sale”), Buyer shall cause the third party acquiring a Company product and/or the
business of the Company, as applicable, to assume the obligations of Buyer under
this Section 2.5 (and Buyer shall not by such assumption be relieved of its
obligations under this Section 2.5) with respect to any such Company product
acquired by such third party or the Business, as applicable.  In the event of
any assumption of any obligations of Buyer under the preceding sentence, the
third party assuming such obligations shall enter into an agreement with the
Sellers’ Representative, on behalf of the Sellers and the Former In-the-Money
Option Holders, in a form reasonably acceptable to the Sellers’ Representative,
agreeing to be bound by the applicable provisions of this Agreement.  In the
event of such Product Sale or Business Sale the Buyer and Sellers’
Representative will work in good faith to mutually determine the treatment of
any proceeds of such Product Sale or Business Sale with respect to the
calculation of TTM EBITDA under this Agreement.  If the Buyer and Sellers’
Representative are unable to determine treatment of such sale proceeds for
purposes of the calculation of TTM EBITDA within twenty (20) days of the
consummation of such sale,  the Sellers’ Representative and Buyer shall submit
such matter to a mutually acceptable third party valuation expert.  Buyer and
Sellers’ Representative shall instruct such valuation expert to make a final
determination of such TTM EBITDA treatment, by reference to the proceeds from
the sale and the then- current marketplace as well as the original terms and
conditions of this Agreement.  Buyer and the Sellers’ Representative will
cooperate (and Buyer shall cause the Company to cooperate) with the valuation
expert during the term of its engagement.  The determination of the valuation
expert shall become final and binding on the parties hereto on the date such
expert delivers its final resolution in writing to Buyer and the Sellers’
Representative (which final resolution shall be delivered not more than thirty
(30) days following submission of such matter), and such resolution by such
expert shall not be subject to court review or otherwise appealable.

 

(l)                                     In the event that any Company
Transaction involving Buyer (substituting references to “Buyer” for references
to “the Company” in the definition thereof) occurs during such period, Buyer
shall cause Buyer’s successor entity or surviving entity to assume the
obligations of Buyer  under this Section 2.5 (and, if Buyer survives such
transaction, Buyer shall not by such assumption be relieved of its obligations
under this Section 2.5).  In the event of any assumption of any obligations of
Buyer under the preceding sentence, Buyer’s successor entity or surviving entity
shall enter into an agreement with the Sellers’ Representative, on behalf of the
Sellers and the Former In-the-Money Option Holders, in a form reasonably
acceptable to the Sellers’ Representative, agreeing to be bound by the
applicable provisions of this Agreement.

 

(m)                             Notwithstanding anything to the contrary in this
Agreement each Seller agrees not to intentionally take or omit to take any other
action (including action or inaction through Affiliates) to artificially inflate
the Company’s revenues during the Earnout Period.

 

2.6                                                             Withholding
Rights.  Notwithstanding anything in this Agreement to the contrary, Buyer, the
Company and the Escrow Agent shall be entitled to withhold and deduct from the
consideration otherwise payable pursuant to this Agreement any amount that Buyer
or the Company or the Escrow Agent, as applicable, is required to deduct and
withhold with respect to the making of such payment under the Code or any
provision of state, local or non-U.S. Tax law.  To the extent that amounts

 

26

--------------------------------------------------------------------------------


 

are so withheld and timely paid over to the appropriate Tax authority, such
amounts shall be treated for all purposes of this Agreement as having been paid
to the Person in respect of which such deduction and withholding were made.

 

2.7                                                             Securityholders
Schedule.  The Company shall prepare and deliver to Buyer the Securityholders
Schedule not later than three (3) Business Days prior to the scheduled Closing
Date.

 

ARTICLE III
CONDITIONS TO CLOSING

 

3.1                                                             Conditions to
Buyer’s Obligations.  The obligation of Buyer to consummate the transactions
contemplated by this Agreement is subject to the satisfaction of the following
conditions on or prior to the Closing Date:

 

(a)                                 Representation and Warranties.  The
representations and warranties set forth in Article V that are qualified as to
materiality or Material Adverse Effect shall be true and correct in all respects
and as of the Closing and all other representations and warranties set forth in
Article V that are not so qualified shall be true and correct in all material
respects as of the Closing, in each case as though then made, other than those
representations and warranties that address matters as of particular dates which
shall be true and correct in all material respects as of such dates;

 

(b)                                 Covenants.  Each Seller and the Company
shall have performed, in all material respects, all of the covenants and
agreements required to be performed by them hereunder prior to the Closing;

 

(c)                                  Third-Party Approvals.  The Company shall
have received or obtained all third-party consents and approvals that are
identified on the attached Third-Party Approvals Schedule (collectively, the
“Third-Party Approvals”), in each case on terms and conditions reasonably
satisfactory to Buyer;

 

(d)                                 Governmental Approvals.  Buyer, the Sellers
and the Company shall have received or obtained all governmental and regulatory
consents, novations, approvals, licenses and authorizations that are necessary
(i) for the consummation of the transactions contemplated hereby or (ii) for
Buyer to own the Shares and to operate the businesses of and control the Company
following the Closing (collectively, the “Governmental Approvals”);

 

(e)                                  Litigation.  No suit, action or other
proceeding shall be pending or overtly threatened before any Governmental
Authority or any arbitrator wherein an unfavorable injunction, judgment, order,
decree, ruling or charge could reasonably be expected to (i) prevent the
performance of this Agreement or the consummation of any of the transactions
contemplated hereby or declare unlawful any of the transactions contemplated
hereby, (ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation; (iii) affect adversely, in any material
respect, the right of Buyer to own the Shares or operate the business of or
control the Company, or (iv) affect adversely, in any material respect, the
right of the Company to own its  assets or control its business.

 

(f)                                   No Material Adverse Effect.  There shall
have not have occurred a Material Adverse Effect that is continuing as of the
Closing;

 

(g)                                  Escrow Agreement.  The Sellers’
Representative shall have executed and delivered the Escrow Agreement, and the
Escrow Agreement shall be in full force and effect as of the Closing and shall
not have been amended or modified;

 

27

--------------------------------------------------------------------------------


 

(h)                                 Restrictive Covenants Agreement.  Each of
the Key Employees shall have executed and not revoked or expressed an intent to
revoke their respective Restrictive Covenant Agreements;

 

(i)                                     Key Employee Hire Package.  Each of the
Key Employees shall have executed and delivered the documents set forth in their
respective Key Employee Hire Package;

 

(j)                                    Employee Hire Package.  At least ninety
percent (90%) of the employees of the Company other than the Key Employees shall
have executed and delivered their respective Employee Hire Packages;

 

(k)                                 FIRPTA Certificate.  The Company shall have
delivered to Buyer a certification, under penalties of perjury, stating that the
Company is not and has not been a United States real property holding
corporation, dated as of the Closing Date and in form and substance required
under Treasury Regulations Section 1.897-2(h);

 

(l)                                     Termination of Company Options.  All
Company Options shall have been exercised prior to the Closing or shall have
been cancelled in accordance with Section 2.3(b);

 

(m)                             Capital Stock.  Buyer shall have acquired 100%
of the Capital Stock of the Company;

 

(n)                                 D&O Tail.  The Company shall have provided
Buyer with evidence reasonably satisfactory to Buyer of the purchase of the D&O
Tail together with a successor-in-interest endorsement in accordance with
Section 4.13;

 

(o)                                 Resignation Letters.  The Company shall have
provided Buyer with copies of resignations, effective as of the Closing, of each
director of the Company in accordance with Section 4.12;

 

(p)                                 280G Approval.  Prior to the Closing, the
Company shall have delivered to Buyer evidence satisfactory to Buyer that either
(i) any shareholder vote required pursuant to Section 4.11 was solicited in
conformity with Section 280G of the Code and the regulations promulgated
thereunder and the requisite shareholder approval was obtained with respect to
any payments and/or benefits that were subject to the shareholder vote (the
“280G Approval”) or (ii) the 280G Approval was not obtained and as a
consequence, that such “parachute payments” shall not be made or provided,
pursuant to the waivers of those payments and/or benefits which were executed by
the affected individuals;

 

(q)                                 Officer’s Certificate.  At the Closing, the
Company shall have delivered to Buyer: (i) a certificate signed by an officer of
the Company, dated the date of the Closing, stating that the conditions in this
Section 3.1(a) through (p) have been satisfied as of the Closing; (ii) copies of
all Third-Party Approvals and Governmental Approvals, if any; and (iii) such
other documents or instruments as are required to be delivered by the Sellers or
the Company at the Closing pursuant to the terms hereof;

 

(r)                                    Secretary’s Certificate.  At the Closing,
the Company shall have delivered to Buyer a certificate signed by the Secretary
of the Company, providing copies of the resolutions of the Company’s board of
directors authorizing the execution, delivery and performance of this Agreement
and the other agreements contemplated hereby and the consummation of the
transactions contemplated hereby and thereby;

 

28

--------------------------------------------------------------------------------


 

(s)                                   Good Standing Certificates.  The Company
shall have delivered to Buyer good standing certificates for the Company from
its jurisdiction of organization and each jurisdiction in which the Company is
qualified to do business as a foreign entity, in each case dated as of a recent
date prior to the Closing Date; and

 

(t)                                    Other Transaction Documents.  All
proceedings to be taken by the Sellers and the Company in connection with the
consummation of the transactions contemplated hereby, and all agreements,
certificates, instruments and other documents required to be delivered by the
Sellers’ Representative (on behalf of the Sellers) or the Company to effect the
transactions contemplated hereby (collectively, the “Transaction Documents”)
shall be reasonably satisfactory in form and substance to Buyer.  Any condition
specified in this Section 3.1 may be waived by Buyer if such waiver is set forth
in a writing duly executed and delivered by Buyer.

 

3.2                                                             Conditions to
the Company’s and the Sellers’ Obligations.  The obligation of the Company and
the Sellers to consummate the transactions contemplated by this Agreement is
subject to the satisfaction of the following conditions at or prior to the
Closing:

 

(a)                                 Representations and Warranties.  The
representations and warranties set forth in Article VI that are qualified as to
materiality or material adverse effect shall be true and correct in all respects
as of the Closing and all other representations and warranties set forth in
Article VI that are not so qualified shall be true and correct in all material
respects as of the Closing, in each case, as though then made, other than those
representations and warranties that address matters as of particular dates which
shall be true and correct in all material respects as of such dates;

 

(b)                                 Covenants.  Buyer shall have performed, in
all material respects, all the covenants and agreements required to be performed
by it hereunder prior to the Closing;

 

(c)                                  Escrow Agreement.  Each of the parties to
the Escrow Agreement other than the Sellers’ Representative shall have executed
and delivered the Escrow Agreement, and the Escrow Agreement shall be in full
force and effect as of the Closing and shall not have been amended or modified;

 

(d)                                 Litigation.  No suit, action or other
proceeding shall be pending before any court or governmental or regulatory
official, body or authority or any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling or charge could reasonably be expected to
(i) prevent the performance of this Agreement or the consummation of any of the
transactions contemplated hereby or declare unlawful any of the transactions
contemplated hereby or (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation, and no such injunction,
judgment, order, decree or ruling shall be in effect;

 

(e)                                  Closing Certificate.  At the Closing, Buyer
shall have delivered to the Company (on behalf of the Sellers) (i) a certificate
signed by an authorized officer of Buyer, dated the date of the Closing, stating
that the conditions specified in Section 3.2(a) above have been satisfied,
(ii) certified copies of the resolutions of Buyer’s board of directors
authorizing the execution, delivery and performance of this Agreement and the
other agreements contemplated hereby and the consummation of the transactions
contemplated hereby and thereby and (iii) a good standing certificate with
respect to Buyer from the Secretary of State of the State of Delaware and from
each other jurisdiction in which Buyer is qualified to do business as a foreign
corporation, in each case dated as of a recent date prior to the Closing Date;
and

 

29

--------------------------------------------------------------------------------


 

(f)                                   Other Proceedings.  All proceedings to be
taken by Buyer in connection with the consummation of the transactions
contemplated hereby and all documents required to be delivered by Buyer to
effect the transactions contemplated hereby shall be reasonably satisfactory in
form and substance to the Company (on behalf of the Sellers).  Any condition
specified in this Section 3.2 may be waived if such waiver is set forth in a
writing duly executed and delivered by the Company (on behalf of the Sellers).

 

ARTICLE IV

 

COVENANTS PRIOR TO CLOSING

 

Each of the parties agrees as follows with respect to the period between the
date of this Agreement and the Closing:

 

4.1                                                             General. 
Subject to the terms of this Agreement, each party shall use reasonable best
efforts to take all actions and do all things necessary, proper or advisable in
order to consummate and make effective the transactions contemplated by this
Agreement (including satisfaction, but not waiver, of the conditions set forth
in ARTICLE III above).  Without limiting the foregoing, each of the parties
shall execute and deliver all agreements and other documents required to be
delivered by or on behalf of such party under ARTICLE III above.

 

4.2                                                             Third-Party
Notices and Consents.  The Sellers and the Company shall use reasonable best
efforts to give all required notices to third parties and obtain all required
third-party consents, waivers, approvals, authorizations or permits in
connection with the matters contemplated by this Agreement.  All such consents,
waivers, approvals and notices shall be in writing and in form and substance
reasonably satisfactory to Buyer, and executed counterparts of such consents,
waivers and approvals shall be delivered to Buyer promptly after receipt
thereof, and copies of such notices shall be delivered to Buyer promptly after
the making thereof.  Notwithstanding anything to the contrary in this Agreement,
neither Buyer nor any of its Affiliates (which for purposes of this sentence
shall include the Company) shall be required to pay any amounts in connection
with obtaining any consent, waiver or approval or provide any guarantees of the
obligations of the Sellers or the Company.

 

4.3                                                             Governmental
Notices and Consents.  Each of the parties shall give any notices to, make any
filings with, and use reasonable best efforts to obtain, any authorizations,
consents and approvals of all federal, state, local and foreign governments and
governmental agencies in connection with the matters contemplated by this
Agreement.

 

4.4                                                             Conduct and
Operation of Business of the Company.  During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
pursuant to Section 7.1 or the Closing Date, the Company and the Sellers shall
operate the business of the Company in the ordinary course of business
consistent with past practices, except (a) with the prior written consent of
Buyer (such consent not to be unreasonably withheld) or (b) as specifically
contemplated by this Agreement.  During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
or the Closing Date, the Company agrees to (a) pay its Taxes when due (subject
to the right of Buyer to review and approve any Tax Returns in accordance with
this Agreement), (b) to use commercially reasonable efforts to pay or perform
other obligations when due, (c) to use commercially reasonable efforts to
preserve intact its present business, (d) to use commercially reasonable efforts
to keep available the services of its present officers and employees, (e) to use
commercially reasonable efforts to preserve its assets and Technology, (f) to
pay its bills when due and (g) to use commercially reasonable efforts to
preserve its relationships with others having business dealings with them; in
each case, with the goal of preserving unimpaired their goodwill and ongoing
businesses at the

 

30

--------------------------------------------------------------------------------


 

Closing.  Without limiting the generality of the foregoing, during the period
from the date of this Agreement and continuing until the earlier of the
termination of this Agreement pursuant to Section 7.1 or the Closing Date,
except with the prior written consent of Buyer (such consent not to be
unreasonably withheld), the Company shall not from and after the date of this
Agreement:

 

(a)                                 make any expenditure or enter into any
commitment or transaction exceeding $50,000 individually or $150,000 in the
aggregate;

 

(b)                                 (i) sell or license or transfer to any
Person or entity any rights to any Company Intellectual Property or Company
Technology or enter into any agreement with respect to any Company Intellectual
Property or Company Technology with any Person or with respect to any
intellectual property rights or technology of any Person, (ii) buy or license
any intellectual property rights or technology or enter into any agreement with
respect to the intellectual property rights or technology of any Person or
entity, or (iii) enter into any agreement with respect to the development of any
intellectual property rights or technology with a third party, except in each
case, in the ordinary course of business consistent with past practice;

 

(c)                                  terminate or extend, or materially amend,
waive, modify, or violate the terms of, any Material Contract, except for
extensions in the ordinary course of business consistent with past practice;

 

(d)                                 engage in or enter into any material
transaction or commitment, or relinquish any material right;

 

(e)                                  enter into or amend, waive or modify the
terms of any Material Contract pursuant to which any other party is granted
marketing, distribution, development or similar rights of any type or scope with
respect to any products or Company Technology;

 

(f)                                   initiate or settle any litigation, other
than to enforce its rights under this Agreement, except in connection with
collections actions with Company customers, in the ordinary course of business
consistent with past practice;

 

(g)                                  declare, set aside, or pay any dividends on
or make any other distributions (whether in cash, stock or property) in respect
of any Company Capital Stock, or split, combine or reclassify any Company
Capital Stock or issue or authorize the issuance of any other securities in
respect of, in lieu of or in substitution for shares of Company Capital Stock,
or repurchase, redeem or otherwise acquire, directly or indirectly, any shares
of Company Capital Stock (or options, warrants or other rights exercisable
therefor), other than with respect to the unvested shares of Company Capital
Stock purchased at no more than cost;

 

(h)                                 issue, grant, deliver or sell or authorize
or propose the issuance, grant, delivery or sale of, or purchase or propose the
purchase of, any shares of Company Capital Stock or any securities convertible
into, or subscriptions, rights, warrants or options to acquire, or other
agreements or commitments of any character obligating it to issue or purchase
any such shares or other convertible securities, other than in connection with
the exercise of Company Options outstanding as of the date hereof;

 

(i)                                     cause or permit any amendments to the
Company’s certificate of incorporation, currently in effect, or other
organizational documents of the Company (whether by merger or otherwise);

 

31

--------------------------------------------------------------------------------


 

(j)                                    acquire or agree to acquire by merging or
consolidating with, or by purchasing any assets or equity securities of, or by
any other manner, any business or any corporation, partnership, association or
other business organization or division thereof, or otherwise acquire or agree
to acquire any assets which are material, individually or in the aggregate, to
the Company’s business;

 

(k)                                 purchase or sell (or enter into any
agreement to purchase or sell) any interest in real property, grant any security
interest in real property, enter into any lease, sublease, license, grant any
right to occupy or use, or enter into any lease, sublease, license, or other use
or occupancy agreement with respect to any real property, or alter, amend,
modify or terminate any of the terms of any Lease Agreements or other Material
Contract with respect to real property, or sell or grant any security interest
in, or lease, sublease, license or grant any right to use any of the Company’s
tangible assets material to the conduct of the Company’s business;

 

(l)                                     incur or guarantee any Indebtedness or
issue or sell any debt securities or guarantee any debt securities or other
obligations of others or create a Lien over any of its assets, other than
Permitted Liens;

 

(m)                             grant any loans to others or purchase debt
securities;

 

(n)                                 grant any severance, change of control,
retention or termination pay (in cash, property or otherwise) to any employee,
including any officer, of the Company, except for (i) payments made pursuant to
the Material Contracts or (ii) one-time cash bonuses paid by the Company to its
service-providers out of Company Cash;

 

(o)                                 hire, offer to hire, adjust the service
status, or terminate any employees, or encourage any employees to resign from
the Company, except with respect to positions of the Company listed on the Open
Positions Schedule attached hereto;

 

(p)                                 make any representations or issue any
communications to employees that are inconsistent with this Agreement or the
transactions contemplated thereby, including any representations regarding
offers of employment from Buyer;

 

(q)                                 terminate, adopt, amend or fail to maintain
any Company Plan, enter into any employment agreement, agree to pay any special
bonus or special remuneration to any Employee, or increase or agree to increase
the salaries, wage rates, or other compensation or benefits of Employees except
(i) payments made pursuant to this Agreement and (ii) one-time cash bonuses paid
by the Company to its service-providers out of Company Cash;

 

(r)                                    revalue any of its assets (whether
tangible or intangible), including writing off notes or accounts receivable,
settle, discount or compromise any accounts receivable, or reverse any reserves
other than in the ordinary course of business and consistent with past practice,
except as required by GAAP;

 

(s)                                   pay, discharge or satisfy, in an amount in
excess of $50,000 in any one case, or $150,000 in the aggregate, any claim,
Liability, loan or obligation (absolute, accrued, asserted or unasserted,
contingent or otherwise);

 

(t)                                    make, change or revoke any Tax election,
change an annual accounting period, adopt or change any Tax accounting method,
enter into any closing agreement or Tax ruling, settle or compromise any
material Tax claim, assessment or proceeding, consent to any extension or waiver
of the limitation period applicable to any material Tax claim or assessment,
surrender any right to claim a refund

 

32

--------------------------------------------------------------------------------


 

of Taxes, file any income or other material Tax Return (including any amended
Tax Return) unless such Tax Return has been provided to Buyer for review within
a reasonable period prior to the due date for filing and Buyer has consented to
such filing, or take any action that would have the effect of increasing a Tax
liability of the Company for any taxable period ending after the Closing Date;

 

(u)                                 enter into any (i) license, distribution,
reseller, OEM, joint venture or joint marketing or any similar arrangement or
agreement or (ii) contract with any governmental entity;

 

(v)                                 adopt or change the Company’s accounting
policies or procedures, including with respect to reserves for excess or
obsolete inventory, doubtful accounts or other reserves, depreciation or
amortization policies or rates, billing and invoicing policies, or payment or
collection policies or practices, except as required by GAAP; or

 

(w)                               take, commit or agree in writing or otherwise
to take, any of the actions described in Sections 4.4(a) through 4.4(v),
inclusive, or any other act or omission that would cause or result in any of its
representations and warranties contained herein being untrue or incorrect.

 

Notwithstanding the foregoing, nothing in this Section 4.4 shall prohibit the
Company or the Sellers from taking any action or omitting to take any action as
required or as expressly contemplated by this Agreement.

 

4.5                                                             Access.  The
Company shall (and the Sellers shall cause the Company to) afford officers,
managers, directors, employees, attorneys, accountants and other agents to
afford, to Buyer and its accounting, legal and other representatives and
potential lenders, as well as their respective officers, employees, affiliates
and other agents, full and complete access at all reasonable times and during
normal business hours, upon reasonable notice, to the personnel of the Company
and to business, financial, legal, Tax, compensation and other data and
information concerning the affairs and operations of the Company.  The Company
shall (and the Sellers shall cause Company to) report to Buyer, as and when
requested, concerning the status of the operations, finances and affairs of the
Company.

 

4.6                                                             Notice of
Material Developments.  Each party shall give prompt written notice (but no
later than three (3) Business Days) to the other parties of (i) the occurrence
of any fact, circumstance, event or action that results in, or could reasonably
be expected to result in a breach of any of its representations or warranties,
in any material respect, contained in ARTICLE V or ARTICLE VI below, as the case
may be; (ii) any fact, circumstance, event or action that would have been
required to be set forth or described in the Schedules to this Agreement in
order to make the representations and warranties true and correct at any time on
or after the date hereof; (iii) any breach of any covenant, in any material
respect, hereunder by such party, (iv) the occurrence or non-occurrence of any
fact, circumstance, event or action that has had or would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (v) any
other material development affecting the ability of such party to consummate the
transactions contemplated by this Agreement and (vi) any and all material
developments of each matter set forth on the attached Specific Indemnity
Schedule and (vii) any and all material developments with regard to any disputes
or litigation involving the Company or any settlements relating thereto.  No
such disclosure shall serve to amend, modify or supplement this Agreement or any
schedules hereto.

 

4.7                                                             Exclusivity. 
Neither the Seller Indemnifying Parties nor the Company shall (and the Seller
Indemnifying Parties and the Company shall cause their respective Affiliates,
representatives, officers, managers, employees, directors and agents not to),
directly or indirectly, (i) submit, solicit, initiate, knowingly encourage or
discuss any proposal or offer from any Person (other than Buyer and its
Affiliates in connection with the transactions contemplated hereby), or enter
into any agreement or accept

 

33

--------------------------------------------------------------------------------


 

any offer relating to, or consummate any (a) reorganization, liquidation,
dissolution or recapitalization of the Company, (b) merger or consolidation
involving the Company, (c) purchase or sale of any assets, or the sale of
Capital Stock (or any rights to acquire, or securities convertible into or
exchangeable for, any such Capital Stock) of the Company (other than the
purchase and sale of inventory and the purchase of capital equipment in the
ordinary course of business consistent with past custom and practice and except
in connection with the exercise of options granted to Company service
providers,) or (d) similar transaction or business combination involving the
Company or their business or assets (each of the foregoing transactions
described in clauses (a) through (d), a “Company Transaction”) or (ii) furnish
any information with respect to, assist or participate in or facilitate in any
other manner any effort or attempt by any Person (other than Buyer and its
Affiliates) to do or seek to do any of the foregoing.  The Sellers and the
Company agree to notify Buyer promptly (and in any event within 24 hours) if any
Person makes any proposal, offer, inquiry or contact with respect to a Company
Transaction and shall provide the name of such Person and the details of any
such proposal or offer.

 

4.8                                                             [Reserved].

 

4.9                                                             Delivery of
Interim Financial Statements.  Seller Indemnifying Parties shall deliver to
Buyer copies of the Company’s interim monthly and year-to-date financial
statements as soon as reasonably practicable (but not later than fifteen (15)
days) following the end of each monthly accounting period during the period
between the date of this Agreement and the Closing.  Such financial statements
shall include balance sheets, profit and loss and other analyses, as well as
such other matters as Buyer may reasonably request.

 

4.10                                                      Sellers’ Covenants. 
Each Seller shall not sell, transfer, pledge, encumber or otherwise dispose of
any of the Shares (other than pursuant to this Agreement or pursuant to the
transfer of Shares for estate planning purposes, either during such Sellers’s
lifetime or on death by will or intestacy to such Sellers’s spouse or other
member of a Sellers’s immediate family, or to a custodian, trustee (including a
trustee of a voting trust), executor or other fiduciary for the account of the
Sellers’s spouse or members of the Sellers’s immediate family, or to a trust for
the Sellers’s own self, or a charitable remainder trust, subject to such
transferee’s execution of this Agreement) and shall not enter into any other
agreement to do the foregoing (except for any agreement Buyer reasonably
requests that each Seller execute in connection herewith).  In addition, each
Seller shall not grant any proxies, deposit any Shares into a voting trust or
enter into any other voting agreement with respect to the Shares.  Each Seller
agrees that the remedies at law for a breach of this Section 4.10 will be
inadequate and that Buyer shall be entitled to specific performance and
injunctive relief to enforce this Agreement and prevent any violation hereof
(and shall have all other rights and remedies at law or equity).  Each Seller
hereby waives any objection to the imposition of such relief and remedies.

 

4.11                        280G Shareholder Approval.  Promptly following the
execution of this Agreement, the Company shall submit to the holders of Company
Capital Stock for approval (in a manner satisfactory to Buyer), by such number
of holders of Company Capital Stock as is required by the terms of
Section 280G(b)(5)(B) of the Code, any payments or benefits that may separately
or in the aggregate, constitute “parachute payments” pursuant to Section 280G of
the Code (“Section 280G Payments”) (which determination shall be made by the
Company and shall be subject to review and approval by Buyer), such that such
payments and benefits shall not be deemed to be Section 280G Payments, and prior
to the Closing, the Company shall deliver to Buyer notification and evidence
satisfactory to Buyer that (a) a vote of the holders of Company Capital Stock
was solicited in conformance with Section 280G and the regulations promulgated
thereunder and the requisite shareholder approval was obtained with respect to
any payments or benefits that were subject to the shareholder vote (the “280G
Shareholder Approval”), or (b) that the 280G Shareholder Approval was not
obtained and as a consequence, that such payments or benefits shall not be made
or provided to the extent they would cause any amounts to constitute Section

 

34

--------------------------------------------------------------------------------


 

280G Payments, pursuant to the waivers of those payments or benefits, which were
executed by the affected individuals prior to the vote of the holders of Company
Capital Stock pursuant to this Section 4.11.

 

4.12                        Resignation of Directors.  The Company shall cause
each director of the Company to execute a resignation letter in substantially
the form attached hereto as Exhibit C (the “Form of Resignation Letter”),
effective as of the Closing.

 

4.13                        Directors’ and Officers’ Liability.

 

(a)                                 Prior to the Closing, the Company shall have
purchased an extended reporting period endorsement under the Company’s existing
directors’ and officers’ liability insurance coverage (the “D&O Tail”) for the
Company’s directors and officers (the “D&O Indemnified Parties”) in a form
reasonably acceptable to Buyer, which shall provide such directors and officers
with coverage for six (6) years following the Closing and shall have a scope
substantially similar to the existing coverage under, and have other terms not
materially less favorable to the insured persons than the terms of, directors’
and officers’ liability insurance coverage currently maintained by the Company. 
The D&O Tail shall be accompanied by an endorsement that names Buyer as a
successor-in-interest thereto.  Buyer will not, nor will it cause the Company
to, cancel or change the D&O Tail in any respect.

 

(b)                                 In addition, for a period of six (6) years
following the Closing, Buyer and the Company agree to indemnify and hold
harmless, reimburse, exculpate from liability, and advance expenses to all D&O
Indemnified Parties to the same extent and on the same terms as such persons are
entitled to indemnification, reimbursement, exculpation or expense advancement
by the Company as of the date hereof, whether pursuant to applicable documents
(including the certificate of incorporation or bylaws), individual
indemnification agreements set forth on the Disclosure Schedule, by applicable
law or otherwise, for acts or omissions or matters which occurred or arose at or
prior to the Closing (regardless of whether any proceeding relating to any D&O
Indemnified Party’s rights to indemnification, exculpation, or expense
advancement with respect to any such matters, acts, or omissions is commenced
before or after the Closing); provided that no D&O Indemnified Party may seek
indemnification, reimbursement, exculpation, or advancement of expenses from
Buyer or the Company for amounts such D&O Indemnified Party owes or may owe to
Buyer or the Company in such D&O Indemnified Party’s capacity as a Seller
Indemnifying Party under the provisions set forth in ARTICLE VIII. Any claims
for indemnification made under this Section 4.13 on or prior to the sixth
anniversary of the Closing shall survive until the final resolution thereof.

 

(c)                                  The Company shall, and Buyer shall cause
the Company or its successors to, pay all costs and expenses (including
reasonable attorneys’ fees) incurred by any D&O Indemnified Party (or his or her
heirs, personal representatives, successors, or assigns) in any legal action
brought by such person that is successful to enforce the obligations of Buyer,
the Company, or its successors under this Section 4.13. The obligations of
Buyer, the Company, and its successors under this Section 4.13 shall not be
terminated, amended, or otherwise modified in such a manner as to adversely
affect any D&O Indemnified Party (or his or her heirs, personal representatives,
successors, or assigns) without the prior written consent of such D&O
Indemnified Party (or his or her heirs, personal representatives, successors, or
assigns, as applicable).

 

35

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES CONCERNING
THE COMPANY AND EACH SELLER

 

As a material inducement to Buyer to enter into this Agreement and consummate
the transactions contemplated hereby, each of the Sellers (severally but not
jointly) and the Company hereby represents and warrant to Buyer, subject to such
exceptions as are specifically disclosed in the disclosure schedule (referencing
the appropriate section and subsection numbers, provided, however, that any
disclosures made therein shall apply to any other section or subsection without
repetition where it is reasonably clear on the face of such disclosure that the
disclosure is intended to apply to such other section or subsection) supplied by
the Company and the Sellers to Buyer (the “Disclosure Schedule”) and dated as of
the date hereof, on the date hereof and (except where a representation or
warranty is made herein as of a specified date) as of the Closing, as though
made at the Closing Date, as follows:

 

5.1                                                             Corporate
Organization.  The Company is a corporation duly organized, validly existing and
in good standing under the laws of Delaware and is qualified to do business in
every jurisdiction in which its ownership of property or conduct of business
requires it to qualify , except where the failure to be so qualified would not
be material to the Company.  The Company possesses all requisite corporate power
and authority necessary to own and operate its properties, to carry on its
businesses as now conducted and presently proposed to be conducted and to carry
out the transactions contemplated by this Agreement.  The copies of the
Company’s certificate of incorporation and bylaws which have been furnished to
Buyer’s counsel reflect all amendments made thereto at any time prior to the
date of this Agreement and are correct and complete.  The minute books
(containing the records of meetings of the stockholders, the board of directors
and any committees of the board of directors), and the record books of the
Company are correct and complete in all material respects.  The Company is not
in default under or in violation of any provision of its certificate of
incorporation or bylaws.

 

5.2                                                             Capital Stock
and Related Matters; Title to Shares.

 

(a)                                 As of the date hereof, the entire authorized
Capital Stock of the Company consists of 20,000,000 shares of Common Stock, par
value $0.00001 per share, of which 13,433,749  shares are issued and outstanding
and the Company has reserved 5,036,062 shares of Common Stock for issuance to
officers, directors, employees and consultants of the Company pursuant to the
Company Stock Plan duly adopted by the Company’s board of directors and approved
by the Company stockholders.  Of such reserved shares of Common Stock, 75,000
shares have been issued pursuant to restricted stock purchase agreements,
options to purchase 3,522,313 shares have been granted and are currently
outstanding, and 5,000 shares of Common Stock remain available for issuance to
officers, directors, employees and consultants pursuant to the Company Stock
Plan.  The Company has furnished to Buyer complete and accurate copies of the
Company Stock Plan and forms of agreements used thereunder.

 

(b)                                 Schedule 5.2(b) of the Disclosure Schedule
sets forth the capitalization of the Company as of the date hereof, including
the number of shares of the following:  (i) issued and outstanding Common Stock,
including, with respect to restricted Common Stock, vesting schedule and
repurchase price; (ii) granted stock options, including vesting schedule and
exercise price; (iii) shares of Common Stock reserved for future award grants
under the Company Stock Plan; (iv) each series of Preferred Stock, if any; and
(v) warrants or stock purchase rights, if any.  As of the Closing Date, each
Seller shall sell to Buyer good and valid title to the Shares, free and clear of
all Encumbrances and the Shares shall constitute 100% of the total Capital Stock
of the Company.  Except as set forth in Schedule 5.2(b) of the Disclosure
Schedule, as of the date hereof, the Company does not have outstanding any stock
or securities convertible or exchangeable for any shares of its Capital Stock or
containing any profit

 

36

--------------------------------------------------------------------------------


 

participation features, nor any rights or options to subscribe for or to
purchase its Capital Stock or any stock or securities convertible into or
exchangeable for its Capital Stock or any stock appreciation rights or phantom
stock plan.  Except as set forth in Schedule 5.2(b) of the Disclosure Schedule,
the Company is not subject to any option or obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any shares of its Capital Stock or
any warrants, options or other rights to acquire its Capital Stock.  The Company
has not violated any foreign, federal or state securities laws in any material
respect in connection with the offer, sale or issuance of its Capital Stock. 
All of the outstanding shares of the Company’s Capital Stock have been validly
issued and are fully paid and non-assessable.  There are no agreements between
the Company’s equityholders with respect to the voting or transfer of the
Company’s Capital Stock or with respect to any other aspect of the Company’s
affairs.  There are no bonds, debentures, notes or other indebtedness of the
Company outstanding having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
any stockholders of the Company may vote.  All elections and notices under
Section 83(b) of the Code have been or will be timely filed by all individuals
who have acquired unvested shares of the Company’s Common Stock.

 

5.3                                                             Authorization;
Non-Contravention.

 

(a)                                 The execution, delivery and performance of
this Agreement and all of the other agreements and instruments contemplated
hereby to which the Company or the Sellers are a party have been duly authorized
by the Company, or the Sellers, as applicable, and no other act (corporate or
otherwise) or other proceeding on the part of the Company, or the Sellers, is
necessary to authorize the execution, delivery or performance of this Agreement
or the other agreements contemplated hereby and the consummation of the
transactions contemplated hereby or thereby.  This Agreement has been duly
executed and delivered by the Company and the Sellers and constitutes a valid
and binding obligation of the Company and the Sellers enforceable in accordance
with its terms, and each of the other agreements and instruments contemplated
hereby to which the Company or the Sellers are a party, when executed and
delivered by the Company or the Sellers, as applicable, in accordance with the
terms hereof and thereof, shall each constitute a valid and binding obligation
of such Person, enforceable in accordance with its respective terms, subject to
(i) laws of general application relating to bankruptcy, insolvency and the
relief of debtors, and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.  The assignments, endorsements,
stock powers and other instruments of transfer delivered by the Sellers to Buyer
at the Closing will be sufficient to transfer each Seller’s entire interest,
legal and beneficial, in the Shares.  Each Seller has full power and authority
to convey good and marketable title to all of the Shares and upon transfer to
Buyer of the certificates representing such Shares, Buyer will receive good and
marketable title to such Shares, free and clear of all Encumbrances.

 

(b)                                 Except as set forth on Schedule 5.3(b) of
the Disclosure Schedule, the execution and delivery by the Company and the
Sellers of this Agreement and all of the other agreements and instruments
contemplated hereby to which the Company or any Seller are a party and the
fulfillment of and compliance with the respective terms hereof and thereof by
the Company and the Sellers do not and shall not (a) conflict with or result in
a breach of the terms, conditions or provisions of, (b) constitute a default
under (whether with or without the passage of time, the giving of notice or
both), (c) result in the creation of any Lien, other than a Permitted Lien, upon
the Capital Stock or assets of the Company pursuant to, (d) give any third party
the right to modify, terminate or accelerate any obligation under, (e) result in
a violation of, or (f) require any authorization, consent, approval, exemption
or other action of or by or notice or declaration to, or filing with, any third
party or any court or administrative or governmental body or agency pursuant to
the charter documents, bylaws or other constituent documents (including trust
instruments) of the Company, or any law, statute, rule or regulation to which
the Company or a Seller is subject, or any Material Contract or any agreement,
instrument, license, permit, order, judgment or decree to which any Seller is
subject.  Neither the Company nor any Seller is a party to

 

37

--------------------------------------------------------------------------------


 

or bound by any written or oral agreement or understanding with respect to a
Company Transaction other than this Agreement, and each such Person has
terminated all discussions with third parties (other than with Buyer and its
Affiliates) regarding Company Transactions.

 

5.4                                                             Subsidiaries. 
The Company does not own any interest in a Subsidiary.

 

5.5                                                             Financial
Statements.  Attached hereto as the Schedule 5.5 of the Disclosure Schedule are
the following financial statements:

 

(a)                                 The 2015 Financial Statements and the 2014
Financial Statements; and

 

(b)                                 the unaudited balance sheet of the Company
as of May 31, 2016 (the “Latest Balance Sheet”), and the related statements of
income and cash flows (or the equivalent) for the 5 month period then ended.

 

Each of the financial statements referenced above (including in all cases the
notes thereto, if any), fairly presents the financial condition of the Company
in all material respects as of the respective dates thereof and the operating
results of the Company for the periods covered thereby and has been prepared in
accordance with GAAP consistently applied throughout the periods covered
thereby, subject in the case of the interim financial statements to the absence
of footnote disclosures and changes resulting from normal year-end adjustments
for recurring accruals (none of which footnote disclosures or changes would,
alone or in the aggregate, be materially adverse to the business, operations,
assets, liabilities financial condition or operating results of the Company
taken as a whole).  All books, records and accounts of the Company are accurate
and complete in all material respects and are maintained in all material
respects in accordance with good business practice, all applicable laws and, to
the extent applicable, GAAP.

 

5.6                                                             Accounts
Receivable.  Except as set forth on Schedule 5.6 of the Disclosure Schedule, all
accounts and notes receivable reflected on the Latest Balance Sheet and all
accounts and notes receivable to be reflected on the Closing Statement (net of
allowances for doubtful accounts as reflected thereon and as determined in
accordance with GAAP consistently applied) are or shall be bona fide receivables
arising in the ordinary course of business and are not subject to any
counterclaim, or a claim for a chargeback, deduction, credit, set-off or other
offset, other than as reflected by the reserve for planned allowances and bad
debts.  Except as set forth on Schedule 5.6 of the Disclosure Schedule, no
Person has any Lien, other than Permitted Liens, on such receivables or any part
thereof, and no agreement for deduction, free goods, discount or other deferred
price or quantity adjustment has been made with respect to any such receivables.

 

5.7                                                             Absence of
Undisclosed Liabilities.  Except as set forth on Schedule 5.7 of the Disclosure
Schedule, the Company does not and will not have any obligation or liability
(whether accrued, absolute, contingent, unliquidated or otherwise, whether due
or to become due and regardless of when or by whom asserted) arising out of any
transaction entered at or prior to the date hereof, or any action or inaction at
or prior to the date hereof, or any state of facts existing at or prior to the
date hereof, other than (a) liabilities reflected on the Latest Balance Sheet
(b) liabilities and obligations which have arisen after the date of the Latest
Balance Sheet in the ordinary course of business consistent with past practice
(none of which is a liability for breach of contract, breach of warranty, tort,
infringement, violation of law, claim or lawsuit) and (c) Transaction Expenses.

 

5.8                                                             No Material
Adverse Effect.  Since December 31, 2015, there has occurred no fact, event or
circumstance which has had or would reasonably be expected to have a Material
Adverse Effect.

 

38

--------------------------------------------------------------------------------


 

Since December 31, 2015, the Company has conducted its business only in the
ordinary course of business consistent with past practice.

 

5.9                                                             Absence of
Certain Developments.  Except as set forth on Schedule 5.9 of the Disclosure
Schedule, since the date of the Latest Balance Sheet, the Company has not:

 

(a)                                 issued any notes, bonds or other debt
securities or any Capital Stock or other equity securities or any securities or
rights convertible, exchangeable or exercisable into any Capital Stock or other
equity securities;

 

(b)                                 borrowed any amount or incurred or become
subject to any liabilities for borrowed money, except Indebtedness incurred in
the ordinary course of business consistent with past practice;

 

(c)                                  discharged or satisfied any Lien or paid
any obligation or liability, other than current liabilities paid in the ordinary
course of business;

 

(d)                                 declared, set aside or made any payment or
distribution of cash or other property to any of its stockholders with respect
to its Capital Stock or otherwise, or purchased, redeemed or otherwise acquired
any Capital Stock or other equity securities (including any warrants, options or
other rights to acquire its Capital Stock or other equity), except for in
connection with the forfeiture of options or the repurchase of unvested but
issued Company Capital Stock on the termination of service of Company service
providers;

 

(e)                                  mortgaged or pledged any of its material
properties or assets or subjected them to any Lien, except for Permitted Liens;

 

(f)                                   sold, assigned, transferred, leased,
licensed or otherwise encumbered any of its tangible or intangible assets,
except in the ordinary course of business consistent with past practice, or
canceled any material debts or claims;

 

(g)                                  sold, assigned, transferred, leased,
licensed or otherwise encumbered any Intellectual Property Rights, disclosed any
proprietary confidential information to any Person (other than to Buyer and its
Affiliates), or abandoned or permitted to lapse any Intellectual Property
Rights, except in the ordinary course of business consistent with past practice;

 

(h)                                 made or granted any bonus or any wage or
salary increase to any employee or group of employees or made or granted any
increase in any employee benefit plan or arrangement, or amended or terminated
any existing employee benefit plan or arrangement or adopted any new employee
benefit plan or arrangement;

 

(i)                                     suffered any extraordinary losses or
waived any rights of value (whether or not in the ordinary course of business or
consistent with past practice);

 

(j)                                    made capital expenditures or commitments
therefor that aggregate in excess of $150,000;

 

(k)                                 delayed or postponed the payment of any
accounts payable or commissions or any other liability or obligation or agreed
or negotiated with any party to extend the payment date of any accounts payable
or commissions or any other liability or obligation or accelerated the
collection of (or discounted) any accounts or notes receivable;

 

39

--------------------------------------------------------------------------------


 

(l)                                     made any loans or advances to,
guaranties for the benefit of, or any Investments in, any Person (other than
advances to employees of the Company in the ordinary course of business
consistent with past practice);

 

(m)                             made any charitable contributions or pledges;

 

(n)                                 suffered any damage, destruction or casualty
loss exceeding in the aggregate $150,000, whether or not covered by insurance;

 

(o)                                 made any change in any method of accounting
or accounting policies required to be set forth in accordance with GAAP or made
any write-down in the value of its inventory that is other than in the usual,
regular and ordinary course of business consistent with past practice or
reversed any accruals (whether or not in the ordinary course of business or
consistent with past practice);

 

(p)                                 made any Investment in or taken any steps to
incorporate or organize any Subsidiary;

 

(q)                                 amended its certificate of incorporation,
by-laws or other organizational documents;

 

(r)                                    entered into any agreement or arrangement
prohibiting or restricting it from freely engaging in any business or otherwise
restricting the conduct of its business anywhere in the world;

 

(s)                                   commenced any litigation or binding
dispute resolution process or settled or compromised any pending or threatened
suit, action or claim the settlement or compromise of which would require the
payment by the Company, except in connection with collections actions with
Company customers in the ordinary course of business consistent with past
practice;

 

(t)                                    taken any action or failed to take any
action that has had, or could reasonably be expected to have, the effect of
accelerating to pre-Closing periods sales to the trade or other customers that
would otherwise be expected to occur after the Closing (including any failure to
market and sell its products in normal commercial quantities and through normal
commercial channels prior to the Closing);

 

(u)                                 made any changes to its normal and customary
practices regarding the solicitation, booking or fulfillment of orders or the
shipment and delivery of goods;

 

(v)                                 entered into any contract other than in the
ordinary course of business consistent with past practice, or changed in any
significant respect any business practice (in anticipation of the transactions
contemplated hereby or otherwise);

 

(w)                               made, changed or revoked any Tax election,
changed an annual accounting period, adopted or changed any accounting method
with respect to Taxes, filed any amended Tax Return, entered into any closing
agreement, settled or compromised any Tax claim, assessment or proceeding
relating to the Company, surrendered any right to claim a refund of Taxes,
failed to pay any Tax when due and payable, incurred any Taxes outside the
ordinary course of business, or consented to any extension or waiver of the
limitation period applicable to any Tax claim or assessment relating to the
Company;

 

(x)                                 engaged in any promotional sales or discount
or other activity with customers that has or would reasonably be expected to
have the effect of materially accelerating pre-Closing periods’ sales that would
otherwise be expected to occur in post-Closing periods; or

 

40

--------------------------------------------------------------------------------


 

(y)                                 agreed, whether orally or in writing, to do
any of the foregoing.

 

5.10                                                      Assets.

 

(a)                                 Except as set forth on Schedule 5.10(a) of
the Disclosure Schedule, the Company has good and marketable title to, or a
valid leasehold interest in, all tangible properties and assets, used by it,
located on its premises or shown on the 2015 Financial Statements and the Latest
Balance Sheet or acquired after the dates thereof (the “Assets”), free and clear
of all Liens (other than properties and assets disposed of for fair
consideration in the ordinary course of business consistent with past practice
since the dates of such balance sheets and except for Liens disclosed on such
balance sheets (including any notes thereto) and Permitted Liens).  The Company
owns, has a valid leasehold interest in or has the valid and enforceable right
to use all tangible assets necessary for the conduct of its business as
presently conducted and as presently proposed to be conducted.  Except as set
forth on Schedule 5.10(a) of the Disclosure Schedule, all of the Company’s
buildings (including all components of such buildings, structures and other
improvements), equipment, machinery, fixtures, improvements and other tangible
assets (whether owned or leased) are in good condition and repair (ordinary wear
and tear excepted) and are fit for use in the ordinary course of the business of
the Company as presently conducted.  All such tangible assets have been
installed and maintained in all material respects in accordance with all
applicable laws, regulations and ordinances and in accordance with industry
standards.  Except as set forth on Schedule 5.10(a) of the Disclosure Schedule,
the tangible Assets constitute all of the assets necessary to conduct the
business of the Company as it is conducted as of the Closing.

 

(b)                                 Schedule 5.10(b) of the Disclosure Schedule
contains a complete list of all real property leased or subleased by the Company
(individually, the “Leased Real Property” and collectively, the “Leased
Realty”).  The Company does not own any real property.  The Company has a valid
leasehold interest in each Leased Real Property, subject only to Permitted
Liens.

 

(c)                                  The Company has previously delivered to
Buyer’s counsel complete and accurate copies of each of the leases for the
Leased Realty (including all amendments, extensions, renewals, guaranties and
other agreements with respect thereto) (the “Realty Leases”).  With respect to
each Realty Lease:  (i) the Realty Lease is legal, valid, binding, enforceable
and in full force and effect; (ii) none of the Company nor, to the knowledge of
the Company, any other party to a Realty Lease is in breach or default, and no
event has occurred which, with notice or lapse of time or both, would constitute
such a breach or default or permit termination, modification or acceleration
under a Realty Lease; (iii) no security deposit or portion thereof deposited
with respect to a Realty Lease has been applied in respect of a breach or
default under such Realty Lease which has not been redeposited in full;
(iv) there are no forbearance programs in effect with respect to a Realty Lease;
(v) the Company has not subleased, mortgaged, deeded in trust or otherwise
transferred or encumbered a Realty Lease or any interest therein; (vi) the
possession and quiet enjoyment of the Leased Real Property by the Company under
the Realty Lease has not been disturbed; (vii) the Company does not owe, or will
owe in the future, any brokerage commissions or finder’s fees with respect to
any Realty Lease; (viii) the other parties to the Realty Leases are not an
Affiliate of, and otherwise do not have any economic interest in, the Company;
(ix) there are no Liens or Encumbrances on the estate or interest created by any
Realty Lease; (x) the Realty Leases have not been modified, except to the extent
that such modifications are disclosed by the documents delivered to Buyer; and
(xi) the Company has not been assigned, transferred, conveyed, mortgaged, deeded
in trust or encumbered any interest in any Realty Lease.  To the Company’s
knowledge, all buildings, improvements and other property on the Leased Realty
have received all approvals of governmental authorities (including, without
limitation, certificates of occupancy, permits and licenses) required in
connection with the operation thereof and have been operated and maintained in
accordance with applicable legal requirements and are not in violation of any
applicable zoning, building code or subdivision ordinance, regulation, order or
law or restrictions or covenants of record.

 

41

--------------------------------------------------------------------------------


 

5.11                                                      Contracts and
Commitments.

 

(a)                                 Except as expressly contemplated by this
Agreement or as set forth on Schedule 5.11(a) of the Disclosure Schedule (all
written or oral contracts or agreements required to be set forth on such
schedule being referred to herein as the “Material Contracts” and each a
“Material Contract”), the Company is not a party to any written or oral:

 

(i)                                     pension, profit sharing, stock option 
(other than the Company Options granted under the Company Stock Plan on standard
forms delivered to Buyer), employee stock purchase or other plan or arrangement
providing for deferred or other compensation (including any bonuses or other
remuneration and whether in cash or otherwise), to employees, former employees
or consultants, or any other employee benefit plan or arrangement, or any
collective bargaining agreement or any other contract with any labor union, or
severance agreements, programs, policies or arrangements;

 

(ii)                                  contract for the employment or engagement
of any officer, individual employee or other Person on a full-time, part-time,
consulting, contractor or other basis or relating to loans to officers,
directors or Affiliates, other than the offer letters substantially in the form
made available to Buyer that provide for “at-will” employment and maybe be
terminated by the Company upon less than thirty (30) days’ notice;

 

(iii)                               contract under which the Company has
advanced or loaned any other Person amounts;

 

(iv)                              agreement or indenture relating to borrowed
money or other Indebtedness or the mortgaging, pledging or otherwise placing a
Lien, other than a Permitted Lien, on any asset or group of assets of the
Company;

 

(v)                                 Guaranty;

 

(vi)                              lease or agreement under which the Company is
lessee of or holds or operates any property, real or personal, owned by any
other party, except for any lease of real or personal property under which the
aggregate annual rental payments do not exceed $150,000;

 

(vii)                           lease or agreement under which the Company is
lessor of or permits any third party to hold or operate any property, real or
personal, owned or controlled by the Company;

 

(viii)                        contract or group of related contracts with the
same party or group of affiliated parties the performance of which involves
consideration in the aggregate in excess of $150,000, other than purchase and
sales orders incurred in the ordinary course of business;

 

(ix)                              assignment, license, indemnification or
agreement with respect to any intangible property (including any Intellectual
Property Rights) granted or made to the Company, or granted or made by the
Company to third parties, except licenses granted by a third party to the
Company of commercially available, unmodified, “off the shelf” software used
solely for the internal use of the Company for an aggregate fee, royalty or
other consideration for any such software or group of related software licenses
of no more than $150,000, except pursuant to the Company’s standard form of
customer agreement in the form delivered to Buyer;

 

(x)                                 contract concerning the provision of
co-location and related services to the Company, which services are used to
fulfill obligations to provide software and data hosting services to customers;

 

42

--------------------------------------------------------------------------------


 

(xi)                              contract pursuant to which (i) Company
Intellectual Property Rights owned by a third party are actually embedded in
Company Software, or (ii) Intellectual Property Rights owned by a third party
for development tools are used to develop Company Software;

 

(xii)                           warranty agreement with respect to its services
rendered or its products sold or leased, except pursuant to the Company’s
standard form of customer agreement in the form delivered to Buyer;

 

(xiii)                        agreement under which it has granted any Person
any registration rights (including demand or piggyback registration rights);

 

(xiv)                       sales, distribution, manufacturing, supply or
franchise agreement;

 

(xv)                          agreement with a term of more than six (6) months
which is not terminable by the Company upon less than thirty (30) days’ notice
without penalty and involves a consideration in excess of $150,000 annually;

 

(xvi)                       contract regarding voting, transfer or other
arrangements related to the Company’s Capital Stock or warrants, options or
other rights to acquire any of Capital Stock of the Company, except pursuant to
the Company’s standard form of option agreement in the form delivered to Buyer;

 

(xvii)                    contract or agreement regarding any indemnification
provided to or by the Company, including any contract regarding any
indemnification provided with respect to Environmental and Safety Requirements,
except pursuant to the Company’s standard form of customer agreement in the form
delivered to Buyer;

 

(xviii)                 contract or agreement prohibiting it from freely
engaging in any business or competing anywhere in the world; or

 

(xix)                       any other agreement which is material to its
operations and business prospects or involves a consideration in excess of
$150,000 annually.

 

To the extent applicable, the Material Contracts identified on Schedule 5.11 of
the Disclosure Schedule are separately identified by type of agreement.  The
description of all Material Contracts identified on Schedule 5.11 of the
Disclosure Schedule clearly identify all amendments, waivers and other
modifications to such agreements.

 

(b)                                 All of the contracts, leases, agreements and
instruments set forth or required to be set forth on Schedule 5.11(b) of the
Disclosure Schedule are valid, binding and enforceable against the Company, and
to the Company’s knowledge, against the other party thereto, in accordance with
their respective terms, and shall be in full force and effect without penalty in
accordance with their terms upon consummation of the transactions contemplated
hereby, subject to (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.  Except as set
forth on Schedule  5.11(b) of the Disclosure Schedule, (i) the Company has
performed, in all material respects, all obligations required to be performed by
it and is not in default under or in breach of nor, as of the date hereof, in
receipt of any claim of default or breach under any Material Contract or
instrument to which the Company is a party; (ii) no event has occurred which
with the passage of time or the giving of notice or both would result in a
default, breach or event of noncompliance by the Company under any Material
Contracts or instrument to which the Company is a party; (iii) the Company has
no present expectation or intention of not fully

 

43

--------------------------------------------------------------------------------


 

performing all such obligations; (iv) no partially-filled or unfilled customer
purchase order or sales order is subject to cancellation or any other
modification by the other party thereto or is subject to any penalty, right of
set-off or other charge by the other party thereto for late performance or
delivery; and (v) as of the date hereof the Company has no knowledge of any
breach or anticipated breach by the other parties to any Material Contracts,
lease, agreement, instrument or commitment to which they are parties.  The
Company is not a party to any Material Contracts the performance of which could
reasonably be expected to have a Material Adverse Effect.  There are no
renegotiations of, attempts or requests to renegotiate or outstanding rights to
renegotiate, any terms of any of the Material Contracts on the part of the
Company.

 

(c)                                  Buyer’s counsel has been supplied with a
true and correct copy of each of the Material Contracts which are referred to on
Schedule 5.11 of the Disclosure Schedule, together with all amendments, waivers
or other changes thereto.

 

5.12                                                      Intellectual Property
Rights.

 

(a)                                 Schedule 5.12(a) of the Disclosure Schedule
lists all Company Products by name and version number, as applicable, and
specifies whether such Company Product is owned or licensed by the Company or
otherwise provided by third parties.

 

(b)                                 Schedule 5.12(b) of the Disclosure Schedule
lists (i) all Company Registered Intellectual Property and all material
unregistered Trademarks used by the Company, (ii) all invention disclosures,
(iii) any actions that must be taken by the Company within ninety (90) days of
the Closing Date with respect to any of the foregoing, including the payment of
any registration, maintenance or renewal fees or the filing of any documents,
applications or certificates, and (iv) any proceedings or actions pending, or to
the knowledge of the Company, threatened before any court, arbiter or tribunal
(including the United States Patent and Trademark Office or equivalent authority
anywhere in the world) to which the Company is or was a party and in which
claims are or were raised relating to the validity, enforceability, scope,
ownership or Infringement of any of the Company Registered Intellectual
Property.  With respect to each item of Company Registered Intellectual
Property:  (A) all necessary registration, maintenance and renewal fees have
been paid, and all necessary documents and certificates have been filed with the
relevant Patent, copyright, trademark or other authorities or registrars in the
United States or foreign jurisdictions, as the case may be, for the purposes of
maintaining the Company’s Intellectual Property Rights; (B) each such item is
currently in compliance with formal applicable legal requirements (including
payment of filing, examination and maintenance fees and proofs of use); (C) each
such item is subsisting, valid and enforceable; and (D) each such item is not
subject to any unpaid maintenance fees or Taxes.  There are no facts,
information, or circumstances, including any information or facts that would
constitute prior art (with respect to Patents) or prior use (with respect to
Trademarks), that would render any of the Company Registered Intellectual
Property invalid or unenforceable, or would affect any pending application for
any Company Registered Intellectual Property.  The Company has not
misrepresented, or failed to disclose, any facts or circumstances in any
application for any Company Registered Intellectual Property or in the
prosecution of such application that would constitute fraud or a
misrepresentation with respect to such application or that would otherwise
affect the enforceability of any Company Registered Intellectual Property.

 

(c)                                  Following the Closing, all Company
Intellectual Property will be fully transferable, alienable and licensable by
each of the Company and Buyer without restriction and without payment of any
kind, or any obligation, to any third party to the extent as in effect
immediately prior to the Closing.

 

(d)                                 The Company is the sole and exclusive owner
of each item of Company Intellectual Property (including all items listed in
Schedule 5.12 of the Disclosure Schedule) and, except

 

44

--------------------------------------------------------------------------------


 

as may be set forth in Schedule 5.12(d) of the Disclosure Schedule, of each
Company Product, free and clear of any Liens, except Permitted Liens.  The
Company has the sole and exclusive right to bring a claim or suit against a
third party for Infringement of the Company Intellectual Property and to retain
for itself any damages recovered in any such action.  The Company has not
(i) granted any exclusive or non-exclusive license with respect to, any Company
Intellectual Property to any other Person, or (ii) done any act or failed to
take any action that would cause the rights of the Company in any Company
Intellectual Property to enter into the public domain.

 

(e)                                  Schedule 5.12(e) of the Disclosure Schedule
lists all Material Contracts under which a third party licenses or provides any
Intellectual Property (including covenants not to sue, non-assertion provisions
or releases or immunities from suit that relate to Intellectual Property) to the
Company, excluding any licenses for Shrink-Wrap Code or for Open Source
Software.  Other than Intellectual Property licensed to the Company under
(i) licenses for the Open Source Software listed in Schedule 5.12(e) of the
Disclosure Schedule, (ii) licenses for Shrink-Wrap Code and (iii) the licenses
set forth in Schedule 5.12(e) of the Disclosure Schedule, no third party
Intellectual Property is used in or necessary for the conduct of the business of
the Company as it currently is conducted by the Company, including the design,
development, manufacture, use, marketing, import for resale, distribution,
licensing out and sale of all Company Products.

 

(f)                                   Copies of the Company’s standard
form(s) of non-disclosure agreement and the Company’s standard form(s),
including attachments, of non-exclusive licenses of the Company Products to
end-users, including terms of use (collectively, the “Standard Form Agreements”)
are attached to Schedule 5.12(f) of the Disclosure Schedule.  Other than
non-disclosure agreements and non-exclusive licenses of the Company Products to
end-users that do not materially differ in substance from the Standard
Form Agreements and that have been entered into in the ordinary course of
business, Schedule 5.12(e) of the Disclosure Schedule lists all Material
Contracts under which the Company has granted, licensed, disclosed or provided
any Company Intellectual Property to third parties (other than rights granted to
contractors or vendors to use Company Intellectual Property for the sole benefit
of the Company), including any Material Contracts containing covenants not to
sue, non-assertion provisions, or releases or immunities from suit that relate
to Intellectual Property, including in each case in this sentence, the option to
do any of the foregoing.

 

(g)                                  The operation of the business of the
Company as it has been conducted since the inception of the Company, as
currently conducted, and the design, development, use, import, branding,
advertising, promotion, marketing, manufacture, sale, offer for sale, provision,
distribution and licensing out of any Company Product, has not, does not, and,
when conducted in substantially the same manner by Buyer or the Company
following the Closing, will not Infringe any Intellectual Property Rights of any
Person.  The Company has not received notice from any Person claiming that such
operation or any act, any Company Product, any Technology used by the Company or
any Company Intellectual Property Infringes or Infringed any Intellectual
Property Rights of any Person (nor does the Company have knowledge of any basis
therefor or threat thereof).  No Company Product or Company Intellectual
Property is subject to any proceeding or outstanding decree, order, judgment or
settlement agreement or stipulation that restricts in any manner the use,
provision, transfer, assignment or licensing thereof by the Company or may
affect the validity, registrability, use or enforceability of such Company
Product or Company Intellectual Property.  Except as set forth in this
Section 5.12(g), no provision of this Agreement is a representation or warranty
against noninfringement.

 

(h)                                 No third party that has licensed (including
by means of covenant not to sue) or provided Intellectual Property to the
Company has retained ownership of or license rights under any Intellectual
Property in any modifications, improvements or derivative works made solely or
jointly by the Company.

 

45

--------------------------------------------------------------------------------


 

(i)                                     Neither this Agreement nor the
transactions contemplated by this Agreement, including the assignment to Buyer
by operation of law or otherwise of any Material Contracts to which the Company
is a party, will cause:  (i) Buyer, any of its Affiliates or the Company  to
grant to any third party any right to or with respect to any Intellectual
Property owned by, or licensed to, any of them, or (ii) Buyer, any of its
Affiliates or the Company to be bound by, or subject to, any non-compete,
non-solicit or other restriction on the operation or scope of the business, or
(iii) Buyer, any of its Affiliates or the Company to be obligated to pay any
royalties or other fees or consideration with respect to Intellectual Property
of any third party in excess of those payable by the Company in the absence of
this Agreement or the transactions contemplated hereby.

 

(j)                                    To the Company’s knowledge, no Person has
Infringed any Company Intellectual Property.

 

(k)                                 Copies of the Company’s standard form of
proprietary information, confidentiality and assignment agreement for employees
(the “Employee Proprietary Information Agreement”) and the Company’s standard
form of consulting agreement containing proprietary information, confidentiality
and assignment provisions for consultants or contractors (the “Consultant
Proprietary Information Agreement”) are attached to Schedule 5.12(k) of the
Disclosure Schedule.  Each (i) current and former employee of the Company,
(ii) current and former consultant or contractor of the Company and
(iii) individual who has been involved in the creation, invention or development
of Intellectual Property or Company Products for or on behalf of the Company
(each, a “Contributor”), has executed and delivered (and to the Company’s
knowledge is in compliance with) the applicable form of Employee Proprietary
Information Agreement or Consultant Proprietary Information Agreement that does
not deviate in any material respect from such standard forms.  Without limiting
the foregoing, no Contributor has made or asserted any right, claim, interest or
option, including the right to further remuneration or consideration or to
assert any Moral Rights, with respect to Company Products or Company
Intellectual Property, nor has any Contributor made any assertions with respect
to any alleged ownership or any such right, claim, interest or option, nor
threatened any such assertion; and neither this Agreement nor the transactions
contemplated by this Agreement, including the assignment to Buyer by operation
of law or otherwise of any Material Contracts to which the Company is a party,
will provide any Contributor with any such right, claim interest or option.  All
Contributors that are or were, at the time of employment or engagement by the
Company, residents of countries that recognize Moral Rights, or whose employment
relationships are or were governed by applicable laws in countries that
recognize Moral Rights, have executed written agreements with the Company that,
to the fullest extent permitted under applicable law, waive for the benefit of
the Company all Moral Rights relating to the business of the Company.

 

(l)                                     The Company has taken all commercially
reasonable steps to protect the confidentiality of confidential information and
trade secrets of the Company and any third party that has provided any
confidential information or trade secrets to the Company.

 

(m)                             No funding, facilities or resources of any
government, university, college, other educational institution, multi-national,
bi-national or international organization or research center was used in the
development of the Company Products or Company Intellectual Property.

 

(n)                                 Schedule 5.12(n) of the Disclosure Schedule
lists all Open Source Software that has been incorporated into, integrated with,
combined with or linked to any Company Product or Company Technology in any way,
or from which any Company Product or Company Technology was derived, and
identifies the Company Product in which each such Open Source Software was
incorporated into, integrated with, combined with or linked to any such Company
Product or Company Technology (such description shall include whether the Open
Source Software was modified, distributed, conveyed or

 

46

--------------------------------------------------------------------------------


 

licensed out by the Company ).   The Company has not used Open Source Software
in any manner that would, with respect to any Company Product or any Company
Intellectual Property, (i) require its disclosure or distribution in source code
form, (ii) require the licensing thereof for the purpose of making derivative
works, (iii) impose any restriction on the consideration to be charged for the
distribution thereof, or (iv) create, or purport to create, obligations for the
Company with respect to Company Technology or grant, or purport to grant, to any
third party, any rights or immunities under Company Technology.  With respect to
any Open Source Software that is or has been used by the Company in any way, the
Company has been and is in compliance with all applicable licenses with respect
thereto.

 

(o)                                 Neither the Company nor any other Person
acting on its behalf has disclosed, delivered or licensed to any Person, agreed
to disclose, deliver or license to any Person, or permitted the disclosure or
delivery to any escrow agent or other Person of, any source code for any Company
Product or Company Technology, except for disclosures to employees, contractors
or consultants under binding written agreements that prohibit use or disclosure
except in the performance of services to the Company.

 

(p)                                 Schedule 5.12(p) of the Disclosure Schedule
identifies all categories of Personally Identifiable Information collected by
the Company through Internet websites owned, maintained or operated by the
Company (“Company Sites”), through any Company Products, or through any other
means.  The Company has complied with all applicable laws, contractual and
fiduciary obligations, and the Company’s privacy policies relating to (i) the
privacy of users of Company Sites and (ii) the collection, storage, use,
transfer and any other processing of any Personally Identifiable Information
collected or used by the Company in any manner or maintained by third parties
having authorized access to such information.  The execution, delivery and
performance of this Agreement comply with all applicable laws relating to
privacy and with the Company’s privacy policies.  Copies of all current and
prior privacy policies of the Company that apply to the Company Sites or the
Company Products are set forth on Schedule 5.12(p) of the Disclosure Schedule. 
Each such privacy policy and all materials distributed or marketed by the
Company have at all times made all disclosures to users or customers required by
applicable laws, and none of such disclosures made or contained in any such
privacy policy or in any such materials has been inaccurate, misleading or
deceptive or in violation of any applicable laws.

 

(q)                                 The Company has taken at all times at least
commercially reasonable steps (including implementing and monitoring compliance
with adequate measures with respect to technical and physical security) to
protect all Personally Identifiable Information and ensure it against loss and
against unauthorized access, use, modification, disclosure or other misuse.  To
the Company’s knowledge, there has been no unauthorized access to or loss,
theft, or misuse of Personally Identifiable Information.

 

(r)                                    Schedule 5.12(r) of the Disclosure
Schedule sets forth the Company’s current (as of the date hereof) list of known
bugs maintained by its development or quality control groups with respect to the
Company Products and Company Technology.  There have been, and are, no claims
asserted against the Company or, to the Company’s knowledge, any of its
customers or distributors related to the Company Products or Company
Intellectual Property, nor have there been any threats thereof and (iii) the
Company has not been or is not required to recall, or otherwise provide notices
regarding the operation of, any Company Products.

 

(s)                                   Prior to general release of each Company
Product (and Company Technology) the Company conducts industry standard testing
to detect any “back door,” “time bomb,” “Trojan horse,” “worm,” “drop dead
device,” “virus” or other software routines or hardware components that would
permit unauthorized access or the unauthorized disablement or erasure of such
Company Product, Company Technology or data or other software of users
(“Contaminants”).  The Company has taken

 

47

--------------------------------------------------------------------------------


 

commercially reasonable steps to prevent the introduction of Contaminants into
Company Products or Company Technology.

 

(t)                                    The Company has taken commercially
reasonable steps, including the steps and procedures specified in Schedule
5.12(t) of the Disclosure Schedule to protect the information technology systems
used in connection with the operation of the Company.  There have been no
material unauthorized intrusions or breaches of the security of such information
technology systems.  The Company has the disaster recovery and security plans,
procedures and facilities for the business specified in Schedule 5.12(t) of the
Disclosure Schedule.

 

(u)                                 Schedule 5.12(u) of the Disclosure Schedule
sets forth a true, correct and complete list of all Social Media Accounts that
the Company utilizes, operates or maintains, including in connection with
marketing or promoting any Company Products.  It also lists, for each such
Social Media Account, any account name(s), user name(s), nickname(s), display
name(s), handle(s), and other identifiers registered or used by or for the
Company with respect to such Social Media Account (collectively, “Social Media
Account Names”).  All use of the Social Media Accounts complies with and has
complied with (a) all terms and conditions, terms of use, terms of service and
other Material Contracts applicable to such Social Media Accounts and
(b) applicable law.  Each current and former employee, contractor and consultant
of the Company has entered into a Material Contract that provides that the
Company, and not such employee, contractor or consultant, owns and controls the
Social Media Accounts and Social Media Account Names (including all associated
information and content and all relationships, interactions and communications
with fans, followers, visitors, commenters, users and customers) and requires
such employee, contractor or consultant to relinquish to the Company all Social
Media Account Names, passwords, and other log-in information for the Social
Media Accounts upon termination of employment or engagement or at any other time
upon the Company’s request.

 

5.13                                                      Litigation.  Except as
set forth on Schedule 5.13 of the Disclosure Schedule, there are no (and, during
the three (3) years preceding the date hereof, there have not been any) actions,
suits, proceedings (including any arbitration proceedings), orders,
investigations or claims pending or, to the Company’s knowledge, threatened in
writing against the Company (or to Company’s knowledge, pending or threatened in
writing against any of the officers, directors or employees of the Company with
respect to their business activities on behalf of the Company), or pending or
threatened by the Company against any Person, at law or in equity, or before or
by any governmental department, commission, board, bureau, agency or
instrumentality (including any actions, suits, proceedings or investigations
with respect to the transactions contemplated by this Agreement); and, to the
Company’s knowledge, there is no reasonable basis for any of the foregoing.  As
of the date hereof, the Company is not subject to any arbitration proceedings
under collective bargaining agreements or otherwise or any governmental
investigations or inquiries; and, to the Company’s knowledge, there is no
reasonable basis for any of the foregoing.  The foregoing includes but is not
limited to actions pending or threatened involving the prior or current
employment or engagement of any of the current or former employees, contractors
or consultants of the Company, their use in connection with the businesses of
the Company of any information or techniques allegedly proprietary to any of
their former employers or clients, including, but not limited to Zynga Inc. or
its Affiliates, or their obligations under any agreements with prior employers
or clients.  The Company is not subject to any judgment, order or decree of any
court or other governmental agency, and the Company has not received any opinion
or memorandum or written advice from legal counsel to the effect that it is
exposed, from a legal standpoint, to any liabilities.  There are no actions,
suits, proceedings (including any arbitration proceedings), orders,
investigations or claims pending or, to Company’s knowledge, threatened against
or affecting any Seller or the Company in which it is sought to restrain or
prohibit or to obtain damages or other relief in connection with the
transactions contemplated hereby.

 

48

--------------------------------------------------------------------------------


 

5.14                                                      Compliance with Laws. 
Except as set forth on Schedule 5.14 of the Disclosure Schedule:

 

(a)                                 To the Company’s knowledge, the Company has
complied in all material respects and is in compliance in all material respects
with all applicable laws, ordinances, codes, rules, requirements and regulations
of foreign, federal, state and local governments and all agencies thereof
relating to the operation of its business and the maintenance and operation of
its properties and assets.  As of the date hereof, no written notices have been
received by and no material claims have been filed against the Company alleging
a violation of any such laws, ordinances, codes, rules, requirements or
regulations, and, to the knowledge of the Company, the Company has not been
subject to any material adverse inspection, finding, investigation, penalty
assessment, audit or other compliance or enforcement action.

 

(b)                                 The Company holds and is in compliance, in
all material respects, with all permits, licenses, bonds, approvals,
certificates, registrations, accreditations and other authorizations of all
foreign, federal, state and local governmental agencies required for the conduct
of its business and the ownership of its properties, and Schedule 5.14(b) of the
Disclosure Schedule sets forth a list of all of such permits, licenses, bonds,
approvals, certificates, registrations, accreditations and other
authorizations.  No written notices have been received by the Company alleging
the failure to hold any of the foregoing.  All of such permits, licenses, bonds,
approvals, accreditations, certificates, registrations and authorizations will
be available for use by the Company immediately after the Closing.

 

(c)                                  Neither the Company nor, to the Company’s
knowledge, any of the directors, officers, or employees of the Company have
directly or indirectly, made, offered, promised or authorized any payment or
gift of any money or anything of value to or for the benefit of any “foreign
official” (as such term is defined in the U.S. Foreign Corrupt Practices Act
(the “FCPA”)), foreign political party or official thereof or candidate for
foreign political office for the purpose of (i) influencing any official act or
decision of such official, party or candidate, (ii) inducing such official,
party or candidate to use his, her or its influence to affect any act or
decision of a foreign governmental authority or (iii) securing any improper
advantage, in the case of (i), (ii) and (iii) above in order to assist the
Company or Affiliates in obtaining or retaining business for or with, or
directing business to, any person.  Neither the Company nor, to the Company’s
knowledge any of the directors, officers or employees of the Company have made,
authorized, or received any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment of funds in violation of any law.

 

(d)                                 There is no pending, nor has there ever been
any, complaint, audit, proceeding, investigation, or claim against the Company
initiated by (i) any person or entity; (ii) the United States Attorney General,
any state attorney general or similar state or federal official or agency;
(iii) any other governmental entity, foreign or domestic; or (iv) any regulatory
or self-regulatory entity — alleging that the gaming offerings and/or activities
of the Company are in violation of any Gaming Related Laws.

 

5.15                                                      Environmental and
Safety Matters.  The Company has complied and is in compliance with all
Environmental and Safety Requirements.

 

5.16                                                      Employees.

 

(a)                                 The Company has made available to Buyer a
true and accurate copy of a table that sets forth the name, title, reporting
manager, department, date of hire, name of employer, work location (state/city),
exempt/non-exempt status (in terms of entitlement to overtime compensation),
current annual salary (or hourly wages, as the case may be), type and on-target
amount of any variable compensation or eligible bonus (including any accrued but
unpaid amount), and accrued but unused

 

49

--------------------------------------------------------------------------------


 

vacation or other leave entitlements of each of the employees of the Company,
and whether any employees are absent from active employment, including leave of
absence or disability, the basis for such absence or leave, and the anticipated
return to work date.

 

(b)                                 Except as set forth on Schedule 5.16(b) of
the Disclosure Schedule, (a) neither the Company nor any Seller has knowledge
that any executive or Key Employee of the Company or any group of employees of
the Company have any plans to terminate employment with the Company; (b) the
Company has complied with all laws, rules and regulations relating to the
employment of labor or the termination thereof (including but not limited to
those relating to wages, hours, classification of employees and independent
contractors, classification of exempt and nonexempt employees, equal employment
opportunity, fair labor standards, nondiscrimination, employee leaves, workers
compensation, immigration and employment verification, collective bargaining and
the payment of social security, unemployment insurance, and other Taxes), and
the Company has no knowledge that it has any labor relations problems (including
any union organization activities, threatened or actual strikes or work
stoppages or grievances); (c) neither the Company nor, to the best of the
Company’s knowledge, any of its employees or Contingent Workers are subject to
any non-compete, non-disclosure, confidentiality, employment, consulting or
similar agreements relating to, or in conflict with the present business
activities of the Company, except for agreements between the Company and their
present and former employees; (d) the Company has provided all employees and
Contingent Workers (as defined below) with all wages, salaries, payments,
compensation and benefits that are due to be paid to such employees and
Contingent Workers, and has withheld, paid and reported all amounts required by
law or by agreement to be withheld, paid and reported with respect to wages,
salaries, payments, compensation and benefits to such employees and Contingent
Workers (including but not limited to unemployment insurance, social security
and other Tax payments).  Employee Schedule sets forth the bonuses paid (or to
be paid) to the officers and employees of the Company in respect of the fiscal
year ended December 31, 2015, and the maximum bonus which may be earned by such
officers and employees in respect of the fiscal year ending December 31, 2016.

 

(c)                                  Schedule 5.16(c) of the Disclosure
Schedules contains a complete and accurate list of all of the independent
contractors, consultants, advisory board members, temporary employees, leased
employees or other agents engaged or used in the conduct of the business of the
Company and classified by the Company as other than employees or compensated
other than through wages or salaries paid by the Company through its payroll
department (“Contingent Workers”), showing for each Contingent Worker such
individual’s role in the business or nature of service, fee or compensation
arrangements, length of engagement, whether the engagement is under written
notice of termination by either party, and other contractual terms with the
Company.  To the extent that any Contingent Workers are engaged or used, the
Company has properly classified and treated them in accordance with applicable
laws and for purposes of all wage and hour laws and employee benefit plans and
perquisites.

 

(d)                                 The Company has correctly classified those
individuals performing services as common law employees, leased employees,
independent contractors or agents.

 

5.17                                                      Employee Benefit
Plans.

 

(a)                                 Schedule 5.17(a) of the Disclosure Schedule
sets forth an accurate and complete list of each “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) and each other employee benefit
plan, program, policy, agreement or arrangement (including any bonus, deferred
compensation, retirement, severance, sick leave, retention, change in control,
post-employment welfare, stock purchase, stock option or equity incentive,
employee health or other welfare benefit plan, program, policy, agreement or
other arrangement), at any time maintained, sponsored, or contributed to by the
Company, or with respect to which the Company has any liability or potential
liability.  Each such

 

50

--------------------------------------------------------------------------------


 

item listed (or which should be listed, if such schedule were accurate and
complete) on the Schedule 5.17(a) of the Disclosure Schedule is referred to
herein as a “Plan.”

 

(b)                                 The Company has no obligation to contribute
to, or any other liability, including current or potential withdrawal liability,
with respect to any “multiemployer plan” (as defined in Section 3(37) of ERISA)
or any employee benefit plan which is a “defined benefit plan” (as defined in
Section 3(35) of ERISA), whether or not terminated.

 

(c)                                  The Company has no obligation under any
Plan or otherwise to provide medical, health, life insurance or other
welfare-type benefits to current or future retired or terminated employees
(except for limited continued medical benefit coverage required to be provided
under Section 4980B of the Code or as required under applicable state law).

 

(d)                                 For purposes of this Schedule 5.17(a) of the
Disclosure Schedule, the term “Company” includes all entities that are or were,
at a relevant time, treated as a single employer with the Company pursuant to
Section 414 of the Code.

 

(e)                                  With respect to the Plans, all required
payments, premiums, contributions, reimbursements or accruals for all periods
ending prior to or as of the Closing shall have been made or properly accrued on
the Latest Balance Sheet.  None of the Plans has any unfunded liabilities which
are not reflected on the Latest Balance Sheet.

 

(f)                                   The Plans and all related trusts,
insurance contracts and funds have been maintained, funded and administered in
material compliance with their terms and with the applicable provisions of
ERISA, the Code and other applicable laws.  None the Company nor, to the
Company’s knowledge, any trustee or administrator of any Plan has engaged in any
transaction with respect to the Plans which would subject the Company or any
trustee or administrator of the Plans, or any party dealing with any such Plan,
nor do the transactions contemplated by this Agreement constitute transactions
which would subject any such party, to either a civil penalty assessed pursuant
to Section 502(i) of ERISA or the tax or penalty on prohibited transactions
imposed by Section 4975 of the Code.  No actions, suits or claims with respect
to the assets of the Plans (other than routine claims for benefits) are pending
or, to Company’s knowledge, threatened which could result in or subject the
Company to any liability and there are no circumstances which would give rise to
or be expected to give rise to any such actions, suits or claims.  No liability
to the Pension Benefit Guaranty Corporation or otherwise under Title IV of ERISA
has been or could be incurred by the Company.

 

(g)                                  Each of the Plans which is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination from the Internal Revenue Service that such plan is qualified
under Section 401(a) of the Code or is entitled to rely upon an opinion or
notification or advisory letter issued to the sponsor of an IRS-approved M&P or
volume submitter plan document, and, to the Company’s knowledge, there are no
circumstances which would adversely affect the qualified status of any such
Plan.

 

(h)                                 The Company has provided Buyer with true and
complete copies of all documents pursuant to which the Plans are maintained,
funded and administered, and the most recent annual reports (Form 5500 and
attachments) for the Plans.

 

(i)                                     Other than with respect to the Shares
and Company Options as set forth on the Securityholders Schedule, neither the
execution nor the delivery of this Agreement nor the consummation of the
transactions contemplated by this Agreement will, either alone or in conjunction
with any other event (whether contingent or otherwise) accelerate the time of
the payment or vesting of,

 

51

--------------------------------------------------------------------------------


 

or increase the amount of, or result in the forfeiture of compensation or
benefits under any Plan, except as required by applicable law.

 

5.18                                                      Insurance.  Schedule
5.18 of the Disclosure Schedule contains a true and complete list of all
insurance policies to which the Company is a party or which provide coverage to
or for the benefit of or with respect to the Company or any director or employee
of the Company in his or her capacity as such (the “Insurance Policies”),
indicating in each case the type of coverage, name of the insured, the insurer,
the premium, the expiration date of each policy and the amount of coverage.  The
Company has delivered to Buyer true and complete copies of all such Insurance
Policies.  Schedule 5.18 of the Disclosure Schedule also describes any
self-insurance or co-insurance arrangements by or affecting the Company,
including any reserves established thereunder.  Each Insurance Policy is in full
force and effect and shall remain in full force and effect in accordance with
its terms following the Closing.  The Company is not in default with respect to
its obligations under any insurance policy maintained by it.  To the Company’s
knowledge, the insurance coverage of the Company is of a kind and type
customarily carried by corporations of similar size engaged in similar lines of
business.  The Company is current in all premiums or other payments due under
the Insurance Policies and has otherwise complied with all of its obligations
under each Insurance Policy.  The Company has given timely notice to the insurer
of all claims that may be insured thereby.  To the knowledge of the Company, no
Insurance Policy provides for any retrospective premium adjustment or other
experience-based liability on the part of the Company.

 

5.19                                                      Tax Matters.

 

(a)                                 The Company has timely filed all income and
other material Tax Returns required to be filed by it (after giving effect to
any valid extensions of time in which to make such filings), each such Tax
Return has been prepared in compliance with all applicable laws and regulations,
and all such Tax Returns are true, complete and accurate in all material
respects.  All Taxes due and payable by the Company, whether or not shown on any
Tax Return, have been timely paid in full.  The Company has withheld and paid
over to the appropriate taxing authority all Taxes required to have been
withheld from amounts paid or owing to any employee, stockholder, creditor or
other third party.  All Taxes accrued but not yet due as of the date hereof are
accrued on the Latest Balance Sheet.  To the Company’s knowledge, the charges,
accruals and reserves for Taxes with respect to the Company for any Tax period
(or portion thereof) ending on or before the Closing Date (excluding any
provision for deferred income Taxes) to be reflected on the Closing Statement
will be adequate to cover such Taxes.

 

(b)                                 Except as set forth on Schedule 5.19(b) of
the Disclosure Schedule:

 

(i)                                     the Company has not requested or been
granted an extension of the time for filing any Tax Return which has not yet
been filed (other than automatic extensions obtained in the ordinary course of
business);

 

(ii)                                  the Company has not waived any statute of
limitations with respect to Taxes or consented to extend the time in which any
Tax may be assessed or collected by any taxing authority;

 

(iii)                               no deficiency or proposed adjustment which
has not been settled or otherwise resolved for any amount of Tax has been
proposed, asserted or assessed by any taxing authority against the Company;

 

52

--------------------------------------------------------------------------------


 

(iv)                              there is no action, suit, examination,
proceeding or audit now in progress, or to the Company’s knowledge, pending or
threatened in writing against or with respect to the Company relating to Taxes;

 

(v)                                 no claim has ever been made in writing by a
taxing authority in a jurisdiction where the Company does not file Tax Returns
that the Company is or may be subject to taxation by that jurisdiction;

 

(vi)                              the Company is not, and has not been, a party
to any “reportable transaction” as defined in Code Section 6707A(c)(1) and
Treasury Regulation Section 1.6011-4(b);

 

(vii)                           the Company will not be required to include any
item of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any (A) change in method of accounting or use of an improper accounting method
for a taxable period ending on or prior to the Closing Date, (B) “closing
agreement” as described in Section 7121 of the Code (or any corresponding or
similar provision of state, local or non-U.S. income Tax law) executed on or
prior to the Closing Date, (C) election by the Company under Section 108(i) of
the Code (or any corresponding or similar provision of state, local or non-U.S.
Tax law), (D) installment sale or open transaction disposition made on or prior
to the Closing Date or (E) prepaid amount received or deferred revenue accrued
on or prior to the Closing Date;

 

(viii)                        the Company is not a party to or bound by, or has
any obligation under, any Tax allocation, Tax sharing, or Tax indemnity
agreement, other than customary commercial contracts that were entered into with
third parties in the ordinary course of business and are not primarily related
to Taxes;

 

(ix)                              the Company has not been a U.S. real property
holding corporation within the meaning of Section 897(c)(2) of the Code during
the applicable period specified in Section 897(c)(1)(A)(ii) of the Code;

 

(x)                                 the Company (A) has not been a member of an
Affiliated Group, and (B) has no liability for the Taxes of any Person (other
than the Company) under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local, or non-U.S. law), as a transferee or successor, by
contract (other than customary commercial contracts that were entered into with
third parties in the ordinary course of business and are not primarily related
to Taxes), or otherwise;

 

(xi)                              the Company is not a party to any agreement,
contract, arrangement or plan that has resulted or would result, separately or
in the aggregate, in the payment of any “excess parachute payment” within the
meaning of Code Section 280G (or any corresponding provision of state, federal
or foreign laws) or by which the Company (or any Affiliate) is bound to
compensate any Person for excise taxes paid pursuant to Section 4999 of the Code
or any similar Applicable Law; and

 

(xii)                           there are no Liens for Taxes upon any of the
assets or properties of the Company, other than with respect to Permitted Liens.

 

(c)                                  Schedule 5.19(c) of the Disclosure Schedule
lists all the jurisdictions with respect to which the Company is required to
file any corporate, income or franchise Tax Returns.

 

(d)                                 The Company is not a partner or a member of
any partnership, limited liability company or joint venture, or any other entity
classified as a partnership for U.S. federal income tax purposes.

 

53

--------------------------------------------------------------------------------


 

(e)                                  Each agreement, contract, plan, or other
arrangement that is a “nonqualified deferred compensation plan” subject to
Section 409A of the Code to which the Company is a party (each, a “409A Plan”)
complies with and has been maintained in accordance with the requirements of
Section 409A(a)(2), (3), and (4) of the Code and any U.S. Department of Treasury
or Internal Revenue Service guidance issued thereunder and no amount under any
such 409A Plan is or has been subject to the interest and additional Tax set
forth under Section 409A(a)(1)(B) of the Code.  The Company has no obligation to
reimburse or otherwise “gross-up” any Person for the interest or additional Tax
set forth under Section 409A(a)(1)(B) or Section 4999 of the Code.

 

(f)                                   The Company has not used the cash receipts
and disbursements method of accounting for income Tax purposes.

 

(g)                                  The Company has properly collected and
remitted sales and use Taxes, goods and services Taxes, value added Taxes and
similar Taxes with respect to sales made, or transfers of goods or services, to
their customers, or has properly received and retained any appropriate Tax
exemption certificates and other documentation for all sales or transfers made
without charging or remitting sales and use Taxes, goods and services Taxes,
value added Taxes or similar Taxes that qualify such sales as exempt from such
Taxes.

 

(h)                                 The Company has not distributed stock of
another Person, or has had its stock distributed by another Person, in a
transaction that was purported or intended to be governed in whole or in part by
Section 355 or Section 361 of the Code.

 

(i)                                     The Company does not have a permanent
establishment (within the meaning of an applicable Tax treaty) or an office or
other fixed place of business in a country outside the United States.

 

5.20                                                      Brokerage and
Transaction Bonuses.  Except as set forth on Schedule 5.20 of the Disclosure
Schedule, there are no claims for brokerage commissions, finders’ fees or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement binding upon any Seller or the
Company.  Except as set forth on Schedule 5.20 of the Disclosure Schedule, there
are no special bonuses, severance or other similar compensation (discretionary
or otherwise) payable to any employee of the Company in connection with or
arising out of the transactions contemplated hereby.

 

5.21                                                      Bank Accounts; Names
and Locations.  Schedule 5.21 of the Disclosure Schedule lists all of the bank
accounts of each of the Company (designating each authorized signatory and the
level of each signatory’s authorization).  Except as set forth on the Schedule
5.21 of the Disclosure Schedule, during the three (3) year period prior to the
execution and delivery of this Agreement, neither the Company nor its
predecessors has used any name or names under which it has invoiced account
debtors, maintained records concerning its assets or otherwise conducted
business.  All of the tangible assets and properties of the Company are located
at the locations set forth on the Schedule 5.21 of the Disclosure Schedule.

 

5.22                                                      Affiliate
Transactions.  Except as set forth on Schedule 5.22 of the Disclosure Schedule,
none of any Seller or any officer, director, stockholder, employee, or Affiliate
of any Seller or the Company or, to the Company’s knowledge, any individual
related by blood, marriage or adoption to any such individual (collectively,
“Insiders”, and each individually, and “Insider”) or any entity in which any
such Person or individual owns any beneficial interest, is a party to any
agreement, contract, commitment or transaction with the Company or any of the
customers or suppliers of the Company or has any interest in any assets or
property used by the Company (including any Intellectual Property Rights).

 

54

--------------------------------------------------------------------------------


 

Schedule 5.22 of the Disclosure Schedule contains a description of all
intercompany services provided to or on behalf of the Company by any Seller or
his, her or its Affiliates (other than the Company) and the costs associated
therewith.  Except as set forth and described on Schedule 5.22 of the Disclosure
Schedule, none of the assets, tangible or intangible, or properties that are
used by the Company are owned by any Seller or his, her or its Affiliates (other
than the Company).  Except for employment relationships and compensation,
benefits and travel advances (including in connection with the exercise of
options or the grant of unvested but issued Company Capital Stock) and in the
ordinary course of business, the Company is not a party to any agreement or
arrangement with, or involving the making of any payment of transfer of assets
to, any Insider.

 

5.23                                                      Export Controls and
Economic Sanctions.  The Company has at all times been in compliance with all
applicable trade laws, including import and export control laws, trade
embargoes, and anti-boycott laws.

 

5.24                        Disclosure.  Neither this ARTICLE V nor any of the
Exhibits or Schedules attached hereto contain any untrue statement of a material
fact or omit a material fact necessary to make each statement contained herein
or therein, in light of the circumstances in which they were made, not
misleading.  There is no fact which any Seller or the Company have not disclosed
to Buyer in writing and of which any of the stockholders, officers, directors or
executive employees of the Company is aware which has had or would reasonably be
expected to have a Material Adverse Effect.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES CONCERNING BUYER

 

As an inducement to the Sellers and the Company to enter into this Agreement and
consummate the transactions contemplated hereby, Buyer hereby represents and
warrants to the Sellers and the Company as of the date hereof and as of the
Closing that:

 

6.1                                                             Organization and
Power.  Buyer is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware.  Buyer has all
requisite limited liability company power and authority to execute and deliver
this Agreement and to perform its respective obligations hereunder.

 

6.2                                                             Authorization. 
The execution, delivery and performance by Buyer of this Agreement and all of
the other agreements and instruments contemplated hereby to which Buyer is a
party and the consummation of the transactions contemplated hereby have been
duly and validly authorized by Buyer, and no other corporate act or proceeding
on the part of Buyer, its board of directors or stockholders is necessary to
authorize the execution, delivery or performance of this Agreement and all of
the other agreements and instruments contemplated hereby to which Buyer is a
party and the consummation of the transactions contemplated hereby.  This
Agreement has been duly executed and delivered by Buyer and constitutes a valid
and binding obligation of Buyer, enforceable in accordance with its terms and
each of the other agreements and instruments contemplated hereby to which Buyer
is a party, when executed and delivered by Buyer in accordance with the terms
hereof, shall each constitute a valid and binding obligation of Buyer
enforceable with its respective terms.

 

6.3                                                            
Non-Contravention.  Buyer is not subject to or obligated under its limited
liability company operating agreement, or any applicable law, rule or regulation
of any governmental authority, or any agreement, instrument, license or permit,
or subject to any order, writ, injunction or decree, which

 

55

--------------------------------------------------------------------------------


 

would be breached or violated by its execution, delivery or performance of this
Agreement or the consummation of the transactions contemplated hereby.

 

6.4                                                             Governmental
Authorities and Consents.  No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental or regulatory authority or any
other Person is required in connection with the execution, delivery or
performance of this Agreement by Buyer or the consummation by Buyer of the
transactions contemplated hereby.

 

6.5                                                             Litigation. 
There are no actions, suits, proceedings, orders or investigations pending or,
to Buyer’s knowledge, overtly threatened against or affecting Buyer, at law or
in equity, or before or by any foreign, federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, which would adversely affect Buyer’s performance under this
Agreement or the consummation of the transactions contemplated hereby.

 

6.6                                                             Financial
Capability.  Buyer (i) has, and at the Closing will have, sufficient internal
funds (without giving effect to any unfunded financing regardless of whether any
such financing is committed) available to pay the Aggregate Purchase Price and
any expenses incurred by Purchaser in connection with the transactions
contemplated by this Agreement, (ii) has, and at the Closing will have, the
resources and capabilities (financial or otherwise) to perform its obligations
hereunder, and (iii) has not incurred any obligation, commitment, restriction or
Liability of any kind, which would impair or adversely affect such resources and
capabilities.

 

ARTICLE VII

 

TERMINATION

 

7.1                                                             Termination. 
This Agreement may be terminated at any time prior to the Closing only as
follows:

 

(a)                                 by the mutual written consent of Buyer, on
the one hand, and the Company (on behalf of the Sellers), on the other hand;

 

(b)                                 by Buyer, if there has been a violation or
breach by the Company or any Seller Indemnifying Party of any covenant,
representation or warranty of the Company or any Seller Indemnifying Party
contained in this Agreement which would prevent the satisfaction of any
condition to the obligation of Buyer at the Closing, and such violation or
breach has not been waived by Buyer, or, in the case of a covenant breach, cured
by the Company or the relevant Seller(s) to the reasonable satisfaction of Buyer
within twenty (20) days after written notice thereof from Buyer to the Company;

 

(c)                                  by the Company (on behalf of the Sellers),
if there has been a violation or breach by Buyer of any covenant, representation
or warranty contained in this Agreement which would prevent the satisfaction of
any condition to the obligations of the Company and the Sellers at the Closing,
and such violation or breach has not been waived by the Company (on behalf of
the Sellers), or, in the case of a covenant breach, cured by Buyer to the
reasonable satisfaction of the Company (on behalf of the Sellers) within twenty
(20) days after written notice thereof by the Company;

 

(d)                                 by either Buyer or the Company if the
transactions contemplated hereby have not been consummated by the date which is
90 days following the date of this Agreement; or

 

(e)                                  by Buyer if any governmental entity shall
have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, executive order, decree, final and non-appealable

 

56

--------------------------------------------------------------------------------


 

injunction, order or other restraint which has the effect of making the
transactions contemplated hereby illegal or otherwise impermissible.

 

provided that the party electing termination pursuant to clause (b), (c) or
(d) of this Section 7.1 is not in material breach of any of its representations,
warranties, covenants or agreements contained in this Agreement, and in the case
of the Company’s election to terminate, neither the Company nor any Seller
Indemnifying Party shall be in material breach of any of their respective
representations, warranties, covenants or agreements contained in this
Agreement.  In the event of termination pursuant to this Section 7.1, written
notice thereof (describing in reasonable detail the basis therefor) shall
forthwith be delivered to the other parties.

 

7.2                                                             Effect of
Termination.  In the event of termination of this Agreement as provided above,
this Agreement shall immediately terminate and have no further force and effect,
except that (a) the covenants and agreements set forth in this Section 7.2 and
Section 8.9 (Expenses), Section 8.9 (Equitable Remedies) and 8.12
(Confidentiality) and ARTICLE IX (Miscellaneous) shall survive such termination
indefinitely and (b) nothing in Section 7.1 (Termination) or this Section 7.2
shall be deemed to release any party from any liability for any willful breach
by such party of the terms and provisions of this Agreement prior to termination
or to impair the right of any party to compel specific performance by another
party of its obligations under this Agreement to the extent applicable to the
surviving provisions.

 

ARTICLE VIII

 

ADDITIONAL AGREEMENTS

 

8.1                                                             Survival of
Representations, Warranties and Covenants.  The representations and warranties
in this Agreement and the Schedules and Exhibits attached hereto shall survive
the Closing as follows:

 

(a)                                 the representations and warranties of the
Company in Section 5.2 (Capital Stock and Related Matters; Title to Shares),
Section 5.3(a) (Authorization), Section 5.19 (Tax Matters) (collectively, the
“Fundamental Representations”) and the representations and warranties of Buyer
in Section 6.2 (Authorization) and Section 6.6 (Financial Capability) shall
terminate on the date that is forty-eight (48) months following the Closing Date
(the “Fundamental Rep Survival Date”); and

 

(b)                                 all representations and warranties other
than the Fundamental Representations in this Agreement shall terminate on the
date that is eighteen months (18) months following the Closing Date (the
“Survival Date”).

 

provided that any representation, warranty or matter in respect of which
indemnity may be sought under Section 8.2 below, and the indemnity with respect
thereto, shall survive the time at which it would otherwise terminate pursuant
to this Section 8.1 if notice of the inaccuracy or breach or potential
inaccuracy or breach thereof giving rise to such right or potential right of
indemnity shall have been given to the party against whom such indemnity may be
sought prior to such time (regardless of when the Losses in respect thereof may
actually be incurred).  The representations and warranties in this Agreement and
the Schedules and Exhibits attached hereto or in any writing delivered by any
party to another party in connection with this Agreement shall survive for the
periods set forth in this Section 8.1, but only as to the matters set forth in
such notice and shall in no event be affected by any investigation, inquiry or
examination made for or on behalf of any party, or the knowledge of any party’s
officers, directors, stockholders, employees or agents or the acceptance by any
party of any certificate or opinion hereunder.  The indemnification obligations
of the parties hereto with respect to the performance of any covenant or
agreement herein shall survive the Closing in accordance with the respective
terms of such covenant.  The

 

57

--------------------------------------------------------------------------------


 

indemnification obligations under Section 8.2(a)(iv) shall survive the Closing
until the expiration of the applicable statute of limitations plus sixty (60)
days.

 

8.2                                                             Indemnification.

 

(a)                                 Indemnification.  Each Seller and Former
In-the-Money Option Holder (each, a “Seller Indemnifying Party”, and
collectively, the “Seller Indemnifying Parties”) (severally and not jointly)
agrees to and shall indemnify the Buyer Indemnified Parties and save and hold
each of them harmless against and pay on behalf of or reimburse such Buyer
Indemnified Parties as and when incurred for any Losses which any such Buyer
Indemnified Party may suffer, sustain or become subject to, as a result of, in
connection with, relating or incidental to or by virtue of:

 

(i)                                     any breach by any Seller, the Sellers’
Representative or the Company of any representation or warranty made by any
Seller, the Sellers’ Representative or the Company in this Agreement or any of
the Schedules or Exhibits attached hereto, or in any of the certificates
furnished by any Seller, the Sellers’ Representative (on behalf of the Sellers)
or the Company pursuant to this Agreement (which (A) breach and (B) any Losses
relating thereto shall each be determined for purposes of this Section 8.2
without regard to any qualification based on materiality or Material Adverse
Effect contained in such representations and warranties, provided that any
applicable matter or related series of applicable matters to which the foregoing
‘materiality scrape’ applies shall constitute a breach and be indemnifiable
under this Section 8.2(a)(i), if and only if the aggregate Losses relating to
any applicable matter or related series of applicable matters equals or exceeds
$15,000);

 

(ii)                                  any breach of any covenant or agreement by
any Seller Indemnifying Party or the Sellers’ Representative under this
Agreement or any of the Schedules and Exhibits attached hereto, or in any of the
certificates furnished by any Seller Indemnifying Party or the Sellers’
Representative (on behalf of the Seller Indemnifying Parties) pursuant to this
Agreement;

 

(iii)                               any breach of any covenant or agreement by
the Company prior to the Closing under this Agreement or any of the Schedules
and Exhibits attached hereto, or in any of the certificates furnished by the
Company pursuant to this Agreement;

 

(iv)                              any Indemnified Taxes to the extent the amount
of such item of Indemnified Taxes exceeds the amount, if any, accrued for such
item of Indemnified Taxes as part of the Closing Indebtedness (as finally
determined under Section 2.4);

 

(v)                                 all Transaction Expenses to the extent not
appearing on the Transaction Expenses Schedule; or

 

(vi)                              any payment or consideration arising under any
consents, notices, waivers, terminations, modifications or approvals of any
party under any agreement as are required in connection with the transactions
contemplated hereby or for any such agreement to remain in full force or effect
following the Closing;

 

(vii)                           any inaccuracy or omission in the
Securityholders Schedule;

 

(viii)                        any claim by any former Option Holder that they
are entitled to any additional compensation or payment of any kind in respect of
their Company Option, other than as provided in this Agreement; or

 

58

--------------------------------------------------------------------------------


 

(ix)                              any of the matters set forth on the Specific
Indemnity Schedule attached hereto.

 

(b)                                 [Reserved].

 

(c)                                  Limitations.

 

(i)                                     Liability Cap.  Notwithstanding the
foregoing, the Seller Indemnifying Parties’ aggregate liability under clause
Section 8.2(a)(i) above (other than for Exempted Losses and the Specific
Indemnity Losses, which shall not exceed the Definitive Initial Purchase Price,
inclusive of the Escrow Amount) shall in no event exceed the Escrow Amount (the
“Cap”) with it being understood, however, that nothing in this Agreement
(including this Section 8.2(c)) shall limit or restrict any of the Buyer
Indemnified Parties’ right to maintain or recover any amounts directly from the
Seller Indemnifying Parties in accordance with each Seller Indemnifying Parties’
Indemnity Pro Rata Percentage in connection with any criminal activity of any
Seller Indemnifying Party or the Company or action, inaction or claim based upon
fraud, intentional misrepresentation, intentional breach or willful misconduct
by any Seller Indemnifying Party or the Company (collectively, “Fraud”).

 

(ii)                                  Tipping Basket.  Notwithstanding any
provision of this Agreement to the contrary, a Buyer Indemnified Party may not
recover any Losses under Section 8.2(a)(i) unless and until such Losses under
Section 8.2(a)(i) exceed $150,000 in the aggregate (the “Basket Amount”), in
which case Buyer shall be entitled to recover the aggregate amount of all Losses
from the first dollar.   Notwithstanding the foregoing, Buyer shall be entitled
to recover for, and the Basket Amount shall not apply as a threshold to, any and
all claims or payments made with respect to Losses resulting from or arising out
of (i) any breach or alleged breach of a Fundamental Representation,
(ii) Section 8.2(a)(ii)-(viii) (collectively, the “Exempted Losses”),
(iii) Section 8.2(a)(ix) (the “Specific Indemnity Losses”) and (iv) Fraud (the
“Fraud Losses”).

 

(iii)                               Applicability of Limitations. 
Notwithstanding anything to the contrary in this Agreement, the parties hereto
agree and acknowledge that any Buyer Indemnified Party may bring a claim for
indemnification for any Loss under this Section 8.2 notwithstanding the fact
that such Buyer Indemnified Party had knowledge of the alleged breach or breach,
event or circumstance giving rise to such Loss prior to the Closing or waived
any condition to the Closing related thereto.  The waiver of any condition based
on the accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification under this Section 8.2 based on such representations,
warranties, covenants and obligations.

 

(iv)                              [Reserved].

 

(v)                                 No Duplication of Recovery.  Notwithstanding
anything contained in this Agreement to the contrary, (i) to the extent that any
Losses resulting from any breach of any representation, warranty, covenant or
agreement of the Company under this Agreement is taken into account (x) as a
current liability, reserved or accrued, or otherwise accounted for, in
determining Closing Net Working Capital, (y) in the calculation of the Closing
Indebtedness or Estimated Closing Transaction Expenses, or (z) otherwise in the
calculation of the Aggregate Purchase Price, in each case, only with respect to
the Losses taken into account with respect to clauses (x) through (z) and, for
the avoidance of doubt, not Losses which exceed the Losses taken into account
with respect to clauses (x) through (z),  (A) no Buyer Indemnified Party may
recover such Losses through a claim pursuant to ARTICLE VIII or otherwise and
(B) such Losses will not be included in the determination of whether all Losses,
in the aggregate, exceed the Basket Amount or the Cap; and (ii) no Buyer
Indemnified Party may recover duplicative damages in respect of a single set of
facts or circumstances under more than one

 

59

--------------------------------------------------------------------------------


 

representation or warranty in this Agreement regardless of whether such facts or
circumstances would give rise to a breach of more than one representation or
warranty in this Agreement.

 

(vi)                              Calculation of Losses.  Any claim for Losses
will be calculated:  (i) without regard to reductions or diminutions in value,
lost opportunities or other speculative damages, and (ii) without regard to any
punitive, exemplary, special, incidental, or consequential damages, provided;
however that (x) Buyer Indemnified Parties shall be entitled to recover punitive
damages to the extent punitive damages are actually awarded to a third party by
a Governmental Authority, (y) Buyer Indemnified Parties shall be entitled to
recover exemplary, special, incidental, or consequential damages to the extent
such damages are actually paid to a third party in connection with a third party
claim, and (z) Buyer Indemnified Parties shall be entitled to recover any
special or consequential damages that are reasonably foreseeable under an
objective standard.  Costs and expenses incurred by a Buyer Indemnified Party in
investigating, defending or resolving any third party claim shall constitute
Losses if and solely if other Losses arising from such third party claim are
indemnifiable hereunder.

 

(vii)                           Insurance. The amount of any Losses payable
under this ARTICLE VIII will be net of amounts actually received by the Buyer
Indemnified Parties under applicable insurance policies issued by insurance
companies with respect to such Losses (determined after giving effect to any
deductible associated therewith, any increase in premiums (including retro
premium obligations) resulting therefrom and net of Taxes or other liabilities
incurred by such Indemnified Person and/or any of its Affiliates as a result of
such claim and out-of-pocket costs of collecting such insurance proceeds) or
third party indemnification or contribution payments.

 

(viii)                        Sole and Exclusive Remedy. Except in the case of
Fraud Losses, the right of the parties to be indemnified pursuant to this
ARTICLE VIII will be the sole and exclusive remedy with respect to all
post-Closing monetary Losses under this Agreement and with respect to a
particular Seller Indemnifying Party, under this Agreement or any other
Transaction Document to which such Seller Indemnifying Party is a party. 
Notwithstanding the foregoing, nothing in this ARTICLE VIII will limit any
party’s right to seek and obtain specific performance or injunctive relief to
which any party may be entitled or to seek any remedy on account of any party’s
Fraud.

 

(ix)                              Independent Investigation; Non-Reliance. 
Buyer has conducted its own independent investigation, review and analysis of
the business, operations, assets, liabilities, results of operations, financial
condition, software, technology and prospects of the Company, which
investigation was conducted by Buyer and its Affiliates and representatives.  
In entering into this Agreement, Buyer acknowledges that it has relied solely
upon the aforementioned investigation, review and analysis and not on any
factual representations or opinions of Company or its representatives (except
for the representations and warranties contained in ARTICLE V).  Except for the
representations and warranties contained in ARTICLE V, Buyer acknowledges and
agree that none of the Company or their respective Affiliates or representatives
nor any other Person makes any other express, implied or statutory
representation or warranty with respect to the Company, the transactions
contemplated by this Agreement or otherwise, including any implied warranties of
merchantability, fitness for a particular purpose, title, enforceability or
non-infringement or with respect to any projections, estimates and budgets for
Company.  None of the provisions of this Section 8.2(c)(ix) shall be construed
as to limit a Buyer Indemnified Party’s ability to establish Fraud or recover
Fraud Losses.

 

(d)                                 Satisfaction of Claims.

 

(i)                                     General Claims.  All claims other than
Exempted Losses, Specific Indemnity Losses and Fraud (the “General Claims”)
brought by a Buyer Indemnified Party for Losses shall be satisfied as follows: 
(A) first, from the Escrow Fund (by reducing the amount of such Escrow

 

60

--------------------------------------------------------------------------------


 

Amount therein) and (B) second, by offsetting such amounts against the Earnout
Payments (resulting in a reduction of such Earnout Payments), if any, as such
Earnout Payments become due and payable pursuant to Section 2.5; provided,
however, the aggregate liability of the Seller Indemnifying Parties relating to
the General Claims in the aggregate shall not exceed the Escrow Amount.

 

(ii)                                  Exempted Claims.  Claims by a Buyer
Indemnified Party for Exempted Losses and Specific Indemnity Losses (the
“Exempted Claims”), shall be satisfied:  (A) first, from the Escrow Fund (by
reducing the amount of the Escrow Amount therein), (B) second, by offsetting
such amounts due and owing against a Working Capital Payment, if any (C) third,
by offsetting such amounts against the Earnout Payments, if any, as such Earnout
Payments become due and payable pursuant to Section 2.5, and (D) finally, if the
Escrow Amount, Working Capital Payment, the Earnout Payments then due and owing,
if any, are insufficient, by the Seller Indemnifying Parties directly (severally
and not jointly) based on their respective Indemnity Pro Rata Percentage;
provided, however, the Exempted Claims in the aggregate shall not exceed the
Definitive Initial Purchase Price (inclusive of the Escrow Amount). 
Notwithstanding anything to the contrary in this Section 8.2(d)(ii), the
Exempted Claims shall be satisfied only after, in each case, satisfying all the
General Claims first.

 

(iii)                               Fraud Claims.  Claims by a Buyer Indemnified
Party for Fraud committed by any Seller or the Company (prior to Closing) under
this Agreement (“Fraud Claims”), shall be satisfied:  (A) first, from the Escrow
Amount (by reducing the amount of such Escrow Amount), (B) second, by offsetting
such amounts against the Earnout Payments (resulting in a reduction of such
Earnout Payments), if any, as such Earnout Payments become due and payable
pursuant to Section 2.5, and (C) and finally, if the Escrow Amount and the
Earnout Payments then due and owing, if any, are insufficient to satisfy the
Fraud Claims in full, by the Seller Indemnifying Parties directly (severally and
not jointly) based on their respective Indemnity Pro Rata Percentage; provided,
however, the Fraud Claims shall be satisfied only after, in each case,
satisfying all the General Claims first and the Exempted Claims second pursuant
to this Section 8.2(d).

 

(e)                                  Claims for Indemnification.

 

(i)                                     Officer’s Claim Certificate.  If at any
time prior to the Survival Date, the Fundamental Rep Survival Date, or the
Specific Indemnity Survival Date, as applicable, a Buyer Indemnified Party
determines that it has a claim for indemnification pursuant to this Section 8.2,
such Buyer Indemnified Party may deliver to the Sellers’ Representative a
certificate signed by any officer of such Buyer Indemnified Party (any
certificate delivered in accordance with the provisions of this Section 8.2(e),
an “Officer’s Claim Certificate”) which includes the following:

 

(A)                               a statement that a Buyer Indemnified Party has
a claim for indemnification pursuant to this Section 8.2;

 

(B)                               to the extent possible, a good faith
non-binding, preliminary estimate of the amount of all indemnifiable Losses to
which such Buyer Indemnified Party claims to be entitled to receive under this
Section 8.2, which shall be the amount of Losses such Buyer Indemnified Party
has so incurred or suffered or could reasonably be expected to incur or suffer
in the future; and

 

(C)                               the material facts in reasonable detail (based
upon the information then possessed by such Buyer Indemnified Party) known to
such Buyer Indemnified Party giving rise to such claim.

 

(ii)                                  No delay or failure in providing such
Officer’s Claim Certificate prior to the Survival Date, Fundamental Rep Survival
Date or Specific Indemnity Survival Date, as applicable,

 

61

--------------------------------------------------------------------------------


 

shall affect a Buyer Indemnified Party’s rights hereunder, unless the Sellers’
Representative demonstrates actual material damage caused by such delay or
failure to the Seller Indemnifying Parties, and then only to the extent thereof.

 

(iii)                               Claim Dispute.

 

(A)                               If the Sellers’ Representative in good faith
objects to any claim made by a Buyer Indemnified Party in any Officer’s Claim
Certificate, then the Sellers’ Representative shall deliver a written notice (a
“Claim Dispute Notice”) to such Buyer Indemnified Party during the 30-day period
commencing upon receipt by the Sellers’ Representative of the Officer’s Claim
Certificate.  The Claim Dispute Notice shall set forth in reasonable detail the
principal basis for the dispute of any claim made by such Buyer Indemnified
Party in the Officer’s Claim Certificate.  If the Sellers’ Representative does
not deliver a Claim Dispute Notice to Buyer prior to the expiration of such
30-day period, then (i) each claim for indemnification set forth in such
Officer’s Claim Certificate shall be deemed to have been conclusively determined
in Buyer’s favor for purposes of this Section 8.2 on the terms set forth in the
Officer’s Claim Certificate, (ii) the amount of such Loss shall promptly be paid
pursuant to Section 8.2(d).

 

(B)                               If the Sellers’ Representative delivers a
Claim Dispute Notice, then Buyer and the Sellers’ Representative shall attempt
in good faith to resolve any such objections raised by the Sellers’
Representative in such Claim Dispute Notice.  If Buyer and the Sellers’
Representative agree to a resolution of such objection, then a memorandum
setting forth the matters conclusively determined by Buyer and the Sellers’
Representative shall be prepared and signed by both parties and the amount of
such Loss shall promptly be paid pursuant to Section 8.2(d).

 

(C)                               If no such resolution can be reached during
the 45-day period following Buyer’s receipt of a given Claim Dispute Notice,
then upon the expiration of such 45-day period, either Buyer or the Sellers’
Representative may bring suit to resolve the objection in accordance with
Section 9.10.  The decision of the trial court as to the validity and amount of
any claim in such Officer’s Claim Certificate shall be non-appealable, binding
and conclusive upon Buyer, the Sellers’ Representative and the Seller
Indemnifying Parties.  A judgment upon any award rendered by the trial court may
be entered in any court having jurisdiction pursuant to Section 9.10.

 

(f)                                   Third Party Claims.

 

(i)                                     In the event of the assertion of any
claim or the commencement by any Person of any action, suit, proceeding, claim,
arbitration or investigation pending by or before any governmental entity
(whether against the Company, against Buyer or against any other Person) with
respect to which any of the Seller Indemnifying Parties may become obligated to
hold harmless, indemnify, compensate or reimburse any Buyer Indemnified Party
pursuant to Section 8.2 (each, a “Claim”), Buyer shall have the right, at its
election, to proceed with the defense of such Claim on its own, including the
right to assert counterclaims, and all reasonable costs associated therewith
shall constitute indemnifiable Losses under Section 8.2 (to the extent the Buyer
Indemnified Party is entitled to indemnification for such Claim under this
Section 8.2 as ultimately determined by agreement of the Sellers’ Representative
and such Buyer Indemnified Party or by a court of competent jurisdiction in
accordance with Section 9.10).  If Buyer so proceeds with the defense of any
such Claim:

 

(A)                               The Sellers’ Representative and the Seller
Indemnifying Parties shall make available to Buyer any documents and materials
in their possession or control that may be necessary to the defense of such
Claim;

 

62

--------------------------------------------------------------------------------


 

(B)                               Buyer shall keep the Sellers’ Representative
informed of all material events and developments, including promptly providing
copies of any non-material, privileged correspondence and court filings, with
respect to such Claim; and

 

Buyer shall have the right to settle, adjust or compromise such action, suit,
proceeding, claim, arbitration or investigation without the consent of the
Sellers’ Representative; provided, however, that except with the consent of the
Sellers’ Representative (which consent shall not be unreasonably withheld,
conditioned or delayed) (it being understood and agreed that the Sellers’
Representative may only withhold such consent if the Sellers’ Representative
believes in good faith that there is not any underlying basis for
indemnification with respect to such settlement, adjustment or compromise), no
settlement, adjustment or compromise of any such Claim with third party
claimants shall be determinative or indicative of the right to indemnification
for or the amount of Losses relating to such matter; provided further, however,
the consent (which may be via e-mail) of the Sellers’ Representative with
respect to any settlement, adjustment or compromise of any such Claim shall be
deemed to have been given unless the Sellers’ Representative shall have objected
in writing within fifteen (15) Business Days after a written request for such
consent by a Buyer Indemnified Party.  Notwithstanding anything to the contrary
in the preceding sentence, in the event that Buyer shall settle, adjust or
compromise any Claim that, if adversely determined, would have given rise to a
right of recovery for Losses and the Sellers’ Representative shall have
unreasonably withheld, delayed or contested consent to such settlement,
adjustment or compromise, subject to the terms of this 8.2(f), the Buyer
Indemnified Parties shall be entitled to recover all Losses (including amounts
in defense and settlement of such Claim) with respect to such Claim.

 

(ii)          In the event that Buyer or another Buyer Indemnified Party becomes
aware of a Claim that Buyer believes may result in a claim for indemnification
pursuant to this Section 8.2 by or on behalf of a Buyer Indemnified Party, Buyer
will promptly notify the Sellers’ Representative of such Claim.  Notwithstanding
the foregoing, no delay in providing such notice prior to the applicable
Survival Date will affect a Buyer Indemnified Party’s rights hereunder, unless
(and then only to the extent that) the Seller Indemnifying Parties are
materially prejudiced thereby.  Such notice must contain a reasonably detailed
description of the basis of the claim and the nature and amount, if then
reasonably ascertainable, of such Losses that may be indemnifiable.

 

(g)                                  Purchase Price Adjustment.  Buyer and the
Seller Indemnifying Parties agree that any indemnification payment made pursuant
to this Agreement shall be treated as an adjustment to the Purchase Price for
Tax purposes, unless otherwise required by applicable law.

 

8.3                                                             Release of
Escrow Amount.  Promptly (but no later than ten (10) Business Days) following
the eighteen (18) month anniversary of the Closing Date (the “Escrow Termination
Date”), Buyer and Sellers’ Representative, by joint written instruction, shall
cause the Escrow Agent to wire to the Seller Indemnifying Parties each Seller
Indemnifying Party’s Indemnity Pro Rata Percentage of the positive amount, if
any, equal to the Escrow Amount, as reduced pursuant to the provisions herein,
including Section 8.2, less an amount equal to a reserve for any claims for
which Buyer has delivered an Officer’s Claim Certificate that remain outstanding
(provided, that if no amount was specified in such Officer’s Claim Certificate,
Buyer shall reasonably estimate the amount of any such claim).  After the Escrow
Termination Date and upon the resolution of each outstanding claim, Buyer and
the Sellers’ Representative, by joint written instruction, shall cause the
Escrow Agent to wire the Seller Indemnifying Parties each Seller Indemnifying
Party’s Indemnity Pro Rata Percentage of the amount reserved for such resolved
claim, as adjusted pursuant to the provisions herein, including Section 8.2,
less an amount equal to all amounts previously distributed to the Seller
Indemnifying Parties pursuant to this Section 8.3 of the remaining Escrow
Amount, if any.  Notwithstanding the foregoing, the portion of the Escrow Amount
to be paid to the Former In-the-Money Option Holders in respect of their
In-the-Money Vested Options who

 

63

--------------------------------------------------------------------------------


 

are or were employees of the Company shall be distributed to the Company (or any
Affiliate thereof or successor thereto) for payment in accordance with
Section 2.3(b)(ii).

 

8.4                                                             No
Contribution.  The Seller Indemnifying Parties shall not have, or be entitled to
exercise or assert (or attempt to exercise or assert), any right of
contribution, right of indemnity or other right or remedy against the Company in
connection with any indemnification obligation or any other liability to which
any of them may become subject under or in connection with this Agreement.

 

8.5                                                             Sellers’
Representative.

 

(a)                                 Each Seller Indemnifying Party hereby
appoints Shareholder Representative Services LLC as his, her or its agent,
attorney-in-fact and as the Sellers’ Representative for and on behalf of the
Seller Indemnifying Parties to give and receive notices and communications, to
authorize the reduction of the Escrow Fund in satisfaction of claims by any
Buyer Indemnified Party, to object to such payments, to agree to, negotiate,
enter into settlements and compromises of, and bring suit and comply with orders
of courts with respect to such claims, to assert, negotiate, enter into
settlements and compromises of, and bring suit and comply with orders of courts
with respect to, any other claim by any Buyer Indemnified Party against the
Company or the Seller Indemnifying Parties or any dispute between any Buyer
Indemnified Party and any such Seller Indemnifying Party, in each case relating
to this Agreement or the transactions contemplated hereby, and to take all other
actions that are either (i) necessary or appropriate in the judgment of the
Sellers’ Representative for the accomplishment of the foregoing or
(ii) specifically mandated by the terms of this Agreement, including under
Section 2.5.  Such agency may be changed by the Seller Indemnifying Parties from
time to time upon not less than thirty (30) days prior written notice to Buyer;
provided, however, that the Sellers’ Representative may not be removed unless
holders of a two-thirds interest of the Escrow Amount agree to such removal and
to the identity of the substituted agent.  The Sellers’ Representative may
resign at any time upon not less than thirty (30) days prior written notice in
the event of circumstances rendering it impracticable for it to continue to
effectively serve.  A vacancy in the position of Sellers’ Representative may be
filled by the holders of a majority in interest of the Escrow Amount.  No bond
shall be required of the Sellers’ Representative.  After the Closing, notices or
communications to or from the Sellers’ Representative shall constitute notice to
or from the Seller Indemnifying Parties.

 

(b)                                 The Sellers’ Representative shall not be
liable to any Seller Indemnifying Party for any act done or omitted hereunder as
Sellers’ Representative while acting in good faith and without gross negligence
or willful misconduct (it being understood that any act done or omitted pursuant
to the advice of counsel shall be conclusive evidence of such good faith).  The
Seller Indemnifying Parties shall, severally (in accordance with their Indemnity
Pro Rata Percentage) and not jointly, indemnify the Sellers’ Representative and
hold the Sellers’ Representative harmless against any loss, liability, damage,
claim, penalty, fine, forfeiture, action, fee, cost or expense (including the
fees and expenses of counsel and experts and their staffs and all expense of
document location, duplication and shipment) (“Sellers’ Representative
Expenses”) arising out of or in connection with the Sellers’ Representative’s
execution and performance of this Agreement and any agreements ancillary hereto,
in each case as such Sellers’ Representative Expense is suffered or incurred;
provided, that in the event that any such Sellers’ Representative Expense is
finally adjudicated to have been directly caused by the gross negligence, bad
faith or willful misconduct of the Sellers’ Representative, the Sellers’
Representative will reimburse the Seller Indemnifying Parties the amount of such
indemnified Sellers’ Representative Expense to the extent attributable to such
gross negligence, bad faith or willful misconduct..  If not paid directly to the
Sellers’ Representative by the Seller Indemnifying Parties, such Sellers’
Representative Expenses may be recovered by the Sellers’ Representative first,
from the Expense Fund, second, from the Escrow Amount at such time as such
remaining amounts are otherwise distributable to the Seller Indemnifying Parties
(and not distributed or distributable to a Buyer Indemnified Parties or subject
to a pending

 

64

--------------------------------------------------------------------------------


 

indemnification claim of a Buyer Indemnified Party) pursuant to the terms hereof
and of the Escrow Agreement, at the time of distribution, and such recovery will
be made from the Seller Indemnifying Parties according to their respective
Indemnity Pro Rata Percentage; provided, that while this section allows the
Sellers’ Representative to be paid from the aforementioned sources, this does
not relieve the Seller Indemnifying Parties from their obligation to promptly
pay such Representative Losses as they are suffered or incurred, nor does it
prevent the Sellers’ Representative from seeking any remedies available to it at
law or otherwise. In no event will the Sellers’ Representative be required to
advance its own funds on behalf of the Seller Indemnifying Parties or otherwise.
The Seller Indemnifying Parties acknowledge and agree that the foregoing
indemnities will survive the resignation or removal of the Sellers’
Representative or the termination of this Agreement.   A decision, act, consent
or instruction of the Sellers’ Representative shall constitute a decision of the
Seller Indemnifying Parties and shall be final, binding and conclusive upon the
Seller Indemnifying Parties; and Buyer may rely upon any such decision, act,
consent or instruction of the Sellers’ Representative as being the decision,
act, consent or instruction of the Seller Indemnifying Parties.  Buyer is hereby
relieved from any liability to any person for any acts done by it in accordance
with such decision, act, consent or instruction of the Sellers’ Representative.

 

(c)                                  At the Closing, Buyer shall, or shall cause
the Paying Agent to, wire to the Sellers’ Representative $200,000 (the “Expense
Fund Amount”).  The Expense Fund Amount shall be held by the Sellers’
Representative as agent and for the benefit of the Seller Indemnifying Parties
in a segregated client account and shall be used (i) for the purposes of paying
directly or reimbursing the Sellers’ Representative for any Sellers’
Representative Expenses incurred pursuant to this Agreement, the Escrow
Agreement or any Sellers’ Representative  letter agreement, or (ii) as otherwise
determined by the Advisory Group (the “Expense Fund”).  The Seller Indemnifying
Parties will not receive any interest or earnings on the Expense Fund and
irrevocably transfer and assign to the Sellers’ Representative any ownership
right that they may otherwise have had in any such interest or earnings.  The
Sellers’ Representative is not providing any investment supervision,
recommendations or advice and shall have no responsibility or liability for any
loss of principal of the Expense Fund other than as a result of its gross
negligence or willful misconduct.  The Sellers’ Representative is not acting as
a withholding agent or in any similar capacity in connection with the Expense
Fund and has no tax reporting or income distribution obligations hereunder.  As
soon as reasonably determined by the Sellers’ Representative that the Expense
Fund is no longer required to be withheld, the Sellers’ Representative shall
cause the remaining Expense Fund (if any) to be distributed to the to the Paying
Agent for further distribution to the Seller Indemnifying Parties in accordance
with their respective Indemnity Pro Rata Percentage.

 

(d)                                 The Sellers’ Representative shall have
reasonable access to information about the Company and the reasonable assistance
of the Company’s officers and employees for purposes of performing its duties
and exercising its rights hereunder; provided, however, that neither Buyer nor
the Company shall be obligated to provide such access or information if it
determines, in its reasonable judgment, that doing so would jeopardize the
protection of attorney-client privilege.

 

(e)                                  Certain Seller Indemnifying Parties (the
“Advisory Group”) have concurrently herewith entered into a letter agreement
with Sellers’ Representative regarding direction to be provided by the Advisory
Group to Sellers’ Representative.  The Advisory Group shall incur no liability
to the Seller Indemnifying Parties for any liability incurred by the members of
the Advisory Group while acting in good faith and arising out of or in
connection with the acceptance or administration of their duties (it being
understood that any act done or omitted pursuant to the advice of counsel shall
be conclusive evidence of such good faith), even if such act or omission
constitutes negligence on the part of the Advisory Group or one of its members. 
This indemnification and exculpation shall survive the termination of this
Agreement.

 

65

--------------------------------------------------------------------------------


 

8.6                                                             Mutual
Assistance.  Buyer, the Company, the Sellers’ Representative and the Seller
Indemnifying Parties agree that they will mutually cooperate in the expeditious
filing of all notices, reports and other filings with any federal, state, local
or foreign governmental authority required to be submitted jointly by such
Persons in connection with the execution and delivery of this Agreement and/or
the other agreements contemplated hereby and the consummation of the
transactions contemplated hereby or thereby.

 

8.7                                                             Public
Disclosure.  No party shall issue any statement or communication to any third
party (other than their respective agents that are bound by confidentiality
restrictions) regarding the subject matter of this Agreement or the transactions
contemplated hereby, including, if applicable, the termination of this Agreement
and the reasons therefor, without the written consent of Buyer (provided, that
Buyer, can determine the timing and content of any such statement or
communication made on or after the date hereof), except that this restriction
shall be subject to Buyer and its Affiliates’ obligation to comply with
(i) applicable securities laws and the rules of the NASDAQ Stock Market and
(ii) disclosures required and/or requested in dispute resolution proceedings. 
Notwithstanding the foregoing, following Closing, the Sellers’ Representative
shall be permitted to: (i) after the public announcement of the transactions
contemplated by this Agreement, disclose that it has been engaged to serve as
the Sellers’ Representative as long as such disclosure does not disclose any of
the other terms of the transactions contemplated herein; and (ii) disclose
information as required by law or to employees, advisors or consultants of the
Sellers’ Representative and to the Seller Indemnifying Parties, in each case who
have a need to know such information, provided that such persons are subject to
confidentiality obligations with respect thereto.

 

8.8                                                             Expenses. 
Except as otherwise expressly provided herein, Buyer shall pay all of its fees,
costs and expenses incurred in connection with the negotiation of this
Agreement, the performance of its obligations hereunder and the consummation of
the transactions contemplated hereby.  Except as otherwise expressly provided
herein, the Seller Indemnifying Parties shall pay all of their and all of the
Company’s and the Sellers’ Representative’s fees, costs and expenses incurred in
connection with the negotiation of this Agreement, the performance of their
obligations hereunder and the consummation of the transactions contemplated
hereby.  Notwithstanding the foregoing, if any party hereto brings an action to
enforce its rights under this Agreement, the prevailing party shall be entitled
to recover its costs and expenses, including without limitation reasonable legal
fees, incurred in connection with such action, including any appeal of such
action.

 

8.9                                                             Equitable
Remedies.  Each of the Company, the Seller Indemnifying Parties, the Sellers’
Representative and Buyer acknowledges and agrees that the other parties would be
damaged irreparably in the event any of the provisions of this Agreement is not
performed in accordance with its specific terms or is otherwise breached. 
Accordingly, each of the Company, the Seller Indemnifying Parties, the Sellers’
Representative and Buyer agree that the other parties shall be entitled to seek
an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court in the United States or
in any state having jurisdiction over the parties and the matter, in addition to
any other remedy to which they may be entitled pursuant hereto or at law or in
equity.

 

8.10                                                      Further Assurances. 
In the event that at any time after the Closing any further action is necessary
or desirable to carry out the purposes of this Agreement, each of the parties
hereto will take such further action (including the execution and delivery of
such further instruments and documents) as any other party hereto reasonably may
request.  Each Seller Indemnifying Party acknowledges and agrees that, from and
after the Closing, Buyer will be entitled to possession of, and each Seller
Indemnifying Party shall deliver to Buyer, all documents, books, records
(including Tax records), agreements and financial data of any sort relating to
the Company.  In the event that Buyer reasonably

 

66

--------------------------------------------------------------------------------


 

determines, in connection with any listing or proposed listing of the securities
of Buyer or its Affiliates (including the Company) on an exchange, including
upon advice of its independent accountants or upon request or requirement of the
Securities and Exchange Commission, that it requires financial statements
(audited or otherwise) for periods prior to the Closing with respect to the
business of the Company, the Seller Indemnifying Parties shall use their
commercially reasonable efforts to cooperate with Buyer to prepare any
additional financial statements requested by Buyer.  Commercially reasonable
efforts in this context shall include, but not be limited to:  (i) providing
Buyer and its accountants and other agents access to the books and records of
the Seller Indemnifying Parties (to the extent related to the business of the
Company) and (ii) providing Buyer and its accountants and other agents access to
accountants and employees of the Company to the extent reasonably required to
facilitate preparation and audit of financial statements.  In such event, the
cost and expense of preparing and auditing all such financial statements shall
be borne by Buyer.

 

8.11                                                      Confidentiality.  Each
Seller Indemnifying Party agrees not to disclose or use at any time (and shall
cause each of his Affiliates not to use or disclose at any time) any
Confidential Information.  Each Seller Indemnifying Party further agrees to take
all commercially reasonable steps (and to cause each of his Affiliates to take
all commercially reasonable steps) to safeguard such Confidential Information
and to protect it against disclosure, misuse, espionage, loss and theft.  In the
event any Seller Indemnifying Party or any of his Affiliates is required by law,
regulation or legal or judicial process, or dispute resolution process, to
disclose any Confidential Information, such Seller Indemnifying Party shall
promptly notify Buyer in writing, which notification shall include the nature of
the requirement and the extent of the required disclosure, and such Seller
Indemnifying Party shall cooperate with Buyer and the Company to preserve the
confidentiality of such information consistent with applicable law.

 

8.12                                                      Tax Matters.  The
following provisions shall govern the allocation of responsibility as between
Buyer and the Seller Indemnifying Parties for certain Tax matters following the
Closing Date:

 

(a)                                 In the case of any Taxable period that
includes (but does not end on) the Closing Date (a “Straddle Period”), (i) the
amount of any Taxes not described in clause (ii) below (including franchise
Taxes, Taxes that are based on or measured by income, gross or net sales,
payments or receipts, employment and payroll Taxes or Taxes that are imposed in
connection with any sale or other transfer or assignment of property) for the
Pre-Closing Tax Period shall be determined based on an interim closing of the
books as of the close of business on the Closing Date, except that exemptions,
allowances or deductions that are calculated on an annual basis (including
depreciation and amortization deductions) other than with respect to property
placed into service after the Closing, shall be allocated on a per diem basis,
and (ii) the amount of Taxes imposed on a periodic basis (such as real or
personal property Taxes) for a Straddle Period which relate to the Pre-Closing
Tax Period shall be deemed to be the amount of such Tax for the entire Taxable
period multiplied by a fraction the numerator of which is the number of days in
the Taxable period ending on and including the Closing Date and the denominator
of which is the number of days in such Straddle Period.

 

(b)                                 (i) Buyer shall prepare or cause to be
prepared and file or caused to be filed all Tax Returns required to be filed by
the Company for Pre-Closing Tax Periods and Straddle Periods after the Closing
Date, but only if not filed on or prior to the Closing Date.  Such Tax Returns
shall be prepared in a manner consistent with past practices, unless otherwise
required by applicable law or as otherwise provided in Section 8.12(b)(ii). 
With respect to any such Tax Return that could reasonably be expected to
increase the Seller Indemnifying Parties’ indemnification obligations under this
Agreement with respect to Taxes, Buyer shall deliver a copy of such Tax Return
to the Sellers’ Representative for its review and comment not less than fifteen
(15) Business Days (or, in the case of any such Tax Return relating to
non-income Taxes, five (5) Business Days) prior to the date on which such Tax
Return is due

 

67

--------------------------------------------------------------------------------


 

to be filed (taking into account any applicable extensions), and shall consider
in good faith any changes reasonably requested by the Sellers’ Representative.

 

(i)                                     Buyer and the Seller Indemnifying
Parties agree that Buyer shall prepare or cause to be prepared and file or cause
to be filed an IRS Form 3115 (Application for Change in Accounting Method) to
change the Company’s overall method of accounting from the cash receipts and
disbursements method to the accrual method and make an “eligible acquisition
transaction election” described in Section 7.03(3)(d) of Rev. Proc. 2015-13,
2015-5 IRB 419, in each case, with the Tax Returns filed for the Pre-Closing Tax
Period ending on the Closing Date.

 

(c)                                  Buyer, the Company and each Seller
Indemnifying Party shall cooperate fully, as and to the extent reasonably
requested by the other party, in connection with the preparation and filing of
Tax Returns pursuant to this Section 8.12 and any audit, litigation or other
proceeding with respect to Taxes.  Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
which are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. 
Buyer and each Seller Indemnifying Party further agree, upon request, to use
commercially reasonable efforts to obtain any certificate or other document from
any governmental authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including with respect to the
transactions contemplated hereby). Except to the extent required by applicable
law, Buyer shall not, and shall not cause the Company to amend any previously
filed Tax Returns for a Pre-Closing Tax Period, file Tax Returns for a
Pre-Closing Tax Period in a jurisdiction where the Company has not historically
filed Tax Returns, or make or change any Tax election that has any retroactive
effect on any Pre-Closing Tax Period of the Company, in each case, without the
prior written consent of the Sellers’ Representative (which consent shall not be
unreasonably withheld, conditioned or delayed), unless such election would not
create or increase the Seller Indemnifying Parties’ indemnification obligations
under this Agreement with respect to Taxes.

 

(d)                                 All Tax sharing agreements or similar
agreements with respect to or involving the Company shall be terminated as of
the Closing Date and, after the Closing Date, the Company shall not be bound
thereby or have any liability thereunder.

 

(e)                                  All transfer, documentary, sales, use,
stamp, registration and other such Taxes, and all conveyance fees, recording
charges and other fees and charges (including any penalties and interest)
(“Transfer Taxes”) incurred in connection with the consummation of the
transactions contemplated by this Agreement shall be borne fifty percent (50%)
by the Seller Indemnifying Parties and such portion shall be Transaction
Expenses, and shall be borne fifty percent (50%) by Buyer.  The party that is
legally required to file a Tax Return relating to Transfer Taxes shall be
responsible for preparing and timely filing such Tax Return.

 

(f)                                   Buyer shall promptly give written notice
to the Sellers’ Representative of the receipt by Buyer or any of its Affiliates
(including the Company after the Closing Date) of notice of any audit, claim,
inquiry, examination or other proceeding relating to Taxes (a “Tax Claim”)
attributable to any Pre-Closing Tax Period with respect to which Buyer intends
to seek indemnification under Article VIII.  The Sellers’ Representative shall
control all proceedings taken in connection with any Tax Claim relating to Taxes
of the Company for a taxable period ending on or before the Closing Date, and
may make all decisions in connection with such Tax Claim, provided, however,
that (i) Buyer and counsel of its own choosing shall have the right to
participate fully in all aspects of the prosecution or defense of such Tax
Claim, (ii) the Sellers’ Representative shall keep Buyer reasonably informed,
and consult in good faith with Buyer, with respect to the status and progress of
such Tax Claim, and (iii) the Sellers’ Representative shall not settle any such
Tax Claim without the prior written consent of Buyer, which

 

68

--------------------------------------------------------------------------------


 

consent will not be unreasonably withheld, delayed or conditioned.  The Buyer
shall control all proceedings taken in connection with any Tax Claim relating to
Taxes of the Company for a Straddle Period and may make all decisions in
connection with such Tax Claim, provided, however, that and the Buyer shall not
settle any such Tax Claim without the written consent of the Sellers’
Representative, which consent will not be unreasonably withheld, delayed or
conditioned.  Notwithstanding anything in Article VIII to the contrary, this
Section 8.12(f), and not Section 8.2(f) shall govern the conduct of Tax Claims.

 

(g)                                  Any refunds (or credits for overpayment) of
Taxes, including any interest received from a taxing authority thereon but net
of any Taxes or reasonable costs incurred by the Buyer Indemnified Parties,
attributable to any Pre-Closing Tax Period of the Company shall be for the
account of the Seller Indemnifying Parties to the extent such refunds or credits
are received prior to the Fundamental Rep Survival Date; provided that,
notwithstanding the foregoing, any such refunds or credits shall be for the
account of Buyer to the extent such refunds or credits are attributable to the
carryback from a taxable period (or a portion thereof) beginning after the
Closing Date of items of loss, deduction or credit, or other Tax items of the
Buyer Indemnified Parties and the Company.  Promptly upon the Company’s (or any
of its Affiliates’) receipt of any such refund (or credit for overpayment) to
which the Sellers are entitled pursuant to the foregoing sentence, Buyer shall
pay over, by wire transfer of immediately available funds, the amount of any
such refund (or the amount of any such credit), including any interest received
from a taxing authority thereon but net of any Taxes or reasonable costs
incurred by the Buyer Indemnified Parties, to the Paying Agent, for distribution
to the Sellers based on each Seller Indemnifying Party’s Pro Rata Percentage of
such amounts.  The Seller Indemnifying Parties shall pay over, by wire transfer
of immediately available funds, the amount of any such refunds (or the amount of
any such credit), including any interest received relating thereto, to Buyer
promptly upon the Buyer’s request if the Buyer is required to repay such refunds
or credits to a taxing authority.

 

8.13                                                      Release of Claims.

 

(a)                                 Effective as of the Closing, each Seller
Indemnified Party (on such Seller Indemnified Party’s own behalf and on behalf
of his, her or its Affiliates) hereby irrevocably, unconditionally and
completely releases, acquits and forever discharges Buyer, the Company (and the
parents, successors and past, present and future assigns, directors, officers,
agents, attorneys and representatives of the foregoing respective entities) (the
“Releasees”) from any past, present and future disputes, claims, controversies,
demands, rights, obligations, liabilities, actions and causes of action of every
kind and nature involving, or that may be asserted by, the Seller Indemnified
Party or any of the Seller  Indemnified Party’s Affiliates may have had in the
past, may now have or may have in the future against any of the Releasees,
directly or indirectly relating to or directly or indirectly arising out of: 
(i) any written or oral agreement entered into by the Seller Indemnified Party
with the Company, arrangement or plan of the Company occurring, existing,
entered into or adopted by or in favor of the Seller Indemnified Party or any of
the Seller Indemnified Party’s Affiliates at any time up to and including the
date of the Closing;  or (ii) any event, matter, cause, thing, act, omission or
conduct occurring or existing at any time up to and including the date of this
letter agreement, including, without limitation, any claim  arising (directly or
indirectly) out of or in any way connected with any employment or other
relationship of the Seller Indemnified Party or any of the Seller Indemnified
Party’s Affiliates with (I) any of the Releasees; provided, however, that the
Seller Indemnified Party is not releasing any rights available to the Seller
Indemnified Party to any rights to payment under this Agreement or any other
agreement entered into by the Seller Indemnified Party with the Company in
connection with the Closing, (II) any entitlement to salary, bonuses, other
compensation or employment benefits under any other Material Contract appearing
on the Disclosure Schedule earned or accrued by or for the benefit of any of the
Seller Indemnifying Parties prior to the consummation of the transactions
contemplated by this Agreement in respect of services performed by any of the
Seller Indemnifying Parties as a director,

 

69

--------------------------------------------------------------------------------


 

officer, or employee of the Company; and (III) any right to exculpation,
indemnification or advancement of expenses from the Company pursuant to (w) the
terms of any indemnification agreement between the Seller Indemnifying Parties
and the Company, (x) the organizational documents of the Company, (y) applicable
law or (z) the terms of this Agreement.

 

(b)                                 The Seller Indemnified Party (on the Seller
Indemnified Party’s own behalf and on behalf of the Seller Indemnified Party’s
Affiliates) hereby waives the benefits of, and any rights that the Seller
Indemnified Party or any of the Seller Indemnified Party’s Affiliates may have
under, any statute or common law regarding the release of unknown claims in any
jurisdiction.  The Seller Indemnified Party acknowledges that the Seller
Indemnified Party has read Section 1542 of the Civil Code of the State of
California that provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

The Seller Indemnified Party waives any right or benefit that the Seller
Indemnified Party has or may have under Section 1542 of the Civil Code, any
similar law of any other jurisdiction, or any common law principles of similar
effect, to the full extent that the Seller Indemnified Party may lawfully waive
all such rights and benefits pertaining to the subject matter of this letter
agreement.  The Seller Indemnified Party acknowledges that the Seller
Indemnified Party or the Seller Indemnified Party’s representatives may
hereafter discover claims or facts in addition to or different from those that
the Seller Indemnified Party now knows or believes to exist with respect to the
subject matter of this letter agreement, but that it is the Seller Indemnified
Party’s intention in executing this letter agreement to fully, finally and
forever settle and release all of the matters released herein.  In furtherance
of this intention, the release herein granted shall be and remain in effect
notwithstanding the discovery of any such additional or different claim or fact.

 

(c)                                  The Seller Indemnified Party: 
(i) represents and warrants that the Seller Indemnified Party has taken all
actions necessary or appropriate to give full effect to the release given by the
Seller Indemnified Party (on the Seller Indemnified Party’s own behalf and on
behalf of the Seller Indemnified Party’s Affiliates) in this Section 8.13 and
(ii) agrees that the Seller Indemnified Party shall execute and deliver (and
cause the Seller Indemnified Party’s Affiliates to execute and deliver) to the
Company and the other Releasees such instruments and other documents, and shall
take (and cause the Seller Indemnified Party’s Affiliates to take) such other
actions, as the Company may reasonably request for the purpose of carrying out
or evidencing the release given by the Seller Indemnified Party (on the Seller
Indemnified Party’s own behalf and on behalf of the Seller Indemnified Party’s
Affiliates) in this Section 8.13.  Without limiting the generality of the
foregoing, the Seller Indemnified Party:  (a) agrees that the Seller Indemnified
Party will not assert or attempt to assert, and will ensure that none of the
Seller Indemnified Party’s Affiliates will assert or attempt to assert, any
claim of the type described in Section 8.13(a) against any Releasee at any time
after the execution and delivery of this letter agreement; (b) represents,
warrants and covenants that the Seller Indemnified Party has not assigned and
will not assign to any other person or entity any claim of the type described in
Section 8.13(a); and (c) agrees and undertakes not to encourage or instigate any
claims by other persons or entities against the Releases in connection with any
claim of the type described in Section 8.13(a).

 

70

--------------------------------------------------------------------------------


 

ARTICLE IX

 

MISCELLANEOUS

 

9.1                    Amendment and Waiver.  This Agreement may be amended, and
any provision of this Agreement may be waived; provided that any such amendment
or waiver will be binding upon the Company (prior to the Closing) and each
Seller Indemnifying Party only if such amendment or waiver is set forth in a
writing executed by the Company and the Sellers’ Representative (on behalf of
the Seller Indemnifying Parties), and any such amendment or waiver will be
binding upon the Company (after the Closing) and Buyer only if such amendment or
waiver is set forth in a writing executed by the Company and Buyer.  No course
of dealing between or among any Persons having any interest in this Agreement
shall be deemed effective to modify, amend or waive any part of this Agreement
or any rights or obligations of any Person under or by reason of this
Agreement.  No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions, whether or not similar,
nor shall any waiver constitute a continuing waiver.

 

9.2                    Notices.  All notices, demands and other communications
to be given or delivered under or by reason of the provisions of this Agreement
shall be in writing and shall be deemed to have been given (i) if personally
delivered, on the date of delivery, (ii) if delivered by next-day courier
service of national standing (with charges prepaid), on the Business Day
following the date of delivery to such courier service for next day delivery, or
(iii) if delivered by telecopy, provided the relevant transmission report
indicates a full and successful transmission, (x) on the date of such
transmission, if such transmission is completed at or prior to 5:00 p.m., local
time of the recipient party, on the date of such transmission, and (y) on the
next Business Day following the date of transmission, if such transmission is
completed after 5:00 p.m., local time of the recipient party, on the date of
such transmission.  Notices, demands and communications shall, unless another
address is specified in writing pursuant to the provisions hereof, be sent to
the address indicated below:

 

Notices to the Company and the Seller Indemnifying Parties (prior to the
Closing):

 

Rocket Games, Inc.

501 Folsom St.

San Francisco, CA 94105

Attn:  Niko Vuori

Email:  niko@rocketgames.com

 

with a copy to (which shall not constitute notice to the Company and the Seller
Indemnifying Parties):

 

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

1200 Seaport Boulevard

Redwood City, CA 94063

Attn:  Jared B. Grauer

Email:  jgrauer@gunder.com

 

Notices to the Company (after the Closing) and Buyer:

 

Penn Interactive Ventures, LLC

c/o Penn National Gaming, Inc.

825 Berkshire Blvd., Suite 200

 

71

--------------------------------------------------------------------------------


 

Wyomissing, PA 19610

Attn:  Chris Sheffield

Email:  Chris.Sheffield@pngaming.com

 

and

 

Attn:  Carl Sottosanti, General Counsel

Email: Carl.Sottosanti@pngaming.com

 

with a copy to (which shall not constitute notice to the Company and Buyer):

 

DLA Piper LLP (US)

555 Mission Street

Suite 2400

San Francisco, California 94105-2933

Attn:  Louis Lehot and Matthew Oshinsky

Email:  louis.lehot@dlapiper.com, matt.oshinsky@dlapiper.com

 

Notices to the Sellers’ Representative:

 

Shareholder Representative Services LLC

1614 15th Street, Suite 200

Denver, CO 80202

Attn:  Managing Director

Telecopy: (303) 623-0294

Email:  deals@srsacquiom.com

 

9.3                    Successors and Assigns.  This Agreement and all of the
covenants and agreements contained herein and rights, interests or obligations
hereunder, by or on behalf of any of the parties hereto, shall bind and inure to
the benefit of the respective heirs, successors and assigns of the parties
hereto whether so expressed or not, except that neither this Agreement nor any
of the covenants and agreements herein or rights, interests or obligations
hereunder may be assigned or delegated by the Seller Indemnifying Parties prior
to or after the Closing, or assigned or delegated by the Company prior to the
Closing, without the prior written consent of Buyer.  Buyer may assign its
rights and obligations hereunder (including Buyer’s right to purchase the
Shares), in whole or in part, to any of its Affiliates without the consent of
any of the other parties hereto.  In addition, Buyer may assign its rights and
obligations pursuant to this Agreement, in whole or in part, in connection with
any disposition or transfer of all or any portion of the businesses of the
Company in any form of transaction without the consent of any of the other
parties hereto, subject to Sections 2.5(k)-(l).  Buyer and, following the
Closing, the Company may assign any or all of its rights pursuant to this
Agreement to any of their respective lenders as collateral security.

 

9.4                    Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

 

9.5                    Interpretation.  The headings and captions used in this
Agreement, in any Schedule or Exhibit hereto, in the table of contents or in any
index hereto are for convenience of reference only and

 

72

--------------------------------------------------------------------------------


 

do not constitute a part of this Agreement and shall not be deemed to limit,
characterize or in any way affect any provision of this Agreement or any
Schedule or Exhibit hereto, and all provisions of this Agreement and the
Schedules and Exhibits hereto shall be enforced and construed as if no caption
or heading had been used herein or therein.  Any capitalized terms used in any
Schedule or Exhibit attached hereto and not otherwise defined therein shall have
the meanings set forth in this Agreement.  Each defined term used in this
Agreement shall have a comparable meaning when used in its plural or singular
form.  The use of the word “including” (or definitions thereof) herein shall
mean “including without limitation” and, unless the context otherwise required,
“neither,” “nor,” “any,” “either” and “or” shall not be exclusive.  The parties
hereto intend that each representation, warranty and covenant contained herein
shall have independent significance.  If any party has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
such party has not breached shall not detract from or mitigate the fact that
such party is in breach of the first representation, warranty or covenant.  The
parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.

 

9.6                    No Third-Party Beneficiaries.  Nothing herein expressed
or implied is intended or shall be construed to confer upon or give to any
Person (other than the parties hereto, the Former In-the-Money Option Holders,
the D&O Indemnified Parties and their respective permitted successors and
assigns), any rights or remedies under or by reason of this Agreement, such
third parties specifically including employees and creditors of the Company.

 

9.7                    Complete Agreement.  This Agreement and the agreements
and documents referred to herein contain the entire agreement and understanding
among the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings whether written or oral, relating to such
subject matter in any way.

 

9.8                    Counterparts.  This Agreement may be executed in one or
more counterparts, all of which taken together shall constitute one and the same
instrument.

 

9.9                    Electronic Delivery.  This Agreement and any signed
agreement or instrument entered into in connection with this Agreement, and any
amendments hereto or thereto, to the extent delivered by means of a facsimile
machine or Internet mail in portable document format or similar format (any such
delivery, an “Electronic Delivery”), shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re execute original forms
thereof and deliver them (by means other than Electronic Delivery) to all other
parties.  No party hereto or to any such agreement or instrument shall raise
(a) the use of Electronic Delivery to deliver a signature or (b) the fact that
any signature or agreement or instrument was transmitted or communicated through
the use of Electronic Delivery, as a defense to the formation of a contract, and
each such party forever waives any such defense, except to the extent such
defense related to lack of authenticity.

 

9.10                  Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)           The internal law (and not the law of conflicts) of the State of
New York shall govern all questions concerning the construction, validity and
interpretation of this Agreement and the performance of the obligations imposed
by this Agreement.

 

73

--------------------------------------------------------------------------------


 

(b)           SUBJECT TO THE PROVISIONS OF SECTION 2.4 AND SECTION 2.5 (WHICH
SHALL GOVERN ANY DISPUTE ARISING THEREUNDER), THE PARTIES AGREE THAT
JURISDICTION AND VENUE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY PARTY
SEEKING RELIEF PURSUANT TO THIS AGREEMENT SHALL PROPERLY AND EXCLUSIVELY LIE IN
ANY FEDERAL COURT (OR, IF SUCH FEDERAL COURT DOES NOT HAVE JURISDICTION OVER
SUCH SUIT, ACTION OR PROCEEDING, IN A STATE COURT) LOCATED IN NEW YORK CITY, NEW
YORK.  EACH PARTY ALSO AGREES NOT TO BRING ANY SUIT, ACTION OR PROCEEDING
SEEKING RELIEF ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY OTHER COURT
(OTHER THAN UPON THE APPEAL OF ANY JUDGMENT, DECISION OR ACTION OF ANY SUCH
COURT LOCATED IN NEW YORK CITY, NEW YORK).  BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY WITH RESPECT TO SUCH SUIT, ACTION OR
PROCEEDING.  THE PARTIES IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN SUCH
COURT, AND HEREBY WAIVE ANY OBJECTION THAT ANY SUCH COURT IS AN IMPROPER OR
INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH SUIT, ACTION OR PROCEEDING.  EACH
PARTY AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR PROCEEDING SO BROUGHT SHALL
BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW OR AT EQUITY.  THE PARTIES FURTHER AGREE THAT THE MAILING BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, OF ANY PROCESS REQUIRED
BY ANY SUCH COURT SHALL CONSTITUTE VALID AND LAWFUL SERVICE OF PROCESS AGAINST
THEM, WITHOUT NECESSITY FOR SERVICE BY ANY OTHER MEANS PROVIDED BY STATUTE OR
RULE OF COURT.

 

(c)           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

9.11                  Consent to Representation; Conflict of Interest.  If the
Sellers’ Representative so desires, acting on behalf of the Seller Indemnifying
Parties and without the need for any consent or waiver by Company or Buyer,
Gunderson Dettmer Stough Villeneuve Franklin & Hachigian LLP (“Gunderson”) shall
be permitted to represent the Seller Indemnifying Parties after the Closing in
connection with any matter, including anything related to the transactions
contemplated by this Agreement, any other agreements referenced herein or any
disagreement or dispute relating thereto.  Without limiting the generality of
the foregoing, after the Closing, Gunderson shall be permitted to represent the
Seller Indemnifying Parties, any of their agents and Affiliates, or any one or
more of them, in connection with any negotiation, transaction, or dispute
(including any litigation, arbitration, or other adversary proceeding) with
Buyer, the Company, or any of their agents or Affiliates under or relating to
this Agreement, any transaction contemplated by this Agreement, and any related
matter, such as claims or disputes arising under other agreements entered into
in connection with this Agreement, including with respect to any indemnification
claims.  Buyer and the Company further agree that, as to all communications
among Gunderson and the Sellers’ Representative and the Seller Indemnifying
Parties and their respective Affiliates (individually and collectively, the
“Seller Group”) that relate in any way to the transactions contemplated by this
Agreement, solely to the extent such communications are not in the possession of
the Company, Buyer or their respective Affiliates (including on their servers or
in their email systems) the attorney-client privilege and the exception of
client confidence belongs to the Seller Group and may be controlled only by the
Seller Group and shall not pass to or be claimed by Buyer and Company.

 

74

--------------------------------------------------------------------------------


 

*     *     *     *     *

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

BUYER:

 

 

 

PENN INTERACTIVE VENTURES, LLC

 

 

 

 

 

By:

/s/ Chris Sheffield

 

Name: Chris Sheffield

 

Title:  President

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

COMPANY:

 

 

 

ROCKET GAMES, INC.

 

 

 

By:

/s/ William Gelpi

 

Name:  William Gelpi

 

Title:   CEO

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

SELLERS:

 

 

 

By:

/s/ Tuan Tran

 

 

Tuan Tran

 

 

 

By:

/s/ Minh-Hai Tran

 

 

Minh-Hai Tran

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

SELLER:

 

 

 

By:

/s/ Valerie Tran

 

 

Valerie Tran

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

SELLER:

 

 

 

By:

/s/ Niko Vuori

 

 

Niko Vuori

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

SELLER:

 

 

 

By:

/s/ William Gelpi

 

 

William Gelpi

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

SELLER:

 

 

 

By:

/s/ William Gelpi

 

 

William Gelpi

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

SELLERS:

 

 

 

By:

/s/ Darren Allarde

 

 

Darren Allarde

 

 

 

 

 

 

 

By:

/s/ Eun Hye Joo

 

 

Eun Hye Joo

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

SELLER:

 

 

 

By:

/s/ Duncan Barton

 

 

Duncan Barton

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

SELLER:

 

 

 

By:

/s/ Chris Jian

 

 

Chris Jian

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

SELLERS:

 

 

 

By:

/s/ Justin Cooper

 

 

Justin Cooper

 

 

 

 

 

 

 

By:

/s/ Jaime Cooper

 

 

Jaime Cooper

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

SELLERS:

 

 

 

By:

/s/ Matthew David

 

 

Matthew David

 

 

 

 

 

 

 

By:

/s/ Sajec Srisawas

 

 

Sajec Srisawas

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

SELLER:

 

 

 

DECHOMAI ASSET TRUST, A NEVADA PUBLIC CHARITY

 

 

 

By:

/s/ Bryan Clontz

 

Name: Bryan Clontz

 

Title: Trustee

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

SELLER:

 

 

 

By:

/s/ Hsing-Pang Jian

 

 

Hsing-Pang Jian

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

SELLER:

 

 

 

By:

/s/ Isabelle Tran

 

 

Isabelle Tran

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

SELLER:

 

 

 

By:

/s/ Nicholas Johnson

 

 

Nicholas Johnson

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

SELLER:

 

 

 

By:

/s/ Kaitlyn Gelpi

 

 

Kaitlyn Gelpi

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

SELLER:

 

 

 

By:

/s/ Dwayne Marley

 

 

Dwayne Marley

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

SELLER:

 

 

 

By:

/s/ Nicolas Rounds

 

 

Nicolas Rounds

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

SELLER:

 

 

 

By:

/s/ Steven Jian

 

 

Steven Jian

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

 

 

SELLERS’ REPRESENTATIVE:

 

 

 

SHAREHOLDER REPRESENTATIVE SERVICES LLC, solely in its capacity as Seller Agent

 

 

 

By:

/s/ Sam Riffe

 

Name: Sam Riffe

 

Title: Executive Director

 

Signature Page to the Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ESCROW AGREEMENT

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of
July    , 2016, by and among Shareholder Representative Services LLC, a Colorado
limited liability company solely in its capacity as the Sellers’ Representative
(the “Sellers’ Representative”), Penn Interactive Ventures, LLC, a Delaware
limited liability company (the “Buyer” and, together with the Sellers’
Representative, sometimes referred to individually as a “Party” and collectively
as the “Parties”), and Citibank, National Association, as escrow agent (the
“Escrow Agent”).  Capitalized terms not defined herein shall have the meanings
assigned to them in the Purchase Agreement, as defined below.

 

RECITALS

 

A.                                    Rocket Games, Inc., a Delaware corporation
(the “Company”), each of the persons listed as “Sellers” on the signature
pages thereto, the Sellers’ Representative and the Buyer have entered into that
certain Stock Purchase Agreement, dated as of July    , 2016 (as amended from
time to time, the “Purchase Agreement”), which provides that a portion of the
consideration otherwise payable by the Buyer shall be placed in escrow by the
Buyer as partial security for the indemnification obligations set forth in the
Purchase Agreement.

 

B.                                    At the Buyer’s instruction, the
Continental Stock Transfer & Trust Company as the paying agent (the “Paying
Agent”) agrees to deposit in escrow a cash amount equal to Seven Million Dollars
($7,000,000) (the “Escrow Amount”), and the Escrow Agent agrees to hold and
distribute such funds in accordance with the terms of the Purchase Agreement and
this Escrow Agreement.

 

In consideration of the foregoing and of the mutual covenants hereinafter set
forth, the parties hereto agree as follows:

 

1.                                      Appointment.  The Parties hereby appoint
the Escrow Agent as their escrow agent for the purposes set forth herein, and
the Escrow Agent hereby accepts such appointment and agrees to act as escrow
agent in accordance with the terms and conditions set forth herein.

 

2.                                      Escrow Fund.  Promptly following the
Closing (but no later than five (5) Business Days after the Closing Date), the
Paying Agent shall deposit with the Escrow Agent the Escrow Amount (the “Escrow
Fund”) in immediately available funds.  The Escrow Agent shall acknowledge
receipt of the Escrow Fund in a separate and distinct account (the “Escrow
Account”), subject to the terms and conditions of this Agreement.

 

3.                                      Investment of the Escrow Fund.

 

(a)                                 Unless otherwise instructed in writing by
the Parties, the Escrow Agent shall invest and reinvest the Escrow Fund in a
“noninterest-bearing deposit account” insured by the Federal Deposit Insurance
Corporation (“FDIC”) to the applicable limits.  The Escrow Fund shall at all
times remain available for distribution in accordance with this Agreement.

 

(b)                                 The Escrow Agent shall send an account
statement to each of the Parties on a monthly basis reflecting activity in the
Escrow Account for the preceding month.  The Escrow Agent shall also maintain
for each Seller Indemnifying Party a spreadsheet accounting record (each Seller
Indemnifying Party’s “Account”) specifying the portion of the Escrow Fund held
for the record of each Seller Indemnifying Party pursuant to this Agreement. 
All Escrow Fund received under this Agreement will be allocated to each Seller
Indemnifying Party’s Account in accordance with such Seller Indemnifying Party’s
Indemnity Pro Rata Percentage of the Escrow Fund, as set forth on the
Securityholders Schedule.

 

--------------------------------------------------------------------------------


 

4.                                      Disposition and Termination of the
Escrow Fund.

 

(a)                                 Escrow Fund.  The Parties shall act in
accordance with, and the Escrow Agent shall hold and release the Escrow Fund, as
follows:

 

(i)                                     Section 8.3 of the Purchase Agreement is
hereby incorporated by reference.

 

(ii)                                  Notwithstanding anything to the contrary
in Section 4(a)(i), upon receipt of a Joint Release Instruction with respect to
the Escrow Fund, the Escrow Agent shall promptly, but in any event within two
(2) Business Days after receipt of a Joint Release Instruction, disburse all or
the applicable part of the Escrow Fund in accordance with such Joint Release
Instruction.

 

(iii)                               Notwithstanding anything to the contrary in
Section 4(a)(i), if at any time either of the Parties receives a Final
Determination (as defined herein), then upon receipt by the Escrow Agent of a
copy of such Final Determination from any Party, the Escrow Agent shall
(A) promptly deliver a copy of such Final Determination to each other Party and
(B) on the Business Day following receipt by the applicable Party from the
Escrow Agent of the copy of such Final Determination, disburse as directed, part
or all, as the case may be, of the Escrow Fund (only to the extent funds are
available in the Escrow Fund) in accordance with such Final Determination. 
Subject to the terms of this Section 4(a), the Escrow Agent will act on such
Final Determination without further inquiry.

 

(iv)                              All payments of any part of the Escrow Fund
made in accordance with the Purchase Agreement shall be made by wire transfer of
immediately available funds or cashier’s check as set forth in the Joint Release
Instruction or Final Determination, if and as applicable.

 

(v)                                 In the event a Joint Release Instruction is
delivered to the Escrow Agent, the Escrow Agent is authorized to seek
confirmation of such instruction by telephone call back to the person or persons
designated in Exhibits A-1 and or A-2 annexed hereto (the “Call Back Authorized
Individuals”), and the Escrow Agent may rely upon the confirmations of anyone
purporting to be a Call Back Authorized Individual.  To assure accuracy of the
instructions it receives, the Escrow Agent may record such call backs.  If the
Escrow Agent is unable to verify the instructions, or is not satisfied with the
verification it receives, it will not execute the instruction until all such
issues have been resolved.  The persons and telephone numbers for call backs may
be changed only in writing actually received and acknowledged by the Escrow
Agent.

 

(vi)                              Neither the Escrow Fund nor any beneficial
interest in the Escrow Fund may be pledged, sold, assigned or transferred,
including by operation of law, by a Seller Indemnifying Party, or be taken or
reached by any legal or equitable process in satisfaction of any debt or other
liability of a Seller Indemnifying Party, prior to the delivery to such Seller
Indemnifying Party of such Seller’s Indemnifying Party’s Indemnity Pro Rata
Percentage of the Escrow Fund by the Escrow Agent.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Certain Definitions.

 

(i)                                     “Business Day” means any day that is not
a Saturday, a Sunday or other day on which banks are required or authorized by
law to be closed in San Francisco, California.

 

(ii)                                  “Final Determination” means a final
non-appealable order of any court of competent jurisdiction which may be issued,
together with (A) a certificate of the prevailing Party to the effect that such
judgment is final and non-appealable and from a court of competent jurisdiction
having proper authority and (B) the written payment instructions of the
prevailing Party.

 

(iii)                               “Joint Release Instruction” means the joint
written instruction of a Buyer Indemnified Party and the Sellers’
Representative, which is executed by a Buyer Indemnified Party and the Sellers’
Representative, to the Escrow Agent directing the Escrow Agent to disburse all
or a portion of the Escrow Fund, as applicable.

 

(iv)                              “Person” means an individual, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization or a Governmental
Authority or any department, agency or political subdivision thereof.

 

5.                                      Escrow Agent.  The Escrow Agent
undertakes to perform only such duties as are expressly set forth herein, which
shall be deemed purely ministerial in nature, and no duties shall be implied. 
The Escrow Agent shall neither be responsible for, nor chargeable with,
knowledge of, nor have any requirements to comply with, the terms and conditions
of any other agreement, instrument or document between the Parties, in
connection herewith, if any, including without limitation the Purchase
Agreement, nor shall the Escrow Agent be required to determine if any Person has
complied with any such agreements, nor shall any additional obligations of the
Escrow Agent be inferred from the terms of such agreements, even though
reference thereto may be made in this Agreement.  The Escrow Agent may rely upon
and shall not be liable for acting or refraining from acting upon any Joint
Release Instruction furnished to it hereunder and believed by it to be genuine
and to have been signed and presented by the proper Party or Parties. 
Concurrent with the execution of this Agreement, the Parties shall deliver to
the Escrow Agent authorized signers’ forms in the form of Exhibit A-1 and
Exhibit A-2 attached hereto.  The Escrow Agent shall be under no duty to inquire
into or investigate the validity, accuracy or content of any such document,
notice, instruction or request.  The Escrow Agent shall have no duty to solicit
any payments which may be due it or the Escrow Fund.  In the event that the
Escrow Agent shall be uncertain as to its duties or rights hereunder or shall
receive instructions, claims or demands from any Party hereto which, in its
opinion, conflict with any of the provisions of this Agreement, it shall be
entitled to refrain from taking any action and its sole obligation shall be to
keep safely all property held in escrow until it shall be directed otherwise in
a Joint Release Instruction or a Final Determination.  Anything in this
Agreement to the contrary notwithstanding, in no event shall the Escrow Agent be
liable, directly or indirectly, for any (a) damages, losses or expenses arising
out of the services provided hereunder, other than damages, losses or expenses
which result from the Escrow Agent’s fraud, gross negligence or willful
misconduct, or (b) special, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Escrow Agent
has been advised of the likelihood of such loss or damage and regardless of the
form of action.

 

6.                                      Resignation and Removal of Escrow
Agent.  The Escrow Agent (a) may resign and be discharged from its duties or
obligations hereunder by giving thirty (30) calendar days advance notice in
writing of such resignation to the Parties specifying a date when such
resignation shall take effect or (b) may be removed, with or without cause, by a
Buyer Indemnified Party and the Sellers’ Representative acting jointly at any
time by providing written notice to the Escrow Agent.  Any corporation or

 

3

--------------------------------------------------------------------------------


 

association into which the Escrow Agent may be merged or converted or with which
it may be consolidated, or any corporation or association to which all or
substantially all of the escrow business of the Escrow Agent’s line of business
may be transferred, shall be the Escrow Agent under this Agreement without
further act.  The Escrow Agent’s sole responsibility after such thirty (30) day
notice period expires or after receipt of written notice of removal shall be to
hold and safeguard the Escrow Fund (without any obligation to reinvest the same)
and to deliver the same (i) to a substitute or successor escrow agent pursuant
to a joint written designation from the Parties, (ii) as set forth in a Joint
Release Instruction or (iii) in accordance with the directions of a Final
Determination, at which time of delivery Escrow Agent’s obligations hereunder
shall cease and terminate.  In the event the Escrow Agent resigns, if the
Parties have failed to appoint a successor escrow agent prior to the expiration
of thirty (30) calendar days following their receipt of the notice of
resignation, the Escrow Agent may petition any court of competent jurisdiction
for the appointment of such a successor escrow agent or for other appropriate
relief, and any such resulting appointment shall be binding upon all of the
Parties hereto.

 

7.                                      Fees and Expenses.  All fees and
expenses of the Escrow Agent are described in Schedule 1 attached hereto and
shall be paid by the  Buyer. The fees agreed upon for the services to be
rendered hereunder are intended as full compensation for the Escrow Agent
services as contemplated by this Agreement; provided, however, that in the event
that the conditions for the disbursement of funds under this Escrow Agreement
are not fulfilled, or the Escrow Agent renders any service not contemplated in
this Escrow Agreement, or there is any assignment of interest in the subject
matter of the Escrow Agreement, or any material modification hereof, or if any
material controversy arises hereunder, or the Escrow Agent is made a party to
any litigation pertaining to the Escrow Agreement or the subject matter hereof,
then the Escrow Agent shall be compensated for such extraordinary services and
reimbursed for all costs and expenses, including reasonable attorneys’ fees and
expenses, occasioned by any such delay, controversy, litigation or event.

 

8.                                      Indemnity.  Each of the Buyer and the
Sellers’ Representative (solely on behalf of the Sellers and in its capacity as
the Sellers’ Representative, not in its individual capacity) shall jointly and
severally indemnify, defend and save harmless the Escrow Agent and its
affiliates and their respective successors, assigns, directors, officers, agents
and employees (the “Indemnitees”) from and against any and all losses, damages,
claims, liabilities, penalties, judgments, settlements, actions, suits,
proceedings, litigation, investigations, costs or expenses (including the
reasonable fees and expenses of one outside counsel and experts and their staffs
and all expense of document location, duplication and shipment) (collectively
“Escrow Agent Losses”) arising out of or in connection with (a) the Escrow
Agent’s execution and performance of this Agreement, tax reporting or
withholding, the enforcement of any rights or remedies under or in connection
with this Agreement, or as may arise by reason of any act, omission or error of
the Indemnitee, except to the extent that such Escrow Agent Losses have been
caused by the fraud, gross negligence or willful misconduct of Escrow Agent or
any such Indemnitee, or (b) its following any instructions or other directions
from the Sellers’ Representative or the Buyer, except to the extent that its
following any such instruction or direction is expressly forbidden by the terms
hereof.  The Parties hereto acknowledge that the foregoing indemnities shall
survive the resignation or removal of the Escrow Agent or the termination of
this Agreement.  The Parties hereby grant the Escrow Agent a lien on, right of
set-off against and security interest in, the Escrow Fund for the payment of any
reasonable claim for indemnification, expenses and amounts due hereunder.  In
furtherance of the foregoing, the Escrow Agent is expressly authorized and
directed, but shall not be obligated, upon prior written notice to the Parties,
to charge against and withdraw from the Escrow Fund for its own account or for
the account of an indemnitee any amounts due to the Escrow Agent or to an
indemnitee under this Section 8.  Notwithstanding anything to the contrary
herein, the Buyer and the Sellers’ Representative agree, solely as between
themselves, that any obligation for indemnification under this Section 8 (or for
reasonable fees and expenses of the Escrow Agent described in Section 7) shall
be borne by the party or parties determined by a court of competent jurisdiction
to be responsible for causing the loss, damage, liability,

 

4

--------------------------------------------------------------------------------


 

cost or expense against which the Escrow Agent is entitled to indemnification
or, if no such determination is made, then one-half by the Buyer and one-half by
the Sellers’ Representative (solely on behalf of the Sellers).  The provisions
of this Section 8 shall survive the resignation or removal of the Escrow Agent
and the termination of this Agreement.

 

9.                                      Tax Matters.

 

(a)                                 The Parties agree for U.S. federal income
tax reporting purposes, until the distribution of the Escrow Fund (or portions
thereof) is determined, that the Buyer shall be treated as the owner of the
Escrow Fund.  Any interest or other income earned on the Escrow Fund shall be
allocated to, and reported as having been earned by, the Buyer for the calendar
year in which such interest or other income is earned, and the Escrow Agent
shall timely report to the Buyer (and, to the extent required by law, to the
Internal Revenue Service (the “IRS”) and other applicable taxing authorities on
IRS Form 1099 and/or 1042S (or other appropriate form) all interest or other
income earned on the Escrow Fund.  The Buyer shall be entitled to a tax
distribution in cash in an amount equal to forty percent (40%) of such taxable
income reported as earned by the Buyer for each taxable period, or portion
thereof, provided, however, that the tax distribution for the period ending on
the date of final distribution under this Escrow Agreement shall be delivered to
the Buyer by the Escrow Agent at the time of such final distribution.  Prior to
the date hereof, the Parties shall provide the Escrow Agent with their certified
tax identification numbers by furnishing appropriate IRS Forms W-9 or W-8, as
applicable, and such other forms and documents that the Escrow Agent may
reasonably request.  The Escrow Agent shall rely upon (and obtain copies from
the Paying Agent or Buyer as necessary) the written payment instructions and all
tax forms used and collected by the Paying Agent in connection with Closing
payments.  Upon release of any cash in the Escrow Fund, a portion of any cash
distributed to the Seller Indemnifying Parties shall be treated as interest to
the extent required under the imputed interest rules of the Internal Revenue
Code of 1986, as amended.

 

(b)                                 The Escrow Agent shall be responsible for
income reporting to the IRS with respect to interest or other income earned on
the Escrow Fund.  The Escrow Agent shall withhold any taxes required to be
withheld by applicable law, including but not limited to required withholding in
the absence of proper tax documentation, and shall remit such taxes to the
appropriate taxing authorities.

 

(c)                                  The Escrow Agent, its affiliates, and its
employees are not in the business of providing tax or legal advice to any
taxpayer outside of Citigroup, Inc. and its affiliates.  The Escrow Agreement
and any amendments or attachments are not intended or written to be used, and
cannot be used or relied upon, by any such taxpayer or for the purpose of
avoiding tax penalties.  Any such taxpayer should seek advice based on the
taxpayer’s particular circumstances from an independent tax advisor.

 

10.                               Covenant of Escrow Agent.  The Escrow Agent
hereby agrees and covenants with the Buyer and the Sellers’ Representative that
it shall perform all of its obligations under this Agreement and shall not
deliver custody or possession of any of the Escrow Fund to anyone except
pursuant to the express terms of this Agreement, the Purchase Agreement or as
otherwise required by law.

 

11.                               Notices.  All notices, requests, demands and
other communications required under this Escrow Agreement shall be in writing,
in English, and shall be deemed to have been duly given if delivered
(i) personally, (ii) by facsimile transmission with written confirmation of
receipt, (iii) on the day of transmission if sent by electronic mail (“e-mail”)
with a signed PDF attached to the e-mail address given below, and written
confirmation of receipt is obtained promptly after completion of the
transmission, (iv) by overnight delivery with a reputable national overnight
delivery service, or (v) by mail or by certified mail, return receipt requested,
and postage prepaid. If any notice is mailed, it shall be deemed given five
business days after the date such notice is deposited in the United States Mail.
If notice

 

5

--------------------------------------------------------------------------------


 

is given to a party, it shall be given at the address for such party set forth
below. It shall be the responsibility of the Parties to notify the Escrow Agent
and the other Party in writing of any name or address changes.

 

if to the Buyer, then to:

 

Penn Interactive Ventures, LLC

c/o Penn National Gaming, Inc.

825 Berkshire Blvd, Suite 200

Wyomissing, PA  19610

Attn:  Chris Sheffield

Email:  Chris.Sheffield@pngaming.com

 

and

 

Penn National Gaming, Inc.

c/o Penn National Gaming, Inc.

825 Berkshire Blvd, Suite 200

Wyomissing, PA  19610

Attn:  Chris Sheffield

Email:  Chris.Sheffield@pngaming.com

 

with a copy to Carl Sottosanti, General Counsel

Email:  Carl.Sottosanti@pngaming.com

 

with a copy to (which shall not constitute notice to the Company and Buyer):

 

DLA Piper LLP (US)

555 Mission Street Suite 2400

San Francisco, California 94105-2933

Attn:  Louis Lehot and Matthew Oshinsky

Email:  louis.lehot@dlapiper.com, matt.oshinsky@dlapiper.com

 

or, if to the Sellers’ Representative, then to:

 

Shareholder Representative Services LLC

1614 15th Street, Suite 200

Denver, CO 80202

Attn:  Managing Director

Telecopy: (303) 623-0294

Email:  deals@srsacquiom.com

 

with a copy to (which shall not constitute notice to the Company and the
Sellers’ Representative):

 

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

1200 Seaport Boulevard

Redwood City, CA 94063

Attn:  Jared B. Grauer

Email:  jgrauer@gunder.com

 

6

--------------------------------------------------------------------------------


 

or, if to the Escrow Agent, then to:

 

Citi Private Bank

Citibank, National Association

One Sansome Street, 23rd Floor

San Francisco, CA 94105

Attn: Claude Acoba

Telephone No.:  (415) 627-6424

E-mail: claude.acoba@citi.com

 

Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to this Section 11, such communications shall be deemed to have
been given on the date received by the Escrow Agent.  In the event that the
Escrow Agent, in its sole discretion, shall determine that an emergency exists,
the Escrow Agent may use such other means of communication as the Escrow Agent
deems appropriate.

 

12.                               Termination.  This Agreement shall terminate
on the first to occur of (a) the distribution of all of the amounts in the
Escrow Fund in accordance with this Agreement or (b) delivery to the Escrow
Agent of a written notice of termination or removal executed jointly by the
Buyer and the Sellers’ Representative in accordance with Section 6(b).

 

13.                               Miscellaneous.  This Agreement may be amended
with the written consent of the Buyer, the Sellers’ Representative and the
Escrow Agent.  Neither this Agreement nor any right or interest hereunder may be
assigned in whole or in part by any party, except as provided in Section 16,
without the prior consent of the other Parties hereto.  This Agreement shall be
governed by and construed in accordance with the Laws of the State of Delaware,
regardless of the Laws that might otherwise govern under applicable principles
of conflicts of Laws thereof.  The Parties irrevocably consents to the exclusive
jurisdiction and venue of any court within the State of Delaware, in connection
with any matter based upon or arising out of this Agreement or the matters
contemplated herein, agrees that process may be served upon them in any manner
authorized by the Laws of the State of Delaware for such Persons and waives and
covenants not to assert or plead any objection which they might otherwise have
to such jurisdiction, venue and such process.  Each Party agrees not to commence
any legal proceedings related hereto except in such courts. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AND ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO
IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF. This
Agreement may be executed in any number of counterparts, each of which shall be
enforceable against the parties actually executing such counterparts, and all of
which together shall constitute one instrument.  A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more Parties and
delivered by such Party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such Party can be
seen.  Such execution and delivery shall be considered valid, binding and
effective for all purposes.  At the request of any Party, the Parties agree to
execute and deliver an original of this Agreement as well as any facsimile,
telecopy or other reproduction hereof. In the event that any provision of this
Agreement or the application thereof, becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect and the application of
such provision to other Persons or circumstances will be interpreted so as
reasonably to effect the intent of the Parties.  The Parties further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.  Except as
expressly provided in Sections 8 and 9, the parties hereto do not intend to
benefit

 

7

--------------------------------------------------------------------------------


 

any party that is not a party to this Agreement and, except as so provided, no
party that is not a party to this Agreement shall be deemed to be a third party
beneficiary of this Agreement or any provision hereof.

 

14.                               Compliance with Court Orders.  In the event
that any escrow property shall be attached, garnished or levied upon by any
court order, or the delivery thereof shall be stayed or enjoined by an order of
a court, or any order, judgment or decree shall be made or entered by any court
order affecting the property deposited under this Agreement, the Escrow Agent is
hereby expressly authorized, in its sole discretion, to obey and comply with all
writs, orders or decrees so entered or issued, which it is advised by legal
counsel of its own choosing is binding upon it, whether with or without
jurisdiction, and in the event that the Escrow Agent obeys or complies with any
such writ, order or decree it shall not be liable to any of the Parties hereto
or to any other Person, by reason of such compliance notwithstanding such writ,
order or decree be subsequently reversed, modified, annulled, set aside or
vacated.

 

15.                               Further Assurances.  Following the date
hereof, each Party shall deliver to the other Parties such further information
and documents and shall execute and deliver to the other Parties such further
instruments and agreements as any other Party shall reasonably request to
consummate or confirm the transactions provided for herein, to accomplish the
purpose hereof or to assure to any other party the benefits hereof.

 

16.                               Assignment.  No assignment of the interest of
any of the Parties hereto shall be binding upon the Escrow Agent unless and
until written notice of such assignment shall be filed with and consented to by
the Escrow Agent (such consent not to be unreasonably withheld).  To comply with
Federal law including USA Patriot Act requirements, assignees shall provide to
the Escrow Agent the appropriate form W-9 or W-8 as applicable and such other
forms and documentation that the Escrow Agent may request to verify
identification and authorization to act.  Notwithstanding the foregoing, the
Buyer may, without prior written consent of the Escrow Agent, assign all or a
portion of its rights, interests or obligations hereunder to one or more of its
affiliates or one or more entities managed by one of its affiliates, provided
that no such assignment shall relieve the Buyer of any obligation hereunder
except to the extent actually performed or satisfied by the assignee, and the
Buyer shall be required to notify the Escrow Agent of such assignment as
described above.

 

17.                               Force Majeure.  The Escrow Agent shall not
incur any liability for not performing any act or fulfilling any obligation
hereunder by reason of any occurrence beyond its control (including, but not
limited to, any provision of any present or future law or regulation or any act
of any governmental authority, any act of God or war or terrorism, or the
unavailability of the Federal Reserve Bank wire services or any electronic
communication facility), it being understood that the Escrow Agent shall use
commercially reasonable efforts which are consistent with accepted practices in
the banking industry to resume performance as soon as reasonably practicable
under the circumstances.

 

18.                               Further Assurances.  Following the date
hereof, each party shall deliver to the other parties such further information
and documents and shall execute and deliver to the other parties such further
instruments and agreements as any other party shall reasonably request to
consummate or confirm the transactions provided for herein, to accomplish the
purpose hereof or to assure to any other party the benefits hereof.

 

19.                               Force Majeure.  The Escrow Agent shall not
incur any liability for not performing any act or fulfilling any obligation
hereunder by reason of any occurrence beyond its control (including, but not
limited to, any provision of any present or future law or regulation or any act
of any governmental authority, any act of God; earthquakes; fire; flood; wars;
acts of terrorism; civil or military disturbances; sabotage; epidemic; riots;
interruptions, loss of malfunctions of utilities, computer (hardware or
software) or communications services; accidents; labor disputes; acts of civil
or military authority or governmental

 

8

--------------------------------------------------------------------------------


 

action, or the unavailability of the Federal Reserve Bank wire services or any
electronic communication facility), it being understood that the Escrow Agent
shall use commercially reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as reasonably
practicable under the circumstances.

 

20.                               Use of Citibank Name.  No publicly distributed
printed or other material in any language, including prospectuses, notices,
reports, and promotional material, except for any communication with the Seller
Indemnifying Parties, which mentions “Citibank” by name or the rights, powers,
or duties of the Escrow Agent under this Agreement shall be issued by any other
Parties hereto, or on such Party’s behalf, without the prior written consent of
the Escrow Agent.

 

21.                               Publication; Disclosure. By executing this
Agreement, the Parties and the Escrow Agent acknowledge that this Agreement
(including all related attachments) contains certain information that is
sensitive and confidential in nature and agree that such information needs to be
protected from improper disclosure, including the publication or dissemination
of this Escrow Agreement and related information to individuals or entities not
a party to this Agreement. The Parties further agree to take reasonable measures
to mitigate any risks associated with the publication or disclosure of this
Agreement and information contained therein. If any Party becomes aware of any
threatened or actual unauthorized disclosure, publication or use of this Escrow
Agreement, that Party shall promptly notify in writing the other Parties and the
Escrow Agent.  Notwithstanding the foregoing, the Parties shall not be
restricted from disclosing information to such Party’s advisors or to the Seller
Indemnifying Parties.

 

*    *    *    *    *

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date set forth above.

 

 

BUYER:

 

 

 

PENN INTERACTIVE VENTURES, LLC

 

 

 

 

 

By:

 

 

Name:

Chris Sheffield

 

Its:

President

 

 

 

 

 

SELLERS’ REPRESENTATIVE:

 

 

 

SHAREHOLDER REPRESENTATIVE SERVICES LLC, solely in its capacity as the Sellers’
Representative

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

ESCROW AGENT:

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

Signature Page to Escrow Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1

 

ESCROW AGENT FEE SCHEDULE

Citibank, N.A., Escrow Agent

 

Acceptance Fee

 

To cover the acceptance of the Escrow Agency appointment, the study of the
Escrow Agreement, and supporting documents submitted in connection with the
execution and delivery thereof, and communication with other members of the
working group:

 

Fee:  WAIVED

 

Administration Fee

 

The annual administration fee covers maintenance of the Escrow Account including
safekeeping of assets in the Escrow Account, normal administrative functions of
the Escrow Agent, including maintenance of the Escrow Agent’s records, follow-up
of the Escrow Agreement’s provisions, and any other safekeeping duties required
by the Escrow Agent under the terms of the Escrow Agreement. Fee is based on
Escrow Amount being deposited in a non-interest bearing transaction deposit
account, FDIC insured to the applicable limits.

 

Fee:  WAIVED

 

Tax Preparation Fee

 

To cover preparation and mailing of Forms 1099-INT, if applicable for the escrow
parties for each calendar year:

 

Fee:  INCLUDED

 

Transaction Fees

 

To cover all required disbursements from Escrow Account, including disbursements
made via checkpayments to all parties as designated by client, fees associated
with postage and overnight delivery charges incurred by the Escrow Agent as
required under the terms and conditions of the Escrow Agreement:

 

Fee:  INCLUDED

 

Other Fees

 

Material amendments to the Agreement: additional fee(s), if any, to be discussed
at time of amendment

 

N/A

 

TERMS AND CONDITIONS: The above schedule of fees does not include charges for
reasonable out-of-pocket expenses or for any services of an extraordinary nature
that we or our legal counsel may be called upon from time to time to perform in
either an agency or fiduciary capacity.  Our participation in the transactions
contemplated by the Agreement is subject to internal approval of the third party
depositing monies into the escrow account. 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

Certificate as to Sellers’ Representative’s Authorized Signatures

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of the
Sellers’ Representative and are authorized to initiate and approve transactions
of all types for the Escrow Account or accounts established under this
Agreement, on behalf of the Sellers’ Representative.  The below listed persons
(must list at least two individuals) have also been designated Call Back
Authorized Individuals and will be notified by Citibank N.A. upon the release of
Escrow Fund from the Escrow Account unless an original “Standing or Predefined
Instruction” letter is on file with the Escrow Agent.

 

 

Name / Title /Telephone #

 

Specimen Signature

 

 

 

 

 

 

Chris Letang

 

 

Name

 

Signature

 

 

 

Managing Director

 

 

Title

 

 

 

 

 

(303) 957-2855

 

 

Telephone #

 

 

 

 

 

Eric Martin

 

 

Name

 

Signature

 

 

 

Managing Director

 

 

Title

 

 

 

 

 

(720) 279-0974

 

 

Telephone #

 

 

 

 

 

Mark Vogel

 

 

Name

 

Signature

 

 

 

Managing Director

 

 

Title

 

 

 

 

 

(415) 373-4020

 

 

Telephone #

 

 

 

 

 

Paul Koenig

 

 

Name

 

Signature

 

 

 

Managing Director

 

 

Title

 

 

 

 

 

(303) 957-2850

 

 

Telephone #

 

 

 

Exhibit to Escrow Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

Certificate as to Buyer’s Authorized Signatures

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of the Buyer
and are authorized to initiate and approve transactions of all types for the
Escrow Account or accounts established under this Agreement, on behalf of the
Buyer.  The below listed persons (must list at least two individuals) have also
been designated Call Back Authorized Individuals and will be notified by
Citibank N.A. upon the release of Escrow Fund from the Escrow Account unless an
original “Standing or Predefined Instruction” letter is on file with the Escrow
Agent.

 

 

Name / Title /Telephone #

 

Specimen Signature

 

 

 

 

 

 

Chris Sheffield

 

 

Name

 

Signature

 

 

 

President

 

 

Title

 

 

 

 

 

(610) 401-2034

 

 

Telephone #

 

 

 

 

 

Christopher B. Rogers

 

 

Name

 

Signature

 

 

 

Secretary and Treasurer

 

 

Title

 

 

 

 

 

(610) 401-2060

 

 

Telephone #

 

 

 

Exhibit to Escrow Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SELLER
TRANSMITTAL LETTER

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

LETTER OF TRANSMITTAL

For Shares of Common Stock of

ROCKET GAMES, INC.

Surrendered for Cash Payment

Pursuant to the acquisition of

all the issued and outstanding capital stock of ROCKET GAMES, INC.

by PENN INTERACTIVE VENTURES, LLC

 

The Paying Agent for the Acquisition is Continental Stock Transfer & Trust
Company

 

DELIVERY INSTRUCTIONS

By First Class Mail, Courier or Overnight Delivery:

Continental Stock Transfer & Trust Company

17 Battery Place, 8th Floor

New York, NY 10004

Attention: Corporate Actions

 

For information please call 917-262-2378

 

THE INSTRUCTIONS ACCOMPANYING THIS LETTER OF TRANSMITTAL SHOULD BE READ
CAREFULLY BEFORE THIS LETTER OF TRANSMITTAL IS COMPLETED.

 

IF CERTIFICATES ARE REGISTERED IN DIFFERENT NAMES, A SEPARATE LETTER OF
TRANSMITTAL MUST BE SUBMITTED FOR EACH DIFFERENT REGISTERED HOLDER.  SEE
INSTRUCTION 4.

 

THE METHOD OF DELIVERY FOR SHARES OF COMPANY CAPITAL STOCK IS AT THE OPTION AND
RISK OF THE OWNER THEREOF.  DELIVERY TO AN ADDRESS OTHER THAN AS SET FORTH ABOVE
WILL NOT CONSTITUTE A VALID DELIVERY.

 

DO NOT SEND ANY DOCUMENTS TO ROCKET GAMES, INC. OR PENN INTERACTIVE VENTURES,
LLC

 

Please complete the schedule below after reading the accompanying Instructions.

 

DESCRIPTION OF THE SHARE(S) SURRENDERED

 

Name(s) and Address(es) of Registered Holder(s) as appear(s) on
Certificate(s)
Please fill in, exactly as name(s) appear(s) on Certificate(s)
If you need more space, attach a list and sign the list

 

Certificate
Number(s)

 

Number and Class of
Shares of Company
Capital Stock
Indicated on
Certificate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Shares:

 

 

 

 

Lost Certificates

 

o            I have lost my Certificate(s) that represented          shares of
Common Stock of Rocket Games, Inc.  I understand that I must contact the Paying
Agent to obtain additional documentation and instructions in order to receive my
consideration (See Instruction 10).

 

--------------------------------------------------------------------------------


 

Ladies and Gentlemen:

 

This Letter of Transmittal relates to the Stock Purchase Agreement, dated as of
July    , 2016 (the “Stock Purchase Agreement”), by and among Penn Interactive
Ventures, LLC, a Delaware limited liability company (“Buyer”), Rocket
Games, Inc., a Delaware corporation (the “Company”), each of the persons listed
as “Sellers” on the signature pages thereto (each, a “Seller” and together, the
“Sellers”), and Shareholder Representative Services LLC, as Sellers’
Representative (the “Sellers’ Representative”), pursuant to which Buyer
purchased all issued and outstanding capital stock of the Company from the
Sellers (the “Acquisition”).  Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Stock Purchase Agreement.

 

In connection with the Acquisition, the undersigned herewith surrenders the
above-described certificate(s) (the “Certificate(s)”), which immediately prior
to the Closing of the Acquisition (the “Closing”) represented the above-listed
number of shares of Company Capital Stock (the “Shares”) to be exchanged for
cash, as provided under the Stock Purchase Agreement, minus any withholdings,
payable pursuant to the Acquisition, as set forth in the Stock Purchase
Agreement.

 

The undersigned agrees to indemnify and hold harmless the Buyer Indemnified
Parties for (i) all withholding Taxes with respect to the undersigned (including
penalties and interest arising from amounts not withheld pursuant to the
representations and warranties made by, or directions given by or on behalf of,
the undersigned) in connection with the transactions contemplated by the Stock
Purchase Agreement and (ii) any inaccuracy in the information provided by or on
behalf of the undersigned in connection herewith.

 

The undersigned hereby represents and warrants as follows:

 

·                  The undersigned is the record and beneficial owner of the
Shares listed on this Letter of Transmittal, and has full power and authority to
surrender the Shares, free and clear of all liens, restrictions, claims, charges
and encumbrances, and the same are not subject to any adverse claims.

 

·                  Other than the Shares listed on this Letter of Transmittal,
the undersigned owns no other shares of Company Capital Stock.

 

·                  The undersigned has full power and authority to execute and
deliver this Letter of Transmittal and to perform his, her or its obligations
hereunder.

 

·                  This Letter of Transmittal constitutes a valid and binding
obligation of the undersigned, enforceable against him, her or it in accordance
with its terms, except as enforceability may be limited by general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).

 

·                  Neither the execution and delivery of this Letter of
Transmittal nor the agreements or other actions contemplated hereby will
(a) materially violate, be in material conflict with, or constitute a material
default (or an event, which, with notice or lapse of time or both, would
constitute a material default) under any agreement or commitment to which the
undersigned is a party or (b) violate any statute or law or any judgment,
decree, order, regulation or rule of any court or other governmental authority  
applicable to the undersigned.

 

The undersigned understands that Buyer may rely upon the representations,
warranties and agreements contained herein as if each such person was a party to
this Letter of Transmittal and shall have the rights, remedies and benefits
under this Letter of Transmittal as if such person was a party hereto.  All
representations, warranties and agreements contained herein shall survive the
date hereof.  With respect to the representations and warranties contained
above, the undersigned shall indemnify and hold harmless Buyer and its
Affiliates (including, after the Closing, the Company, but excluding any Sellers
or any of their respective Affiliates) and their respective stockholders,
officers, directors, employees, agents, partners, members, representatives,
successors and assigns (“Buyer Indemnified Parties”), and shall reimburse Buyer
Indemnified Parties for any loss, liability, demand, claim, action, cause of
action, cost, damage, royalty, deficiency, penalty, Tax, fine or expense of any
kind or nature, whether or not arising out of third-party claims (including
interest, penalties, reasonable attorneys’ fees and expenses and all reasonable
amounts paid in investigation or defense, and all amounts paid in settlement, of
any of the foregoing) arising out of, resulting from, relating to or in
connection with the failure of any representation or warranty made by the
undersigned contained above to be true, correct and complete.

 

--------------------------------------------------------------------------------


 

The undersigned will, upon the reasonable request of the Paying Agent (as
defined below) and/or Buyer, execute and deliver any additional documents
reasonably deemed appropriate or necessary by the Paying Agent and/or Buyer in
connection with the surrender of the Shares.  All authority conferred or agreed
to be conferred in this Letter of Transmittal shall be binding upon the
successors, assigns, heirs, executors, administrators and legal representatives
of the undersigned and shall not be affected by, and shall survive, the death or
incapacity of the undersigned.  The surrender of Shares hereby is irrevocable.

 

The undersigned understands that surrender is not made in acceptable form until
the receipt by Continental Stock Transfer & Trust Company, as paying agent (the
“Paying Agent”) of this Letter of Transmittal, duly completed and signed, and of
the Certificate(s) (or such other documents reasonably requested by the Paying
Agent if such Certificate(s) is (are) not unavailable), together with all
accompanying evidences of authority in form reasonably satisfactory to the
Paying Agent as may be required by the Instructions and Stock Purchase
Agreement.  All questions as to validity, form and eligibility of any surrender
of Shares hereby will be determined by the Paying Agent in its reasonable
discretion and such determination will be final and binding, absent manifest
error.

 

The undersigned understands that payment for surrendered Shares will be made in
accordance with the terms of the Stock Purchase Agreement after the surrender of
Certificate(s) representing the Shares and the Letter of Transmittal (and/or
other additional documentation as described herein) is made in acceptable form.

 

THE UNDERSIGNED AGREES TO KEEP STRICTLY CONFIDENTIAL AND NOT DISCLOSE, PUBLISH
OR DISSEMINATE ANY INFORMATION RELATED TO THE STOCK PURCHASE AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY TO ANY PERSON OR ENTITY OTHER THAN THE
COMPANY, THE UNDERSIGNED’S EMPLOYEES, AND THE UNDERSIGNED’S LEGAL, FINANCIAL,
TAX AND OTHER ADVISORS  (COLLECTIVELY, “REPRESENTATIVES”) WHO HAVE A NEED TO
KNOW SUCH INFORMATION AND ARE BOUND BY A FIDUCIARY OR CONTRACTUAL OBLIGATION TO
THE RECIPIENT NOT TO DISCLOSE SUCH INFORMATION.  ANY DISCLOSURE OF THIS
INFORMATION BY SUCH REPRESENTATIVES (EXCEPT TO THE UNDERSIGNED) SHALL BE DEEMED
A BREACH OF THIS OBLIGATION BY THE UNDERSIGNED.  THE UNDERSIGNED AGREES TO USE
INFORMATION RELATED TO THE STOCK PURCHASE AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY ONLY FOR THE PURPOSE OF EVALUATING THE TRANSACTIONS AND TO
CAUSE ITS REPRESENTATIVES WHO RECEIVE SUCH INFORMATION TO USE SUCH INFORMATION
ONLY FOR SUCH PURPOSE.  NOTWITHSTANDING THE FOREGOING, (I) THE UNDERSIGNED
MAY DISCLOSE SUCH INFORMATION (A) IN CONNECTION WITH ANY LEGAL PROCEEDINGS TO
ENFORCE ITS RIGHTS UNDER THE STOCK PURCHASE AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT OR (B) AS REQUIRED BY ANY APPLICABLE LAW AS DETERMINED IN THE
REASONABLE JUDGMENT OF SUCH PARTY AND ITS OUTSIDE COUNSEL (IN WHICH CASE SUCH
PARTY SHALL NOT DISCLOSE SUCH CONFIDENTIAL INFORMATION WITHOUT, TO THE EXTENT
COMMERCIALLY PRACTICABLE, PRIOR NOTIFICATION TO THE OTHER PARTIES).  IN THE
THIRTY (30) DAYS IMMEDIATELY FOLLOWING THE CLOSING, BUYER AND THE SELLERS’
REPRESENTATIVE SHALL APPROVE THE CONTENT AND METHOD OF COMMERCIALLY REASONABLE
PUBLIC DISCLOSURES REGARDING THE ACQUISITION THAT WILL BE PERMISSIBLE BY THE
UNDERSIGNED AND HIS/HER/ITS ADVISORS AFTER THE ACQUISITION.

 

--------------------------------------------------------------------------------


 

PLEASE CAREFULLY READ THE ACCOMPANYING INSTRUCTIONS

 

CHECK PAYMENT INSTRUCTIONS

 

If you wish to have cash consideration to be issued to you in the Acquisition
sent by check, please complete the remainder of this Letter of Transmittal and
provide mailing address instructions below.

 

Address

 

City, State, Zip

 

Country

 

WIRE PAYMENT INSTRUCTIONS

 

If you wish to have cash consideration to be issued to you in the Acquisition
sent by wire transfer, please complete the remainder of this Letter of
Transmittal and provide wire instructions below or include such instructions
herewith. For international wires, please provide the SWIFT code (BIC) in the
ABA Number field, and the complete IBAN in the Account Number field, if
available. A $50.00 wire fee will be deducted from your payment.

 

Bank Name

 

Bank Routing Number (ABA Number)

 

Account Name*

 

Account Number

 

FFC Account Name (if applicable)

 

FFC Account Number (if applicable)

 

Bank Contact/Telephone Number

 

--------------------------------------------------------------------------------

*Please provide the name on the account not the type of account

(If wire is to be issued to an account in a name other than that set forth
above, a Medallion Signature Guarantee is required, See Instructions 3, 4, 5 and
7)

 

BOX A: SPECIAL ISSUANCE INSTRUCTIONS

 

This box should be completed only if the check or wire transfer is to be issued
in the name of someone other than the registered holder(s) or if the name listed
above is to be corrected. A Medallion Signatures Guarantee is required. (See
Instruction 3, 4, 5 and 11 below.)

 

BOX B: SPECIAL DELIVERY INSTRUCTIONS

 

This box should be completed only if the check is to be issued to the registered
holder(s) but sent to an address other than that listed above (See Instruction 7
below).

 

 

 

 

 

 

Name(s)

 

Name(s)

 

 

 

 

 

 

Address:

 

Address:

 

 

 

 

 

 

 

 

 

Employer Identification No.
or Social Security No.

 

 

 

--------------------------------------------------------------------------------


 

ALL HOLDERS OF COMPANY CAPITAL STOCK MUST COMPLETE THE FOLLOWING SIGNATURE PAGE.

 

IMPORTANT - SELLER SIGNATURE PAGE

 

Must be signed by registered holder(s) exactly as name(s) appear(s) on the
Certificate(s) or by person(s) authorized to become record holder(s) by
Certificates and documents transmitted herewith.

 

Signature below certifies that no language alterations have been made in any way
to the form of Letter of Transmittal provided to the undersigned in connection
with the Acquisition and that the undersigned represents that the undersigned
has read and agrees to all of the terms and conditions set forth in the
materials accompanying this Letter of Transmittal.

 

If signature is by a trustee, executor, administrator, guardian,
attorney-in-fact, officer of a corporation or other person acting in a fiduciary
or representative capacity, please set forth full title.  See Instruction 4. 
(For information concerning signature guarantees see Instruction 3.)

 

Checks or wire transfers will be issued only in the name of the
person(s) submitting this Letter of Transmittal and will be mailed to the
address appearing under “Description of Share(s) Surrendered” or wire
transferred to the bank account above, as the case may be, unless the Special
Payment/Delivery Instructions are completed.

 

Dated                  , 2016 

 

Sign Here

X

 

 

 

 

 

X

 

(Signature(s) of Owner(s))

 

Name(s)

 

 

 

 

 

(Please Print)

 

Capacity

 

(See Instruction 4)

 

Address

 

(Including Zip Code)

 

 

(Please also Complete the IRS Form W-9 Contained Herein (or an Appropriate IRS
Form W-8, If Applicable))

 

SIGNATURE GUARANTEE

(Carefully review instruction 3 to determine if this section requires
completion)

 

Dated                               , 2016

 

(Apply Medallion Signature Guarantee Stamp Here)

 

 

 

Authorized Signature

 

 

 

 

 

 

Name

 

 

 

(Please Print)

 

 

 

 

 

Title

 

 

 

(Please Print)

 

 

 

 

 

Name of Firm

 

 

 

 

 

 

Area Code & Telephone No.

 

 

 

 

 

 

Address

 

 

 

 

--------------------------------------------------------------------------------


 

INSTRUCTIONS

 

1. Delivery of Letter of Transmittal and Certificate(s).  This Letter of
Transmittal, duly completed and executed, must be used in connection with the
delivery and surrender of the Certificate(s).  A Letter of Transmittal and the
Certificate(s) must be received by the Paying Agent, in satisfactory form, in
order to make an effective surrender.  Delivery of the Certificate(s) and other
documents shall be effected, and the risk of loss and title to the
Certificate(s) shall pass, only upon proper delivery of the Certificate(s) to
the Paying Agent.  The method of delivery of the Certificate(s) and other
documents is at the election and risk of the Seller.  If such delivery is by
mail, registered mail with return receipt requested, properly insured, is
recommended.  Surrender may be made by mail, by hand or by overnight courier to
Continental Stock Transfer & Trust Company, as Paying Agent, at the address
shown above.

 

2. Terms of Payment for the Shares.  Each Share (as shown in the box on the
first page of this Letter of Transmittal) will be entitled to receive cash,
without interest, and subject to applicable withholding, as set forth in the
Stock Purchase Agreement.

 

3. Guarantee of Signature.  The Certificate(s) need not be endorsed and stock
powers and signature guarantees are unnecessary unless (a) the Certificate(s) is
(are) registered in a name other than that of the person surrendering the
Certificate(s) or (b) such registered holder completes the Special
Payment/Delivery Instructions or requests payment to a name other than the
registered holder.  In the case of (a) above, any such Certificate(s) must be
duly endorsed or accompanied by a properly executed stock power with the
signature on the endorsement or stock power and on the Letter of Transmittal
guaranteed by a participant in the Security Transfer Agents Medallion Program,
the New York Stock Exchange Medallion Signature Guarantee Program or the Stock
Exchange Medallion Program (each, an “Eligible Institution”).  In the case of
(b) above, only the signature on the Letter of Transmittal should be similarly
guaranteed.

 

4. Signatures on Letter of Transmittal and Endorsements.  If this Letter of
Transmittal is signed by the registered holder(s) of the Shares surrendered
hereby, the signature(s) must correspond with the name(s) as written on the face
of the Certificate(s) without alteration, enlargement or any change whatsoever.
If any of the Shares surrendered hereby are registered in different names on
several Certificates, it will be necessary to complete, sign and submit as many
separate Letters of Transmittal as there are different registrations of
Certificates.  If any of the Shares surrendered hereby are held of record by two
or more joint owners, all such owners must sign this Letter of Transmittal.  If
this Letter of Transmittal or any Certificate or stock power is signed by a
trustee, executor, administrator, guardian, attorney-in-fact, officer of a
corporation or other person acting in a fiduciary or representative capacity,
such person should so indicate when signing, and proper evidence satisfactory to
Buyer of the authority of such person so to act must be submitted.  If this
Letter of Transmittal is signed by the registered holder(s) of the Shares listed
and surrendered hereby, no endorsements of Certificates or separate stock powers
are required unless payment is to be issued in the name of a person other than
the registered holder(s).  Signatures on any such Certificates or stock powers
must be guaranteed by an Eligible Institution. If this Letter of Transmittal is
signed by a person other than the registered holder(s) of the Shares evidenced
by Certificates listed and surrendered hereby, this Letter of Transmittal must
be accompanied by appropriate stock powers, in either case signed exactly as the
name(s) of the registered holder(s) appear(s) on the Certificates.
 Signature(s) on any such Certificates or stock powers must be guaranteed by an
Eligible Institution.

 

5. Transfer Taxes.  The undersigned agrees that liability for any transfer,
documentary, sales, use, stamp, registration and other similar taxes (including
any penalties and interest) incurred in connection with the surrender of the
Shares shall be borne as set forth in the Stock Purchase Agreement.

 

6. Validity of Surrender; Irregularities.  All questions as to validity, form
and eligibility of any surrender of Shares hereby will be determined by the
Paying Agent and Buyer in their reasonable judgment, and such determination
shall be final and binding, absent manifest error.  Buyer reserves the right to
waive any irregularities or defects in the surrender of any Shares, and its
interpretations of the terms and conditions of the Stock Purchase Agreement and
of this Letter of Transmittal (including these instructions) with respect to
such irregularities or defects shall be final and binding, absent manifest
error.  A surrender will not be deemed to have been made until all
irregularities have been cured or waived.

 

7. Special Delivery Instructions.  Indicate the address to which payment for the
Shares is to be sent if different from the address of the person(s) signing this
Letter of Transmittal.

 

--------------------------------------------------------------------------------


 

8. Requests for Information or Additional Copies.  Information and additional
copies of this Letter of Transmittal and the Stock Purchase Agreement may be
obtained from the Paying Agent by writing to the address on the front of this
Letter of Transmittal.

 

9. Inadequate Space.  If the space provided on this Letter of Transmittal is
inadequate, the Certificate numbers and number of Shares should be listed on a
separate signed schedule affixed hereto.

 

10. Letter of Transmittal Required; Surrender of Certificate(s); Lost
Certificate(s).  You will not receive any cash for your Shares unless and until
you deliver this Letter of Transmittal, duly completed and signed, to the Paying
Agent, together with the Certificate(s) representing such Shares and any
required accompanying evidences of authority in form satisfactory to the Paying
Agent.  If the Certificate(s) has (have) been lost or destroyed, such fact
should be indicated on the face of this Letter of Transmittal.  In such event,
the Paying Agent will forward additional documentation and instructions
necessary to be completed in order to effectively surrender the Shares
represented by such lost or destroyed Certificate(s).  No interest will be paid
on amounts due for the Shares.

 

11. Form W-9.  Each Seller surrendering Shares for payment is required to
provide the Paying Agent with a correct Taxpayer Identification Number and
certain other information on an IRS Form W-9 or an appropriate IRS Form W-8, as
described below.

 

--------------------------------------------------------------------------------


 

IMPORTANT TAX INFORMATION

 

Under United States federal income tax laws, a holder who receives cash payments
pursuant to the Acquisition is required to provide the Paying Agent (as payer)
with such holder’s correct TIN on the Form W—9 below (or otherwise establish a
basis for exemption from backup withholding) and certify under penalty of
perjury that such Tax Identification Number (“TIN”) is correct and that such
holder is not subject to backup withholding. If such holder is an individual,
the TIN is his or her social security number.  In the case of an entity, the
correct TIN is the holder’s  Employer Identification Number.  If the Paying
Agent is not provided with the correct TIN or an adequate basis for an
exemption, a penalty may be imposed by the Internal Revenue Service (“IRS”), and
the payment of any cash pursuant to the Acquisition may be subject to backup
withholding.

 

Certain holders (including, among others, all corporations and foreign
individuals and entities) are not subject to these backup withholding and
reporting requirements.  Exempt holders should indicate their exempt status on
Form W—9.  In order for a foreign individual or foreign entity to qualify as
exempt from backup withholding, such individual or entity must submit an
appropriate and properly completed Form W—8 BEN, W-8ECI, W-8EXP or W-8IMY, as
the case may be, signed under penalties of perjury, attesting to such  exempt
status.   Such forms and instructions may be obtained from the IRS at its
Internet website: www.irs.gov.

 

If backup withholding applies, the Paying Agent is required to withhold at a
rate not to exceed 28% of any payments made to the holder or other payee. 
Amounts withheld, if any, under backup withholding rules are generally not an
additional tax and may be refunded or credited against a holder’s federal income
tax liability, provided that the holder timely furnishes the required
information to the IRS.

 

Purpose of Form W—9

 

To prevent backup withholding on payments made with respect to Certificate(s),
the holder is required to notify the Paying Agent of such holder’s correct TIN
by completing the Form W-9 below, certifying that (1) the TIN provided on the
Form W—9 is correct (or that such holder is awaiting a TIN), (2) such holder is
not subject to backup withholding because (a) such holder is exempt from backup
withholding, (b) such holder has not been notified by the IRS that such holder
is subject to backup withholding as a result of a failure to report all interest
or dividends or (c) the IRS has notified such holder that such holder is no
longer subject to backup withholding and (3) such holder is a U.S. person
(including a U.S. resident alien).

 

What Number to Give the Paying Agent

 

The holder is required to give the Paying Agent the TIN (i.e., social security
number or employer identification number) of the holder of the
Certificate(s) tendered hereby. If the Certificate(s) are held in more than one
name or are not held in the name of the actual owner, consult the instructions
following the Form W—9 for additional guidance on which number to report.

 

--------------------------------------------------------------------------------


 

[IRS Form W-9]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF RESIGNATION LETTER

 

--------------------------------------------------------------------------------


 

July    , 2016

 

 

Rocket Games, Inc.

 

Re:          Resignation

 

To Whom It May Concern:

 

Reference is hereby made to that certain Stock Purchase Agreement (the “Purchase
Agreement”), dated as of July    , 2016, by and among Rocket Games, Inc., a
Delaware corporation (“Company”), each of the Persons listed on the signature
pages thereto, Shareholder Representative Services LLC, as Sellers’
Representative and Penn Interactive Ventures, LLC, a Delaware limited liability
company.

 

I am currently a director of the Company.  Contingent upon and effective as of
the Closing (as defined in the Purchase Agreement), I hereby resign as a member
of the board of directors of the Company.

 

 

Sincerely,

 

 

 

By:

 

 

Name:

 

 

[Signature Page to Director/Officer Resignation Letter]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF EMPLOYMENT OFFER LETTER

 

--------------------------------------------------------------------------------


 

[LIFTOFF LETTERHEAD]

 

[Date]

 

[Name]

[Address]

 

Dear [Name]:

 

Congratulations!

 

In connection with the sale (the “Transaction”) of Rocket Games, Inc. (the
“Company”) to Penn Interactive Ventures, LLC, I am proud to extend you an offer
to retain your position with the Company as [Title].  In that position, you will
be expected to retain your current duties and responsibilities.  This offer
letter will become effective upon, and is subject to, the closing of the
Transaction (the “Closing”), should you choose to accept employment with the
Company after the Closing.  We ask that you review and sign the enclosed
document as a Closing document.

 

Provided that all contingencies are met and you accept this offer, the
employment terms and conditions in this offer letter will start to apply to you
as of the day after the Closing (the “Start Date”).

 

Your annual base salary will initially be $[Amount], which will be paid every
other week, less payroll deductions and all required withholdings.

 

In addition, during the period you are employed with the Company, you will be
eligible to earn a discretionary cash bonus of up to 30% of your base salary
(“Target Amount”), subject to review and adjustment by the Company in its sole
discretion, payable subject to standard federal and state payroll withholding
requirements.  Whether or not you earn any bonus will be dependent upon (a) your
continuous performance of services to the Company through the date any bonus is
paid; and (b) the actual achievement by you and the Company of the applicable
performance targets and goals set by the Company.  The Company will determine in
its sole discretion the extent to which you and the Company have achieved the
performance goals upon which the bonus is based and the amount of the bonus. 
The bonus shall be subject to the terms of the applicable incentive compensation
plan that will be adopted by the Company after the Closing and shall be in lieu
of (and not in addition to) any other bonus or incentive program to which you
were entitled prior to the Closing.  Any bonus, if earned, will be paid to you
within the time period set forth in the incentive compensation plan, or if no
such time period was established, within two and one-half months following the
end of the year during which the bonus is earned.

 

Currently, the Company intends to maintain the same benefit plans after the
Closing and you will continue to be eligible to participate in such benefit
plans on the same basis as similarly situated employees.

 

--------------------------------------------------------------------------------


 

The Company reserves the right to modify your compensation, benefits, job title,
duties and reporting relationship to meet business needs.  The Company may
change its compensation and benefit plans or practices from time to time in
accordance with applicable laws.   You will be subject to all applicable
employment and other policies of the Company, as established or modified by the
Company from time to time.

 

This offer is contingent upon you: 1) signing the Company’s Employee Proprietary
Information and Inventions Agreement and Agreement to Arbitrate Claims (a copy
of which is enclosed); 2) timely providing the Company with appropriate
documents establishing your identity and right to work in the United States; and
(3) signing the enclosed Employment Agreement.

 

This letter, along with the Employment Agreement and the Employee Proprietary
Information and Inventions Agreement and Agreement to Arbitrate Claims referred
to above, constitute the entire agreement between you and the Company regarding
the terms and conditions of your employment as of the Start Date.  It supersedes
all negotiations, representations or agreements, whether prior or
contemporaneous, written or oral, between you and the Company on this subject,
including but not limited to any prior contractor or consulting agreement you
entered into with the Company.

 

We are excited about working with you and having you as part of our team.  If
you have any questions regarding this offer, please reach out to me directly by
way of phone or email at [       ].

 

If acceptable, please countersign and date this letter in the space provided
below and return the original of this letter to me by way of email no later than
[Date].

 

 

Sincerely,

 

 

 

 

 

[Name]

 

[Title]

 

Attachment:

 

·                  Employee Proprietary Information and Inventions Agreement and
Agreement to Arbitrate Claims

·                  Employment Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF RESTRICTIVE COVENANTS AGREEMENT

 

--------------------------------------------------------------------------------


 

RESTRICTIVE COVENANTS AGREEMENT

 

This RESTRICTIVE COVENANTS AGREEMENT (this “Agreement”) is entered into as of
           , 2016, and effective as of the Closing Date, by and between
            , in his or her, as applicable, capacity as an equityholder of the
Company (“Equityholder”), and Penn Interactive Ventures, LLC, a Delaware limited
liability company (“Buyer”) in favor of, and for the benefit of: Rocket
Games, Inc., a Delaware corporation (the “Company”); and any other Buyer
Indemnified Party (as the term is defined in the Stock Purchase Agreement to
which this Agreement is an exhibit).  Each of Buyer and Equityholder are a
“Party,” and collectively, they are the “Parties.”  Certain capitalized terms
used in this Agreement are defined in Section 17 below.

 

RECITALS

 

A.                                    This Agreement is being entered into
pursuant to and as a condition of that certain Stock Purchase Agreement (the
“SPA”), dated as of the date hereof, by and among Buyer, the Company, Sellers
(as the term is defined in the SPA) and Sellers’ Representative (as the term is
defined in the SPA), pursuant to which Buyer shall acquire all of the Shares (as
the term is defined in the SPA) and its goodwill and in exchange the holders of
Shares will receive cash consideration on the terms provided in the SPA.

 

B.                                    Equityholder owns certain Shares and
acknowledges and agrees that, by virtue of the Share Sale (as the term is
defined in the SPA), Equityholder is selling or disposing of all of
Equityholder’s ownership interest in the Company and selling the goodwill of the
Company Business associated with Equityholder’s Shares to Buyer and will
directly benefit from Buyer’s acquisition of such goodwill.

 

C.                                    Upon and after the Share Sale, Buyer shall
carry on the Company Business; therefore, Equityholder has agreed that it is
fair and appropriate to preserve the value of the goodwill of the Company to be
purchased by Buyer by entering into this Agreement, which ensures that
Equityholder will not compete with the Company or Buyer as set forth in this
Agreement.

 

D.                                    Equityholder acknowledges that the
agreements and covenants provided by Equityholder in this Agreement are
essential to protect the value of the Company Business, including, without
limitation, the goodwill associated with the Company Business, and such
covenants and agreements contained herein are a material inducement to Buyer’s
agreement to enter into and consummate the Share Sale pursuant to the SPA.

 

NOW, THEREFORE, for good and valuable consideration, including, without
limitation, for Buyer to enter into the SPA and to consummate the Share Sale
contemplated thereby and in consideration of the promises and the
representations, warranties and agreements contained herein, Equityholder hereby
covenants and agrees to the following terms and conditions which Equityholder
acknowledges and agrees are reasonably designed to protect the legitimate
business interests of Buyer:

 

1.                                      Non-Competition Restriction. 
Equityholder agrees that, during the Restricted Period, except on behalf of
Buyer and its Affiliates, Equityholder shall not, and shall not permit any
Affiliate of Equityholder, to:

 

(a)                                 engage directly or indirectly in Competition
in any Restricted Territory; or

 

(b)                                 be or become an officer, director,
stockholder, sole proprietor, owner, partner, member, investor, or otherwise
acquire or hold (of record, beneficially or otherwise) any direct or indirect
interest in, any Person that engages directly or indirectly in Competition in
any Restricted

 

--------------------------------------------------------------------------------


 

Territory; provided, however, that Equityholder may, without violating this
Section 1(b), own, as a passive investment, shares of capital stock of a
publicly-held corporation that engages in Competition if (i) such shares are
actively traded on an established national securities market in the United
States, (ii) the number of shares of such corporation’s capital stock that are
owned beneficially (directly or indirectly) by Equityholder and the number of
shares of such corporation’s capital stock that are owned beneficially (directly
or indirectly) by Equityholder’s Affiliates collectively represent less than one
percent (1%) of the total number of shares of such corporation’s capital stock
outstanding, and (iii) neither Equityholder nor any Affiliate of Equityholder is
otherwise associated directly or indirectly with such corporation or with any
Affiliate of such corporation.

 

2.                                      Non-Solicitation of Customers or Other
Business Relations.  During the Restricted Period, Equityholder shall not, and
shall not permit any Affiliate of Equityholder, to: (a) solicit, induce or
attempt to induce any Person who, within the 365-day period ending on the
Closing Date, was a Customer, supplier, licensee, consultant or other business
associate of the Company (i) for any purpose except on behalf of the Buyer
Indemnified Parties, (ii) to cease doing business with any of the Buyer
Indemnified Parties, or (iii) to diminish or materially alter, in a manner
harmful to any of the Buyer Indemnified Parties, said Person’s relationship with
any such Buyer Indemnified Parties; or (b) assist any other Person to engage in
the activities prohibited by clause (a) of this sentence.

 

3.                                      Non-Solicitation of Employees.
Equityholder agrees that, during the Restricted Period, Equityholder shall not,
and shall not permit any of his or her, as applicable, Affiliates to:
(a) solicit, induce or attempt to induce any Specified Employee (i) to leave his
or her employment with any of the Buyer Indemnified Parties, or (ii) to diminish
or materially alter, in a manner harmful to any of the Buyer Indemnified
Parties, said Specified Employee’s relationship with any such Buyer Indemnified
Parties; or (b) assist any other Person to engage in the activities prohibited
by clause (a) of this sentence.

 

4.                                      Reasonable Restraint.  Equityholder
acknowledges, in connection with the activities prohibited by the restrictions
herein, that: (i) the relevant market for the technology and products being
developed by the Company is worldwide and, thus, the covenants in Sections 1
through 3 impose a reasonable restraint in light of the activities, businesses
and plans of Buyer; (ii) it is the intention of the Parties that the entire
goodwill of the Company be transferred to Buyer and its Affiliates as part of
the Share Sale contemplated by the SPA, including the goodwill existing between
the Company, on the one hand, and its Customers, suppliers, licensees,
employees, consultants, and other Persons under contract or otherwise associated
or doing business with the Company, on the other hand; (iii) the Parties
explicitly considered the value of the goodwill to be transferred from
Equityholder by virtue of the Share Sale and that such goodwill is valued as a
component of the consideration to be paid by Buyer pursuant to the terms of the
SPA; and (iv) the covenants set forth in Sections 1 through 3 are a material and
substantial part of the Share Sale contemplated by the SPA (supported by
adequate consideration), and Buyer’s and its Affiliates’ failure to receive the
entire goodwill contemplated by the SPA would have the effect of significantly
reducing the value of the Company and the Shares to Buyer.

 

5.                                      Separate Covenants.  The covenants
contained herein shall be construed as if each covenant is divided into separate
and distinct covenants with respect to each capacity in which Equityholder is
prohibited from competing and each part of the Restricted Territory.  Each such
covenant shall constitute separate and several covenants distinct from all other
such covenants.  In addition, in the event any covenant or other provision
contained herein shall be deemed to be illegal, unenforceable or unreasonable by
a court or other tribunal of competent jurisdiction with respect to any part of
the Restricted Territory, such covenant or provision shall not be affected with
respect to any and all other parts of the Restricted Territory, and each of the
Parties agrees and submits to the reduction of said territorial restriction to
such an area as said court shall deem reasonable.  Similarly, in the event any
covenant or other provision contained herein shall be deemed to be illegal,
unenforceable or unreasonable

 

2

--------------------------------------------------------------------------------


 

by a court or other tribunal of competent jurisdiction with respect to the
Restricted Period, each of the Parties hereto agrees and submits to the shortest
reduction of the Restricted Period to such a time period as said court shall
deem reasonable.

 

6.                                      Representations and Remedies.  Each of
the Parties acknowledges that:  (i) Equityholder is deriving substantial
economic benefit from the sale or disposition of Equityholder’s Shares in
connection with the Share Sale; (ii) the covenants and the restrictions
contained in this Agreement are necessary, fundamental and required for the
protection of Buyer’s interest in the Company; (iii) such covenants relate to
matters which are of a special, unique and extraordinary character that gives
each of such covenants a special, unique and extraordinary value;
(iv) Equityholder is entering into this Agreement solely in connection with the
sale or disposition of Equityholder’s Shares and not in connection with any
contemplated employment with Buyer or its Affiliates; and (v) a breach of any of
such covenants or any other provision of this Agreement will result in
irreparable harm and damage to Buyer that cannot be adequately compensated by a
monetary award.  Accordingly, it is expressly agreed that, in addition to all
other remedies available at law or in equity (including, without limitation,
money damages from Equityholder), Buyer shall be entitled to seek the remedy of
a temporary restraining order, preliminary injunction or such other form of
injunctive or equitable relief as may be used by any court of competent
jurisdiction to restrain or enjoin Equityholder from breaching any such covenant
or provision or to specifically enforce the provisions hereof.

 

7.                                      Independence of Obligations. 
Equityholder’s obligations under this Agreement are absolute and shall not be
terminated or otherwise limited by virtue of any breach (on the part of Buyer,
any other Buyer Indemnified Party or any other Person) of any provision of the
SPA or any other agreement, or by virtue of any failure to perform or other
breach of any obligation of Buyer, any other Buyer Indemnified Party or any
other Person.  In addition, the covenants and obligations of Equityholder set
forth in this Agreement shall be construed as independent of any other agreement
or arrangement between Equityholder, on the one hand, and Buyer or its
Affiliates, on the other hand, and except as otherwise required by law, the
existence of any claim or cause of action by Equityholder against Buyer shall
not constitute a defense to the enforcement of such covenants or obligations
against Equityholder.

 

8.                                      Waiver.  The rights and remedies of the
Parties are cumulative and not alternative.  Neither the failure or any delay by
any Party in exercising any right, power or privilege under this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege.  To the maximum extent permitted by applicable law: 
(i) no claim or right arising out of this Agreement can be discharged by one
Party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other Party; (ii) no waiver that may be given by
a Party will be applicable except in the specific instance for which it is
given; and (iii) no notice to or demand on one Party will be deemed to be a
waiver of any obligation of such Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement.

 

9.                                      Notices.  All notices, requests, demands
and other communications which are required or may be given under this Agreement
shall be in writing and shall be deemed to have been duly given if delivered
personally or by commercial messenger or courier service, or mailed by
registered or certified mail (return receipt requested), except that notices
sent by mail will not be deemed given until received,  or sent via electronic
mail (with acknowledgment of delivery), to the addresses specified on the
signature page of this Agreement or to such other addresses as any Party may
specify by notice in writing to the other.

 

3

--------------------------------------------------------------------------------


 

10.                               Successors and Assigns.  Each of Buyer, the
Company and the other Buyer Indemnified Parties may freely assign any or all of
its rights under this Agreement, at any time, in whole or in part, to any Person
without obtaining the consent or approval of Equityholder or of any other
Person. This Agreement shall be binding upon Equityholder and his or her, as
applicable, heirs, executors, estate, personal representatives, successors and
assigns, and shall inure to the benefit of Buyer, the Company and the other
Buyer Indemnified Parties.

 

11.                               WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AND ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO
IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

12.                               Governing Law; Exclusive Jurisdiction.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of California, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof.  Subject to Section 13, each
of the Parties irrevocably consents to the exclusive jurisdiction and venue of
any court within San Francisco, California, in connection with any matter based
upon or arising out of this Agreement or the matters contemplated herein, agrees
that process may be served upon them in any manner authorized by the laws of the
State of California and waives and covenants not to assert or plead any
objection which they might otherwise have to such jurisdiction, venue and such
process.  Subject to Section 13, each Party agrees not to commence any legal
proceedings related hereto except in such courts.

 

13.                               Mandatory Arbitration.

 

(a)                                        Any and all disputes, claims, or
controversies between the Parties (specifically including, but not being limited
to, any assignee of a Party) arising out of or relating to this Agreement,
including the breach thereof, that are not resolved by their mutual agreement
shall be submitted to final and binding arbitration before JAMS, or its
successor, at JAMS’ office in San Francisco, California, pursuant to the Federal
Arbitration Act, 9 U.S.C. Sec. 1, et seq.  The dispute shall be submitted to one
arbitrator, who shall have sole authority to determine procedural questions,
such as arbitrability, standing, and real party in interest, as well as the
merits of the claim.

 

(b)                                               Any Party may commence the
arbitration process by filing a written demand for arbitration with JAMS and
concurrently sending a copy to the other Party or Parties.  The arbitration will
be conducted in accordance with the provisions of JAMS’ Comprehensive
Arbitration Rules and Procedures as in effect when the demand is filed. 
Notwithstanding the foregoing, depositions may be taken and other discovery
obtained during such arbitration proceedings to the same extent as authorized in
civil judicial proceedings in the State of California.  The parties to the
dispute, claim, or controversy will cooperate with JAMS and each other in
selecting an arbitrator from JAMS’ panel of neutrals and in scheduling the
arbitration proceedings.  The costs and fees of JAMS and of the arbitrator shall
be borne equally by the parties to the dispute, claim or controversy.  The
provisions of this Section 13 are specifically enforceable by any court of
competent jurisdiction.

 

(c)                                         The Parties may apply to a court of
competent jurisdiction for a temporary restraining order, preliminary injunction
or other interim, injunctive, declaratory, or equitable relief, as necessary,
without breach of this Section 13 and without abridgement of the powers of the
arbitrator.

 

(d)                                        By agreeing to binding arbitration as
provided herein, each of the Parties waives

 

4

--------------------------------------------------------------------------------


 

his/her/its right to have any dispute, claim or controversy arising out of or
relating to this Agreement decided in court by a judge or jury.

 

14.                               Counterparts.  This Agreement may be executed
in any number of counterparts and any Party may execute any such counterpart,
each of which when executed and delivered shall be deemed to be an original and
all of which counterparts taken together shall constitute but one and the same
instrument.  This Agreement shall become binding when one or more counterparts
taken together shall have been executed and delivered by the Parties by
facsimile transmission, PDF or otherwise.

 

15.                               Entire Agreement.  This Agreement is entered
into concurrently with the SPA, and together with the provisions therein on the
same subject, constitutes the entire agreement between the Parties with respect
to the subject matter of this Agreement and supersedes all prior written and
oral agreements and understandings between the Parties with respect to the
subject matter of this Agreement.  This Agreement may not be amended except by a
written agreement executed by all Parties.

 

16.                               Advice of Counsel.  Each Party acknowledges
that it, he or she, as applicable, has either been represented by independent
legal counsel or has waived said Party’s right to obtain advice of legal counsel
in connection with the Share Sale and the restrictions contemplated by this
Agreement.

 

17.                               Defined Terms. For purposes of this Agreement:

 

(a)                                 “Affiliate” means, with respect to any
specified Person, any other Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with
such specified Person.

 

(b)                                 “Business Day(s)” shall mean each day that
is not a Saturday, Sunday or other day on which Buyer is closed for business or
banking institutions located in San Francisco, California are authorized or
obligated by law or executive order to close.

 

(c)                                  “Closing Date” shall mean the closing date
of the Share Sale contemplated by the SPA.

 

(d)                                 “Company Business” means the business of
designing, developing, distributing, operating, marketing, and selling casino
type games and other table games.

 

(e)                                  A Person shall be deemed to be engaged in
“Competition” if such Person or any of such Person’s Affiliates is engaged
directly or indirectly in a business that is similar to the Company Business,
including, but not limited to, designing, developing, distributing, marketing or
selling products or services that are substantially the same as, are
functionally similar to or compete with any of the products or services within
the Company Business.

 

(f)                                   “Customer” is any Person who or which, at
any time during the 365-day period ending on the Closing Date: (i) accesses or
otherwise uses any of the products or services within the Company Business; or
(ii) was solicited by the Company for the purpose of offering its products or
services.

 

(g)                                  “Restricted Period” shall mean the period
commencing on the Closing Date and ending on the fourth (4th) anniversary of the
Closing Date; provided, however, that in the event of any breach on the part of
Equityholder of any provision of Sections 1-3 of this Agreement, the Restricted
Period shall be automatically extended by a number of days equal to the total
number of days in the

 

5

--------------------------------------------------------------------------------


 

period from the date on which such breach shall have first occurred through the
date as of which such breach shall have been fully cured.

 

(h)                                 “Restricted Territory” means the United
States, Canada and each foreign jurisdiction where the Company conducts its
business as of the Closing Date.

 

(i)                                     “Specified Employee” shall mean any
Person who (i) is or was an employee of the Company or any of its Affiliates on
the Closing Date or during the 180-day period ending on the Closing Date, or
(ii) has been offered employment with any of the Buyer Indemnified Parties as of
the Closing Date.

 

(j)                                    Other capitalized terms in this Agreement
that are not specifically defined herein shall have the meaning ascribed to them
in the SPA.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Restrictive Covenants
Agreement as of the date first written above.

 

 

PENN INTERACTIVE VENTURES, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address:

 

 

 

 

 

Penn Interactive Ventures, LLC

 

c/o Penn National Gaming, Inc.

 

825 Berkshire Blvd., Suite 200

 

Wyomissing, PA 19610

 

Attention: Chris Sheffield

 

Email: Chris.Sheffield@pngaming.com

 

and

 

Attention: Carl Sottosanti, General Counsel

 

Email: Carl.Sottosanti@pngaming.com

 

 

 

and

 

 

 

DLA Piper LLP (US)

 

2000 University Avenue

 

East Palo Alto, CA 94303

 

Attention: Louis Lehot

 

Email: louis.lehot@dlapiper.com

 

 

 

 

 

EQUITYHOLDER

 

 

 

 

 

[Name]

 

 

 

Address:

 

 

 

 

 

[Signature Page of Restrictive Covenants Agreement]

 

7

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF OPTION HOLDER TRANSMITTAL LETTER

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

LETTER OF TRANSMITTAL

For In-the-Money Options of

ROCKET GAMES, INC.

Surrendered for Cash Payment

Pursuant to the acquisition of

all the issued and outstanding capital stock of ROCKET GAMES, INC.

by PENN INTERACTIVE VENTURES, LLC

 

The Paying Agent for the Acquisition is Continental Stock Transfer & Trust
Company

 

DELIVERY INSTRUCTIONS

By First Class Mail, Courier or Overnight Delivery:

Continental Stock Transfer & Trust Company

17 Battery Place, 8th Floor

New York, NY 10004

Attention: Corporate Actions

 

For information please call 917-262-2378

 

THE INSTRUCTIONS ACCOMPANYING THIS LETTER OF TRANSMITTAL SHOULD BE READ
CAREFULLY BEFORE THIS LETTER OF TRANSMITTAL IS COMPLETED.

 

IF THE IN-THE-MONEY VESTED OPTIONS ARE GRANTED IN DIFFERENT NAMES, A SEPARATE
LETTER OF TRANSMITTAL MUST BE SUBMITTED FOR EACH DIFFERENT GRANTEE.  SEE
INSTRUCTION 4.

 

DO NOT SEND ANY DOCUMENTS TO ROCKET GAMES, INC. OR PENN INTERACTIVE VENTURES,
LLC

 

Please complete the schedule below after reading the accompanying Instructions.

 

DESCRIPTION OF THE IN-THE-MONEY VESTED OPTION(S) SURRENDERED

 

Name(s) and Address(es) of Grantee of the In-the-Money Vested Option(s)
Please fill in, exactly as name(s) appear(s) on grant document(s)
If you need more space, attach a list and sign the list

 

Option Grant Date

 

Number of Shares
of Company
Common Stock
Subject to the In-
the-Money Vested
Options

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total In-the-Money Vested Options:

 

 

 

 

--------------------------------------------------------------------------------


 

Ladies and Gentlemen:

 

This Letter of Transmittal relates to the Stock Purchase Agreement, dated as of
July    , 2016 (the “Stock Purchase Agreement”), by and among Penn Interactive
Ventures, LLC, a Delaware limited liability company (“Buyer”), Rocket
Games, Inc., a Delaware corporation (the “Company”), each of the persons listed
as “Sellers” on the signature pages thereto (each, a “Seller” and together, the
“Sellers”), and Shareholder Representative Services LLC, as Sellers’
Representative (the “Sellers’ Representative”), pursuant to which Buyer
purchased all the issued and outstanding capital stock of the Company from the
Sellers (the “Acquisition”).  Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Stock Purchase Agreement.

 

In connection with the Acquisition, the undersigned herewith surrenders the
above-described In-the-Money Vested Options to be exchanged for cash, as
provided under the Stock Purchase Agreement, minus any withholdings, payable
pursuant to the Acquisition, as set forth in the Stock Purchase Agreement.

 

The undersigned hereby represents and warrants as follows:

 

·                 The undersigned is the record and beneficial owner of the
In-the-Money Vested Option(s) listed on this Letter of Transmittal, and has full
power and authority to surrender the In-the-Money Vested Options, free and clear
of all liens, restrictions, claims, charges and encumbrances, and the same are
not subject to any adverse claims.

 

·                 Other than the In-the-Money Vested Options listed on this
Letter of Transmittal, the undersigned owns no other In-the-Money Vested
Options.

 

·                 The undersigned has full power and authority to execute and
deliver this Letter of Transmittal and to perform his, her or its obligations
hereunder.

 

·                 This Letter of Transmittal constitutes a valid and binding
obligation of the undersigned, enforceable against him, her or it in accordance
with its terms, except as enforceability may be limited by general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).

 

·                 Neither the execution and delivery of this Letter of
Transmittal nor the agreements or other actions contemplated hereby will
(a) materially violate, be in material conflict with, or constitute a material
default (or an event, which, with notice or lapse of time or both, would
constitute a material default) under any agreement or commitment to which the
undersigned is a party or (b) violate any statute or law or any judgment,
decree, order, regulation or rule of any court or other governmental authority  
applicable to the undersigned.

 

The undersigned understands that Buyer may rely upon the representations,
warranties and agreements contained herein as if each such person was a party to
this Letter of Transmittal and shall have the rights, remedies and benefits
under this Letter of Transmittal as if such person was a party hereto.  All
representations, warranties and agreements contained herein shall survive the
date hereof.  With respect to the representations and warranties contained
above, the undersigned shall indemnify and hold harmless Buyer and its and its
Affiliates (including, after the Closing, the Company, but excluding any Sellers
or any of their respective Affiliates) and their respective stockholders,
officers, directors, employees, agents, partners, members, representatives,
successors and assigns (“Buyer Indemnified Parties”), and shall reimburse Buyer
Indemnified Parties for any loss, liability, demand, claim, action, cause of
action, cost, damage, royalty, deficiency, penalty, Tax, fine or expense of any
kind or nature, whether or not arising out of third-party claims (including
interest, penalties, reasonable attorneys’ fees and expenses and all reasonable
amounts paid in investigation or defense, and all amounts paid in settlement, of
any of the foregoing) arising out of, resulting from, relating to or in
connection with the failure of any representation or warranty made by the
undersigned contained above to be true, correct and complete.

 

The undersigned will, upon the reasonable request of the Paying Agent (as
defined below) and/or Buyer, execute and deliver any additional documents
reasonably deemed appropriate or necessary by the Paying Agent and/or Buyer in
connection with the surrender of the In-the-Money Vested Options.  All authority
conferred or agreed to be conferred in this Letter of Transmittal shall be
binding upon the successors, assigns, heirs, executors, administrators and legal
representatives of the undersigned and shall not be affected by, and shall
survive, the death or incapacity of the undersigned.  The surrender of
In-the-Money Vested Options hereby is irrevocable.

 

--------------------------------------------------------------------------------


 

The undersigned understands that surrender is not made in acceptable form until
the receipt by Continental Stock Transfer & Trust Company, as paying agent (the
“Paying Agent”) of this Letter of Transmittal, duly completed and signed, and
such other documents reasonably requested by the Paying Agent, together with all
accompanying evidences of authority in form reasonably satisfactory to the
Paying Agent as may be required by the Instructions and Stock Purchase
Agreement.  All questions as to validity, form and eligibility of any surrender
of the In-the-Money Vested Options hereby will be determined by the Paying Agent
in its reasonable discretion and such determination will be final and binding,
absent manifest error.

 

The undersigned understands that payment for surrendered In-the-Money Vested
Options will be made in accordance with the terms of the Stock Purchase
Agreement after the delivery of the Letter of Transmittal (and/or other
additional documentation as described herein) in acceptable form.

 

IF THE UNDERSIGNED IS AN EMPLOYEE OR FORMER EMPLOYEE OF THE COMPANY, SUCH
PAYMENT WILL BE MADE THROUGH THE COMPANY’S PAYROLL, SUBJECT TO APPLICABLE
DEDUCTIONS AND WITHHOLDINGS REQUIRED BY LAW.

 

The undersigned agrees to indemnify and hold harmless the Buyer Indemnified
Parties for (i) all withholding Taxes with respect to the undersigned (including
penalties and interest arising from amounts not withheld pursuant to the
representations and warranties made by, or directions given by or on behalf of,
the undersigned) in connection with the transactions contemplated by the Stock
Purchase Agreement and (ii) any inaccuracy in the information provided by or on
behalf of the undersigned in connection herewith.

 

The undersigned acknowledges and agrees as follows:

 

(a)         the undersigned has received and reviewed a notice from the Company
which provided that any Company Options that are not In-the-Money Vested Options
were cancelled without any payment of consideration therefor.

 

(b)         that the undersigned has read and understands the indemnification
obligations of Article VIII of the Stock Purchase Agreement and hereby agrees to
be bound by the provisions of such section as a “Seller Indemnifying Party”.

 

(c)          that the appointment of the Sellers’ Representative as set forth in
Section 8.5 of the Stock Purchase Agreement, with all of the powers and
privileges set forth therein, be agreed to and ratified in all respects.

 

(d)         the undersigned acknowledges that the undersigned has received and
read a copy of the Stock Purchase Agreement.

 

(e)          that by the execution and delivery of this Letter of Transmittal,
the undersigned shall be, and hereby agrees to be, bound by Article VIII,
Sections 2.2, 2.3, 2.4, 2.5, 2.6, 9.1, 9.10 and 9.11 of the Stock Purchase
Agreement (collectively, the “Relevant Provisions”), and other provisions of the
Stock Purchase Agreement to the extent related to the Relevant Provisions and
applicable to the Former In-the-Money Option Holders, or Seller Indemnifying
Parties as if a signatory to the Stock Purchase Agreement, and the undersigned
shall comply with, and be subject to, all of the terms, conditions, covenants,
agreements and obligations set forth in such the Relevant Provisions of the
Stock Purchase Agreement as a Former In-the-Money Option Holder or a Seller
Indemnifying Party and other provisions of the Stock Purchase Agreement to the
extent related to the Relevant Provisions and applicable to the Former
In-the-Money Option Holder or Seller Indemnifying Parties.

 

THE UNDERSIGNED AGREES TO KEEP STRICTLY CONFIDENTIAL AND NOT DISCLOSE, PUBLISH
OR DISSEMINATE ANY INFORMATION RELATED TO THE STOCK PURCHASE AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY TO ANY PERSON OR ENTITY OTHER THAN THE
COMPANY, THE UNDERSIGNED’S EMPLOYEES, AND THE UNDERSIGNED’S LEGAL, FINANCIAL,
TAX AND OTHER ADVISORS  (COLLECTIVELY,

 

--------------------------------------------------------------------------------


 

“REPRESENTATIVES”) WHO HAVE A NEED TO KNOW SUCH INFORMATION AND ARE BOUND BY A
FIDUCIARY OR CONTRACTUAL OBLIGATION TO THE RECIPIENT NOT TO DISCLOSE SUCH
INFORMATION.  ANY DISCLOSURE OF THIS INFORMATION BY SUCH REPRESENTATIVES (EXCEPT
TO THE UNDERSIGNED) SHALL BE DEEMED A BREACH OF THIS OBLIGATION BY THE
UNDERSIGNED.  THE UNDERSIGNED AGREES TO USE INFORMATION RELATED TO THE STOCK
PURCHASE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY ONLY FOR THE PURPOSE
OF EVALUATING THE TRANSACTIONS AND TO CAUSE ITS REPRESENTATIVES WHO RECEIVE SUCH
INFORMATION TO USE SUCH INFORMATION ONLY FOR SUCH PURPOSE.  NOTWITHSTANDING THE
FOREGOING, (I) THE UNDERSIGNED MAY DISCLOSE SUCH INFORMATION (A) IN CONNECTION
WITH ANY LEGAL PROCEEDINGS TO ENFORCE ITS RIGHTS UNDER THE STOCK PURCHASE
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR (B) AS REQUIRED BY ANY APPLICABLE
LAW AS DETERMINED IN THE REASONABLE JUDGMENT OF SUCH PARTY AND ITS OUTSIDE
COUNSEL (IN WHICH CASE SUCH PARTY SHALL NOT DISCLOSE SUCH CONFIDENTIAL
INFORMATION WITHOUT, TO THE EXTENT COMMERCIALLY PRACTICABLE, PRIOR NOTIFICATION
TO THE OTHER PARTIES).  IN THE THIRTY (30) DAYS IMMEDIATELY FOLLOWING THE
CLOSING, BUYER AND THE SELLERS’ REPRESENTATIVE SHALL APPROVE THE CONTENT AND
METHOD OF COMMERCIALLY REASONABLE PUBLIC DISCLOSURES REGARDING THE ACQUISITION
THAT WILL BE PERMISSIBLE BY THE UNDERSIGNED AND HIS/HER/ITS ADVISORS AFTER THE
ACQUISITION.

 

--------------------------------------------------------------------------------


 

COMPLETE THE FOLLOWING PAYMENT INSTRUCTIONS ONLY IF YOU ARE NOT A CURRENT
EMPLOYEE OR FORMER EMPLOYEE OF THE COMPANY.

 

PLEASE CAREFULLY READ THE ACCOMPANYING INSTRUCTIONS

 

CHECK PAYMENT INSTRUCTIONS

 

If you wish to have cash consideration to be issued to you in the Acquisition
sent by check, please complete the remainder of this Letter of Transmittal and
provide mailing address instructions below.

 

Address

 

City, State, Zip

 

Country

 

WIRE PAYMENT INSTRUCTIONS

 

If you wish to have cash consideration to be issued to you in the Acquisition
sent by wire transfer, please complete the remainder of this Letter of
Transmittal and provide wire instructions below or include such instructions
herewith. For international wires, please provide the SWIFT code (BIC) in the
ABA Number field, and the complete IBAN in the Account Number field, if
available. A $50.00 wire fee will be deducted from your payment.

 

Bank Name

 

Bank Routing Number (ABA Number)

 

Account Name*

 

Account Number

 

FFC Account Name (if applicable)

 

FFC Account Number (if applicable)

 

Bank Contact/Telephone Number

 

--------------------------------------------------------------------------------

*Please provide the name on the account not the type of account

(If wire is to be issued to an account in a name other than that set forth
above, a Medallion Signature Guarantee is required, See Instructions 3, 4, 5 and
7)

 

BOX A: SPECIAL ISSUANCE INSTRUCTIONS

 

This box should be completed only if the check or wire transfer is to be issued
in the name of someone other than the registered holder(s) or if the name listed
above is to be corrected. A Medallion Signatures Guarantee is required. (See
Instruction 3, 4, 5 and 11 below.)

 

BOX B: SPECIAL DELIVERY INSTRUCTIONS

 

This box should be completed only if the check is to be issued to the registered
holder(s) but sent to an address other than that listed above (See Instruction 7
below).

 

 

 

 

 

 

Name(s)

 

Name(s)

 

 

 

 

 

 

Address:

 

Address:

 

 

 

 

 

 

 

 

 

Employer Identification No.
or Social Security No.

 

 

 

--------------------------------------------------------------------------------


 

ALL FORMER IN-THE-MONEY OPTION HOLDERS MUST COMPLETE THE FOLLOWING SIGNATURE
PAGE

 

IMPORTANT — FORMER IN-THE-MONEY OPTION HOLDER SIGNATURE PAGE

 

Must be signed by registered holder(s) exactly as name(s) appear(s) on the grant
documents of the In-the-Money Vested Option(s).

 

Signature below certifies that no language alterations have been made in any way
to the form of Letter of Transmittal provided to the undersigned in connection
with the Acquisition and that the undersigned represents that the undersigned
has read and agrees to all of the terms and conditions set forth in the
materials accompanying this Letter of Transmittal.

 

If signature is by a trustee, executor, administrator, guardian,
attorney-in-fact, officer of a corporation or other person acting in a fiduciary
or representative capacity, please set forth full title.  See Instruction 4. 
(For information concerning signature guarantees see Instruction 3.)

 

Checks or wire transfers will be issued only in the name of the
person(s) submitting this Letter of Transmittal who are not current or former
employees of the Company and will be mailed to the address appearing under
“Description of In-the-Money Vested Option(s) Surrendered” or wire transferred
to the bank account above, as the case may be, unless the Special
Payment/Delivery Instructions are completed.  Payments to current or former
employees of the Company will be made through the Company’s payroll.

 

Dated                         , 2016 

 

Sign Here

X

 

 

 

 

 

X

 

(Signature(s) of Owner(s))

 

Name(s)

 

 

 

 

 

(Please Print)

 

Capacity

 

(See Instruction 4)

 

Address

 

(Including Zip Code)

 

Telephone No.

 

 

Email Address:

 

 

 

(Please also Complete the IRS Form W-9 Contained Herein (or an Appropriate IRS
Form W-8, If Applicable))

 

SIGNATURE GUARANTEE

(Carefully review instruction 3 to determine if this section requires
completion)

 

Dated                               , 2016

 

(Apply Medallion Signature Guarantee Stamp Here)

 

 

 

Authorized Signature

 

 

 

 

 

 

Name

 

 

 

(Please Print)

 

 

 

 

 

Title

 

 

 

(Please Print)

 

 

 

 

 

Name of Firm

 

 

 

 

 

 

Area Code & Telephone No.

 

 

 

 

 

 

Address

 

 

 

 

--------------------------------------------------------------------------------


 

INSTRUCTIONS

 

1. Delivery of Letter of Transmittal.  This Letter of Transmittal, duly
completed and executed, must be used in connection with the surrender of the
In-the-Money Vested Option(s).  A Letter of Transmittal must be received by the
Paying Agent, in satisfactory form, in order to make an effective surrender. 
The method of delivery of documents is at the election and risk of the holder of
In-the-Money Vested Option(s).  If such delivery is by mail, registered mail
with return receipt requested, properly insured, is recommended.  Surrender may
be made by mail, by hand or by overnight courier to Continental Stock Transfer &
Trust Company, as Paying Agent, at the address shown above.

 

2. Terms of Payment for In-the-Money Vested Option(s).  Each In-the-Money Vested
Option(s) (as shown in the box on the first page of this Letter of Transmittal)
will be entitled to receive cash, without interest, and subject to applicable
withholding, as set forth in the Stock Purchase Agreement.

 

3. Guarantee of Signature.  Signature guarantees are unnecessary unless (a) the
In-the-Money Vested Option(s) is (are) registered in a name other than that of
the person surrendering the In-the-Money Vested Option(s) or (b) such registered
holder completes the Special Payment/Delivery Instructions or requests payment
to a name other than the registered holder.  Any signature on the Letter of
Transmittal shall be guaranteed by a participant in the Security Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Guarantee
Program or the Stock Exchange Medallion Program (each, an “Eligible
Institution”).

 

4. Signatures on Letter of Transmittal.  If this Letter of Transmittal is signed
by the registered holder(s) of the In-the-Money Vested Option(s) surrendered
hereby, the signature(s) must correspond with the name(s) as written on the face
of the grant document(s) of such In-the-Money Vested Option(s) without
alteration, enlargement or any change whatsoever.  If any of the In-the-Money
Vested Option(s) surrendered hereby are registered in different names, it will
be necessary to complete, sign and submit as many separate Letters of
Transmittal as there are different registrations of the In-the-Money Vested
Option(s).  If any of the In-the-Money Vested Option(s) surrendered hereby are
held of record by two or more joint owners, all such owners must sign this
Letter of Transmittal.  If this Letter of Transmittal is signed by a trustee,
executor, administrator, guardian, attorney-in-fact, officer of a corporation or
other person acting in a fiduciary or representative capacity, such person
should so indicate when signing, and proper evidence satisfactory to Buyer of
the authority of such person so to act must be submitted.  If this Letter of
Transmittal is signed by a person other than the registered holder(s) of the
In-the-Money Vested Option(s) and surrendered hereby, this Letter of Transmittal
must be accompanied by appropriate transfer documents, signed exactly as the
name(s) of the registered holder(s) appear(s) on the grant documents of the
In-the-Money Vested Option(s).  Signature(s) on any transfer documents must be
guaranteed by an Eligible Institution.

 

5. Transfer Taxes.  The undersigned agrees that liability for any transfer,
documentary, sales, use, stamp, registration and other similar taxes (including
any penalties and interest) incurred in connection with the surrender of the
In-the-Money Vested Option(s) shall be borne as set forth in the Stock Purchase
Agreement.

 

6. Validity of Surrender; Irregularities.  All questions as to validity, form
and eligibility of any surrender of the In-the-Money Vested Option(s) hereby
will be determined by the Paying Agent and Buyer in their reasonable judgment,
and such determination shall be final and binding, absent manifest error.  Buyer
reserves the right to waive any irregularities or defects in the surrender of
any In-the-Money Vested Option(s), and its interpretations of the terms and
conditions of the Stock Purchase Agreement and of this Letter of Transmittal
(including these instructions) with respect to such irregularities or defects
shall be final and binding, absent manifest error.  A surrender will not be
deemed to have been made until all irregularities have been cured or waived.

 

7. Special Delivery Instructions.  If you are not a current or former employee
of the Company, indicate the address to which payment for the In-the-Money
Vested Option(s) is to be sent if different from the address of the
person(s) signing this Letter of Transmittal.  Payment for the In-the-Money
Vested Option(s) to current or former employees will be made through the
Company’s payroll.

 

8. Requests for Information or Additional Copies.  Information and additional
copies of this Letter of Transmittal and the Stock Purchase Agreement may be
obtained from the Paying Agent by writing to the address on the front of this
Letter of Transmittal.

 

--------------------------------------------------------------------------------


 

9. Inadequate Space.  If the space provided on this Letter of Transmittal is
inadequate, the number of In-the-Money Vested Option(s) should be listed on a
separate signed schedule affixed hereto.

 

10. No Interest.  No interest will be paid on amounts due for the In-the-Money
Vested Option(s).

 

11. Form W-9.  Each holder of In-the-Money Vested Option(s) surrendering
In-the-Money Vested Option(s) for payment is required to provide the Paying
Agent with a correct Taxpayer Identification Number and certain other
information on an IRS Form W-9 or an appropriate IRS Form W-8, as described
below.

 

--------------------------------------------------------------------------------


 

IMPORTANT TAX INFORMATION

 

Under United States federal income tax laws, a holder who receives cash payments
pursuant to the Acquisition is required to provide the Paying Agent (as payer)
with such holder’s correct TIN on the Form W—9 below (or otherwise establish a
basis for exemption from backup withholding) and certify under penalty of
perjury that such Tax Identification Number (“TIN”) is correct and that such
holder is not subject to backup withholding. If such holder is an individual,
the TIN is his or her social security number.  In the case of an entity, the
correct TIN is the holder’s Employer Identification Number.  If the Paying Agent
is not provided with the correct TIN or an adequate basis for an exemption, a
penalty may be imposed by the Internal Revenue Service (“IRS”), and the payment
of any cash pursuant to the Acquisition may be subject to backup withholding.

 

Certain holders (including, among others, all corporations and foreign
individuals and entities) are not subject to these backup withholding and
reporting requirements.  Exempt holders should indicate their exempt status on
Form W—9.  In order for a foreign individual or foreign entity to qualify as
exempt from backup withholding, such individual or entity must submit an
appropriate and properly completed Form W—8 BEN, W-8ECI, W-8EXP or W-8IMY, as
the case may be, signed under penalties of perjury, attesting to such exempt
status. Such forms and instructions may be obtained from the IRS at its Internet
website: www.irs.gov.

 

If backup withholding applies, the Paying Agent is required to withhold at a
rate not to exceed 28% of any payments made to the holder or other payee. 
Amounts withheld, if any, under backup withholding rules are generally not an
additional tax and may be refunded or credited against a holder’s federal income
tax liability, provided that the holder timely furnishes the required
information to the IRS.

 

Purpose of Form W—9

 

To prevent backup withholding on payments made with respect to the In-the-Money
Vested Option(s), the holder is required to notify the Paying Agent of such
holder’s correct TIN by completing the Form W-9 below, certifying that (1) the
TIN provided on the Form W—9 is correct (or that such holder is awaiting a TIN),
(2) such holder is not subject to backup withholding because (a) such holder is
exempt from backup withholding, (b) such holder has not been notified by the IRS
that such holder is subject to backup withholding as a result of a failure to
report all interest or dividends or (c) the IRS has notified such holder that
such holder is no longer subject to backup withholding and (3) such holder is a
U.S. person (including a U.S. resident alien).

 

What Number to Give the Paying Agent

 

The holder is required to give the Paying Agent the TIN (i.e., social security
number or employer identification number) of the holder of the In-the-Money
Vested Option(s) tendered hereby. If the In-the-Money Vested Option(s) are held
in more than one name or are not held in the name of the actual owner, consult
the instructions following the Form W—9 for additional guidance on which number
to report.

 

--------------------------------------------------------------------------------


 

[IRS Form W-9]

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF KEY EMPLOYEE AGREEMENT

 

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into to be effective as
of the Effective Date (defined below), by Rocket Games, Inc., a Delaware
corporation (the “Company”), and the employee who has executed this Agreement
below (“Employee”).

 

WHEREAS, following the consummation of the transaction (the “Transaction”)
contemplated by that certain Stock Purchase Agreement (the “SPA”) dated as of
the date hereof, by and among Penn Interactive Ventures, LLC, a Delaware limited
liability company, the Company, Sellers (as the term is defined in the SPA) and
Sellers’ Representative (as the term is defined in the SPA), the Company desires
to continue to employ Employee pursuant to the terms of this Agreement, and
Employee desires to continue to provide personal services to the Company
pursuant to the terms of this Agreement;

 

WHEREAS, each of the parties wish to enter into this Agreement, the terms of
which are intended to be in compliance with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations and other
guidance thereunder and any state law of similar effect (“Section 409A”, see
also Section 20 hereof).

 

NOW, THEREFORE, the parties, in exchange for the mutual promises described
herein and other good and valuable consideration and intending to be legally
bound, agree as follows:

 

1.                                      Employment.  The Company hereby agrees
to employ Employee and Employee hereby accepts such employment, in accordance
with the terms, conditions and provisions hereinafter set forth in this
Agreement and the offer letter of even date, as may be amended in writing from
time to time.

 

2.                                      Term.  This Agreement shall be effective
upon the closing (such date, the “Effective Date”) of the SPA.  The term of this
Agreement shall begin on the Effective Date and shall terminate on the earlier
of the second anniversary of the Effective Date or the termination of Employee’s
employment with the Company (the “Initial Term”); provided, however,
notwithstanding anything in this Agreement to the contrary, Sections 7 through
20 shall survive the expiration or termination of this Agreement.
Notwithstanding the foregoing, in the event that the SPA is terminated prior to
closing, this Agreement shall be null and void.  This Agreement shall be renewed
on the same terms and conditions contained herein for a term of one (1) year
from the date of expiration of the Initial Term and each one-year period
thereafter (each such one-year period, if any, the “Renewal Term”). If either
the Company or Employee do not wish to renew this Agreement when it expires at
the end of the Initial Term or any Renewal Term or if either the Company or
Employee wish to renew this Agreement on different terms than those contained
herein, such party shall give written notice of such intent to the other party
at least thirty (30) days prior to the expiration date.  Reference herein to the
“term” of this Agreement shall refer both to the Initial Term and any Renewal
Term as the context requires.  The Company and Employee agree that the
designation of a term herein does not confer any rights with respect to
continuation of employment by the Company for the duration of the term or any
other specified period, nor interfere with the right of the Company or Employee
to terminate this Agreement at any time as set forth in Section 3 below.

 

1

--------------------------------------------------------------------------------


 

3.                                      Termination by the Company.

 

(a)                                 Without Cause.  The Company may terminate
Employee’s employment at any time without Cause (as such term is defined in
subsection (b) below) effective immediately upon delivery of written notice to
Employee, which notice shall set forth the effective date of such termination. 
A non-renewal of the term as set forth in Section 2 above shall not constitute a
termination without “Cause” for purposes of receiving the benefits described in
Section 5 below.

 

(b)                                 With Cause.  The Company may terminate
Employee’s employment at any time for Cause effective immediately upon delivery
of written notice to Employee.  As used herein, the term “Cause” shall mean:

 

(i)                                     Employee shall have been convicted of,
or pled guilty or nolo contendere to, a criminal offense involving allegations
of fraud, dishonesty or physical harm during the term of this Agreement;

 

(ii)                                  Employee is found (or is reasonably likely
to be found) disqualified or not suitable to hold a casino or other gaming
license by a governmental gaming authority in any jurisdiction where Employee is
required to be found qualified, suitable or licensed;

 

(iii)                               Employee breaches any significant Company
policy or term of this Agreement and the Employee Proprietary Information and
Inventions Agreement, and in each case, fails to cure such breach within 30 days
after receipt of written notice thereof (to the extent curable);

 

(iv)                              Employee misappropriates corporate funds or
resources as determined in good faith by the Audit Committee of the Board of
Directors of the Company;

 

(v)                                 the Company’s reasonable determination of
Employee’s willful failure to perform Employee’s duties with the Company (other
than any such failure resulting from incapacity due to physical disability or
mental illness) or repeated insubordination, and in each case, fails to cure
within 30 days after receipt of written notice thereof; or

 

(vi)                              the Company’s reasonable determination of
Employee’s engagement in illegal conduct or gross misconduct which is or is
reasonably expected to be materially injurious to the Company or one of its
affiliates.

 

4.                                      Termination by Employee.

 

(a)                                 Employee may voluntarily terminate
employment for any reason effective upon 30 days’ prior written notice to the
Company, in which case no severance payments shall be due.

 

(b)                                 Employee may terminate employment for Good
Reason.  As used herein, the term “Good Reason” shall mean the occurrence of
either of the following without Employee’s prior consent either:

 

2

--------------------------------------------------------------------------------


 

(i)                                     a material reduction by the Company in
Employee’s base salary as in effect immediately prior to such reduction (unless
pursuant to a salary reduction program applicable generally to the Company’s
similarly situated employees not to exceed 20%);

 

(ii)                                  a material diminution in Employee’s
position, duties or responsibilities to a level that is materially inconsistent
with Employee’s skills, experience, performance and education level; or

 

(iii)                               the relocation of Employee’s principal place
of employment to a facility or a location more than 35 miles from Employee’s
then-current primary principal place of employment immediately prior to such
relocation that increases Employee’s one-way driving commute by more than 35
miles;

 

provided, however, that in each case of clauses (i), (ii) and (iii) above,
Employee has (a) provided written notice of the circumstances establishing Good
Reason within thirty (30) days of the initial existence of such conditions,
(b) given the Company at least thirty (30) days to cure and (c) if the Company
fails to cure, Employee terminates employment within thirty (30) days following
the expiration of the cure period.  Any actions taken by the Company in
connection with a termination of Employee’s employment by the Company or to
accommodate a disability of Employee or pursuant to the Family and Medical Leave
Act shall not be a Good Reason for purposes of this Agreement.

 

5.                                      Severance Pay and Benefits.  Subject to
the terms and conditions set forth in Section 5(d) below, if Employee’s
employment is terminated under Sections 3(a) or 4(b) only, then the Company will
provide Employee with the following severance pay and benefits; provided, for
purposes of Section 409A, each payment of severance pay under this Section 5
shall be considered a separate payment:

 

(a)                                 Amount of Post-Employment Base Salary.  The
Company shall pay to Employee an amount equal to six (6) months (the “Severance
Period”) of base salary at the rate in effect on the date of Employee’s
separation from service (the “Termination Date”).  Subject to Sections 5(d) and
20, such amount shall be paid in accordance with the Company’s regular payroll
procedures for similarly situated employees commencing on the Termination Date.

 

(b)                                 Pro-Rata Bonus.  The Company shall pay to
Employee a pro-rata bonus for the year of termination in an amount equal to the
product of (i) the actual bonus, if any, that Employee would have earned for the
year of termination based on achievement of the applicable performance goals for
such year and (ii) a fraction, the numerator of which is the number of days
during the applicable performance year that Employee was employed by the Company
and the denominator of which is 365.  Subject to Sections 5(d) and 20, such
pro-rate bonus, if any, shall be paid at the time that annual bonuses are paid
to the Company’s similarly situated employees.

 

(c)                                  Continued Medical Benefits Coverage. 
Employee and his dependents will have the opportunity under the provisions of
the Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”)
to elect COBRA continuation coverage.  If elected in a timely manner, the
Company shall reimburse Employee for the full cost of purchasing COBRA coverage
until the end of the Severance Period (or until such earlier date as Employee
and his

 

3

--------------------------------------------------------------------------------


 

dependents cease to receive COBRA coverage).  Notwithstanding the foregoing, if
the Company determines, in its sole discretion, that reimbursement of the COBRA
premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the of the Internal Revenue Code of 1986, as amended (the
“Code”) or any statute or regulation of similar effect (including but not
limited to the 2010 Patient Protection and Affordable Care Act, as amended by
the 2010 Health Care and Education Reconciliation Act), then in lieu of
reimbursing the COBRA premiums, the Company, in its sole discretion, may elect
to instead pay Employee a fully taxable lump sum cash payment equal to the COBRA
premiums for the Severance Period regardless of whether Employee’s elects COBRA
continuation coverage, which payment shall be paid within sixty (60) days of the
Termination Date subject to applicable tax withholdings.  Employee may, but is
not obligated to, use such payment toward the cost of COBRA premiums.

 

(d)                                 Release Agreement.  Employee’s entitlement
to any severance pay and benefit entitlements under this Section 5 is
conditioned upon Employee’s first entering into a release substantially in the
form attached as Exhibit A (“Release”), a draft of which shall be delivered to
Employee within 7 days after the Termination Date, allowing the Release to
become effective and complying with its terms.  Notwithstanding anything set
forth herein, Employee shall be permitted to modify the Release to the extent
necessary to correct any untrue statement set forth therein, provided that such
modification shall not affect in any way the release set forth in Sections 4 and
5 therein.  Notwithstanding any other provision hereof, all payments to Employee
shall be delayed until after the expiration of any applicable revocation period
with respect to the Release, but in the event the applicable consideration and
revocation periods span two calendar years, the payments shall commence in the
second calendar year.  In no event shall any payment be made later than March 15
of the calendar year following the year in which such payment vests.  Employee
also acknowledges that any severance pay under this Section 5 is subject to the
Company’s then-current Executive Incentive Compensation Recoupment Policy, if
applicable.

 

6.                                      No Conflicts of Interest.  Employee
agrees that throughout the period of Employee’s employment hereunder, Employee
will not perform any activities or services, or accept other employment that
would materially interfere with or present a conflict of interest concerning
Employee’s employment with the Company.  Employee agrees and acknowledges that
Employee’s employment is conditioned upon Employee adhering to and complying
with the business practices and requirements of ethical conduct set forth in
writing from time to time by the Company in its employee manual, code of conduct
or similar publication.  Employee represents and warrants that no other
contract, agreement or understanding to which Employee is a party or may be
subject to will be violated by the execution of this Agreement by Employee.

 

7.                                      Employee Proprietary Information and
Inventions Agreement. As a condition of employment, Employee agrees to execute
and abide by the attached Employee Proprietary Information and Inventions
Agreement and Agreement to Arbitrate Claims (the “Proprietary Information
Agreement”), which may be amended in writing by the Company and Employee from
time to time without regard to this Agreement.  The Proprietary Information
Agreement contains provisions that are intended by the Company and Employee to
survive and do survive termination of this Agreement.

 

4

--------------------------------------------------------------------------------


 

8.                                      Enforceability and Release.

 

(a)                                 Restrictive Provisions.  As consideration
for the foregoing payments, Employee agrees not to challenge the enforceability
of any of the restrictions contained in the Proprietary Information Agreement
upon or after the occurrence of a change of control of the Company.

 

(b)                                 Release Agreement and Payment Terms. 
Employee’s entitlement to any severance pay and benefit entitlements under this
Agreement is conditioned upon Employee’s first entering into a Release. 
Notwithstanding any other provision hereof, all payments to Employee shall be
delayed until after the expiration of any applicable revocation period with
respect to the Release, but in the event the applicable revocation period
exceeds 60 days, the payments shall commence on the 61st day following execution
and delivery of the Release, and all payments for prior periods shall be paid on
such 61st day.  In no event shall any payment be made later than March 15 of the
calendar year following the year to which such payment relates.

 

9.                                      Property Surrender.  Upon termination of
Employee’s employment for any reason, Employee shall immediately surrender and
deliver to the Company all property that belongs to the Company or its actual or
prospective customers, including, but not limited to, any keys, equipment,
files, computers, phones, credit cards, disk drives and any documents,
correspondence and other information, including all Confidential Information, of
any type whatsoever, from the Company or any of its agents, servants, employees,
suppliers, and existing or potential customers, that came into Employee’s
possession by any means during the course of employment.

 

10.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws (and not the law
of conflicts) of the State of California.

 

11.                               Arbitration. Any and all disputes, claims, or
controversies between the parties (specifically including, but not being limited
to, any assignee of a party) arising out of or relating to this Agreement,
including the breach thereof, or arising out of Employee’s employment with or
termination from the Company, regardless of whether those are claims under
common law or under statutory law, that are not resolved by their mutual
agreement shall be submitted to final and binding arbitration before JAMS, or
its successor, at JAMS’ office in San Francisco, California, pursuant to the
Federal Arbitration Act, 9 U.S.C. §§ 1 et seq. as set forth in Sections 23
through Section 27 of the Proprietary Information Agreement.  Sections 23
through Sections 27 of the Proprietary Information Agreement are incorporated
herein by reference and shall apply mutatis mutandis to this Agreement. 
Pursuant to Ca. Code Civ. Proc. § 1281.8(b), the Company and Employee may apply
to a court in San Francisco, California, for injunctive relief pending the
outcome of arbitration.

 

12.                               Notices.  All notices and other communications
required or permitted under this Agreement or necessary or convenient in
connection herewith shall be in writing and shall be deemed to have been given
when hand delivered, delivered by guaranteed next-day delivery or sent by
facsimile (with confirmation of transmission) or shall be deemed given on the
third business day when mailed by registered or certified mail, as follows
(provided that notice of change of address shall be deemed given only when
received):

 

5

--------------------------------------------------------------------------------


 

If to the Company, to:

 

Penn National Gaming, Inc.

825 Berkshire Boulevard, Suite 200

Wyomissing, Pennsylvania 19610

Attention: Managing Director of Interactive Gaming (with a copy to the General
Counsel)

 

If to Employee, to:

 

His or her then current home address.

 

or to such other names or addresses as the Company or Employee, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section 12.

 

13.                               Contents of Agreement; Amendment and
Assignment.  This Agreement sets forth the entire understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior or contemporaneous agreements or understandings with respect to thereto. 
This Agreement cannot be changed, modified, extended, waived or terminated
except upon a written instrument signed by the party against which it is to be
enforced.  Employee may not assign any of his rights or obligations under this
Agreement.  The Company may assign its rights and obligations under this
Agreement to any successor to all or substantially all of its assets or business
by means of liquidation, dissolution, merger, consolidation, transfer of assets,
stock transfer or otherwise, provided such an assignment shall not relieve the
Company of any of its obligations under this Agreement.

 

14.                               Severability.  If any provision of this
Agreement or application thereof to anyone or under any circumstances is
adjudicated to be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect any other provision or application of this
Agreement which can be given effect without the invalid or unenforceable
provision or application and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction.  If any provision is held
void, invalid or unenforceable with respect to particular circumstances, it
shall nevertheless remain in full force and effect in all other circumstances.

 

15.                               Remedies.  No remedy conferred upon a party by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given under this Agreement or now or hereafter existing at law or in
equity. No delay or omission by a party in exercising any right, remedy or power
under this Agreement or existing at law or in equity shall be construed as a
waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.  Employee acknowledges that money damages
would not be a sufficient remedy for any breach of this Agreement by Employee
and that the Company shall be entitled to specific performance and injunctive
relief as remedies for any such breach, in addition to all other remedies
available at law or equity to the Company.

 

6

--------------------------------------------------------------------------------


 

16.                               Construction.  This Agreement is the result of
thoughtful negotiations and reflects an arms’ length bargain between two
sophisticated parties, each with an opportunity to be represented by counsel. 
The parties agree that, if this Agreement requires interpretation, neither party
should be considered “the drafter” nor be entitled to any presumption that any
ambiguities are to be resolved in such party’s favor.

 

17.                               Beneficiaries/References.  Employee shall be
entitled, to the extent permitted under any applicable law, to select and change
a beneficiary or beneficiaries to receive any compensation or benefit payable
under this Agreement following Employee’s death or incapacity by giving the
Company written notice thereof.  In the event of Employee’s death or a judicial
determination of Employee’s incompetence, reference in this Agreement to
Employee shall be deemed, where appropriate, to refer to Employee’s beneficiary,
estate or other legal representative. Except as provided in this provision or
Company affiliates, no third party beneficiaries are intended.

 

18.                               Withholding.  All payments under this
Agreement shall be made subject to applicable tax withholding, and the Company
shall withhold from any payments under this Agreement all federal, state and
local taxes, as the Company is required to withhold pursuant to any law or
governmental rule or regulation.  Employee shall bear all expense of, and be
solely responsible for, all federal, state and local taxes due with respect to
any payment received under this Agreement.

 

19.                               Regulatory Compliance.  The terms and
provisions hereof shall be conditioned on and subject to compliance with all
laws, rules, and regulations of all jurisdictions, or agencies, boards or
commissions thereof, having regulatory jurisdiction over the employment or
activities of Employee hereunder.

 

20.                               Section 409A.  The payments due under this
Agreement are intended to satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A, but to the extent that such
payments are not exempt, this Agreement is intended to comply with the
requirements of Section 409A, incorporates by reference all required definitions
and payment terms, and shall be construed accordingly.  Any payments or
distributions to be made to Employee under this Agreement upon a separation from
service (as defined in Section 409A) of amounts classified as “nonqualified
deferred compensation” for purposes of Section 409A and do not satisfy an
exemption from the time and form of payment requirements of Section 409A, shall
in no event be made or commence until six months after such separation from
service if Employee is a specified employee (as defined in Section 409A).  Each
payment of nonqualified deferred compensation under this Agreement shall be
treated as a separate payment for purposes of Section 409A.  Any reimbursements
made pursuant to this Agreement shall be paid as soon as practicable but no
later than 90 days after Employee submits evidence of such expenses to the
Company (which payment date shall in no event be later than the last day of the
calendar year following the calendar year in which the expense was incurred). 
The amount of such reimbursements during any calendar year shall not affect the
benefits provided in any other calendar year, and the right to any such benefits
shall not be subject to liquidation or exchange for another benefit. 
Notwithstanding anything herein to the contrary, the Company shall not have any
liability to the Employee or to any other person if the payments and benefits
provided

 

7

--------------------------------------------------------------------------------


 

in this Agreement that are intended to be exempt from or compliant with
Section 409A are not so exempt or compliant.

 

[Signatures on the Following Page]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

 

 

ROCKET GAMES, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

[Name]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This is a Separation Agreement and General Release (hereinafter referred to as
the “Agreement”) between [                   ] (hereinafter referred to as the
“Employee”) and Rocket Games, Inc. and its affiliates (hereinafter referred to
as the “Employer”).  In consideration of the mutual promises and commitments
made in this Agreement, and intending to be legally bound, Employee, on the one
hand, and the Employer on the other hand, agree to the terms set forth in this
Agreement.

 

1.                                      Employee is party to an Employment
Agreement dated [DATE] (the “Employment Agreement”).  Employer and Employee
hereby acknowledge that the Employment Agreement was terminated on [DATE], which
shall be Employee’s last day of work with the Company (the “Termination Date”). 
Employee hereby resigns from any other positions Employee may hold with the
Employer’s parent, subsidiary and affiliated corporations as of the Termination
Date.

 

2.                                      (a)                                
Following the execution of this Agreement, Employee will be entitled to the
post-employment benefits set forth in Section 5 of the Employment Agreement and
subject to the post-employment responsibilities set forth in his or her Employee
Proprietary Information and Inventions Agreement and Agreement to Arbitrate
Claims.  Employee acknowledges and agrees that the Employee Proprietary
Information and Inventions Agreement and Agreement to Arbitrate Claims remains
in effect and Employee hereby agrees to comply with the obligations and
restrictions contained therein.

 

(b)                                 If Employee accepts any employment with the
Employer, or an affiliate or related entity of the Employer, and becomes
reemployed during the Severance Period (as defined in the Employment Agreement),
Employee acknowledges and agrees that they will forfeit all future severance
payments from the date on which reemployment commences.

 

3.                                      (a)                                 When
used in this Agreement, the word “Releasees” means the Employer and all or any
of its past and present parent, subsidiary and affiliated corporations,
companies, partnerships, joint ventures and other entities and their groups,
divisions, departments and units, and their past and present directors,
trustees, officers, managers, partners, supervisors, employees, attorneys,
agents and consultants, and their predecessors, successors and assigns.

 

(b)                                 When used in this Agreement, the word
“Claims” means each and every claim, complaint, cause of action, and grievance,
whether known or unknown and whether fixed or contingent, and each and every
promise, assurance, contract, representation, guarantee, warranty, right and
commitment of any kind, whether known or unknown and whether fixed or
contingent.

 

4.                          In consideration of the promises of the Employer set
forth in this Agreement and the Employment Agreement, and intending to be
legally bound, Employee hereby irrevocably remises, releases and forever
discharges all Releasees of and from any and all Claims that he or she (on
behalf of either himself or herself or any other person or persons) ever had or
now has against any and all of the Releasees, or which he or she (or his or her
heirs, executors, administrators or assigns or any of them) hereafter can, shall
or may have against any and all of the Releasees, for or by reason of any cause,
matter, thing, occurrence or event whatsoever through the effective date of this
Agreement.  Employee acknowledges and agrees that the Claims released in this
paragraph include, but are not limited to, (a) any and all Claims based on any
law, statute or constitution or based on contract or in tort on common law, and
(b) any and all Claims based on or arising under any civil rights laws, such as
any Pennsylvania or Illinois employment laws, or Title VII of the Civil Rights
Act of 1964 (42 U.S.C. § 2000e et seq.), or the Federal Age Discrimination in
Employment Act (29 U.S.C. § 621 et seq.) (hereinafter referred to as the
“ADEA”), or  California Labor Code, as amended, or the California Fair
Employment and Housing Act, as amended (“FEHA”), and (c) any and all Claims
under any grievance or complaint procedure of any

 

10

--------------------------------------------------------------------------------


 

kind, and (d) any and all Claims based on or arising out of or related to his
recruitment by, employment with, the termination of his employment with, his
performance of any services in any capacity for, or any business transaction
with, each or any of the Releasees.  Employee also understands, that by signing
this Agreement, he or she is waiving all Claims against any and all of the
Releasees released by this Agreement; provided, however, that nothing in this
Agreement (i) constitutes or shall be construed to constitute, as set forth in
section 7(f)(1)(c) of the ADEA, as added by the Older Workers Benefit Protection
Act of 1990, a waiver by Employee of any rights or claims that may arise after
this Agreement is executed by Employee, or (ii) constitutes, or shall be
construed to constitute,  a waiver of any rights which are not waivable as a
matter of law, including any rights under applicable unemployment compensation
and workers’ compensation laws, (iii) shall waive any rights for indemnification
under any written agreement with the Company or coverage under any D&O insurance
policy or (iv) impair Employee’s right to file a charge with the U.S. Equal
Employment Opportunity Commission (“EEOC”), the National Labor Relations Board,
the California Fair Employment and Housing Commission, or any similar state or
local agency or to participate in an investigation or proceeding conducted by
such agencies, or to take any action protected under the whistleblower
provisions of any federal securities law, none of which activities shall
constitute a breach of the release, cooperation, non-disparagement or
confidentiality clauses of this Agreement. Notwithstanding the foregoing,
Employee agrees to waive Employee’s right to recover individual relief in any
charge, complaint, or lawsuit filed by Employee or anyone on Employee’s behalf.

 

5.                                      Employee acknowledges that Employee has
read Section 1542 of the Civil Code of the State of California that provides as
follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Employee waive any right or benefit that Employee has or may have under
Section 1542 of the Civil Code, any similar law of any other jurisdiction, or
any common law principles of similar effect, to the full extent that Employee
may lawfully waive all such rights and benefits pertaining to the subject matter
of this release.  Employee acknowledges that Employee or Employee’s
representatives may hereafter discover claims or facts in addition to or
different from those that Employee now know or believe to exist with respect to
the subject matter of this release, but that it is Employee’s intention in
executing this release and in giving and receiving the consideration called for
by it to fully, finally and forever settle and release all of the matters
released herein.  In furtherance of this intention, the release herein granted
shall be and remain in effect notwithstanding the discovery of any such
additional or different claim or fact.

 

6.                                      Employee further certifies that he or
she is not aware of any actual or attempted regulatory, EEOC, FEHA or other
legal violations by Employer and that his or her separation is not a result of
retaliation based on any legal rights or opposition to an illegal practice.

 

7.                                      Employee covenants and agrees not to sue
the Releasees and each or any of them for any Claims released by this Agreement
and to waive any recovery related to any Claims covered by this Agreement.

 

8.                                      Employee agrees to provide reasonable
transition assistance to Employer (including without limitation assistance on
regulatory matters, operational matters and in connection with litigation) for a
period of four months from the execution of this Agreement at no additional
cost; provided, such assistance shall not unreasonably interfere with Employee’s
pursuit of gainful employment or result in

 

--------------------------------------------------------------------------------


 

Employee not having a separation from service (as defined in Section 409A of the
Internal Revenue Code of 1986).  Any assistance beyond this period will be
provided at a mutually agreed cost.

 

9.                                      Employee agrees that, except as
specifically provided in this Agreement, there is no compensation, benefits, or
other payments due or owed to him or her by each or any of the Releasees,
including, without limitation, the Employer, and there are no payments due or
owed to him or her in connection with his employment by or the termination of
his employment with each or any of the Releasees, including without limitation,
any interest in unvested options, SARs, restricted stock or other equity issued
to, expected by or contemplated by any of the Releasees (which interest is
specifically released herein) or any other benefits (including, without
limitation, any other severance benefits).  For clarity, Employee acknowledges
that upon his separation date, he or she has no further rights under any bonus
arrangement or option plan of Employer. Employee further acknowledges that he or
she has not experienced or reported any work-related injury or illness.

 

10.                               Except where disclosure has been made by the
Company pursuant to applicable federal or state law, rule or regulation,
Employee agrees that the terms of this Agreement are confidential and that he or
she will not disclose or publicize the terms of this Agreement and the amounts
paid or agreed to be paid pursuant to this Agreement to any person or entity,
except to his spouse, his attorney, his accountant, and to a government agency
for the purpose of payment or collection of taxes or application for
unemployment compensation benefits.  Employee agrees that his disclosure of the
terms of this Agreement to his spouse, his attorney and his accountant shall be
conditioned upon his obtaining agreement from them, for the benefit of the
Employer, not to disclose or publicize to any person or entity the terms of this
Agreement and the amounts paid or agreed to be paid under this Agreement.
Further, Employee agrees not to make any false, misleading, defamatory or
disparaging communications, including blogs, posts on Facebook, twitter, other
forms of social media or any such similar communications, about the Employer
(including without limitation Employer’s products, services, partners, investors
or personnel) and to refrain from taking any action designed to harm the public
perception of the Employer or the Releasees.  Employee further agrees that he or
she has disclosed to Employer all information, if any, in his possession,
custody or control related to any legal, compliance or regulatory obligations of
Employer and any failures to meet such obligations.

 

11.                               The terms of this Agreement are not to be
considered as an admission on behalf of either party.  Neither this Agreement
nor its terms shall be admissible as evidence of any liability or wrongdoing by
each or any of the Releasees in any judicial, administrative or other proceeding
now pending or hereafter instituted by any person or entity.  The Employer is
entering into this Agreement solely for the purpose of effectuating a mutually
satisfactory separation of Employee’s employment.

 

12.                               Sections 9, 10, 11 and 20 of the Employment
Agreement shall also apply to this Agreement.

 

13.                               Along with the surviving provisions of the
Employment Agreement, this Agreement constitutes a complete and final agreement
between the parties and supersedes and replaces all prior or contemporaneous
agreements, offer letters, severance policies and plans, negotiations, or
discussions relating to the subject matter of this Agreement and no other
agreement shall be binding upon each or any of the Releasees, including, but not
limited to, any agreement made hereafter, unless in writing and signed by an
officer of the Employer, and only such agreement shall be binding against the
Employer.

 

14.                               Employee is advised, and acknowledges that he
or she has been advised, to consult with an attorney before signing this
Agreement.

 

--------------------------------------------------------------------------------


 

15.                               Employee acknowledges that he or she is
signing this Agreement voluntarily, with full knowledge of the nature and
consequences of its terms.

 

16.                               All executed copies of this Agreement and
photocopies thereof shall have the same force and effect and shall be as legally
binding and enforceable as the original.

 

17.                               Employee acknowledges that he or she has been
given up to twenty-one (21) days within which to consider this Agreement before
signing it.  Subject to paragraph 18 below, this Agreement will become effective
on the date of Employee’s signature hereof.

 

18.                               For a period of seven (7) calendar days
following his signature of this Agreement, Employee may revoke the Agreement,
and the Agreement shall not become effective or enforceable until the seven
(7) day revocation period has expired.  Employee may revoke this Agreement at
any time within that seven (7) day period, by sending a written notice of
revocation to the                                               of Employer.
Such written notice must be actually received by the Employer within that seven
(7) day period in order to be valid.  If a valid revocation is received within
that seven (7) day period, this Agreement shall be null and void for all
purposes.  Payment of the severance pay amount set forth in the Employee’s
Employment Agreement will be paid in the manner and at the time(s) described in
the Employment Agreement.

 

IN WITNESS WHEREOF, the Parties have read, understand and do voluntarily execute
this Separation Agreement and General Release which consists of [NUMBER] pages.

 

EMPLOYER

 

EMPLOYEE

 

 

 

By:

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

COMPANY BONUS RETENTION PLAN

 

--------------------------------------------------------------------------------


 

ROCKET GAMES, INC.
BONUS RETENTION PLAN

 

Purpose

 

The purpose of the Plan is to induce key contributors to remain with Rocket
Games, Inc. (the “Company”), and to enhance the Company’s value, by providing
incentive bonuses following the closing of the transactions contemplated by that
certain Stock Purchase Agreement by and between the Company, [Buyer] (“Buyer”)
and certain other parties thereto, dated as of July   , 2016 (the “SPA,” and the
transactions contemplated thereby, the “Purchase”).

 

 

 

Triggering Event

 

Benefits under the Plan are payable if and only if any Second Upside Earnout
Payment (as such term is defined in the SPA) is paid to the Company’s
stockholders.

 

 

 

Size of Pool (the “Pool”)

 

The Pool is an amount equal to 50% of the Second Upside Earnout Payment, up to a
maximum amount of $10,000,000, subject to the Buyer’s right of setoff described
below.

 

 

 

Selection of Participants

 

Employees of the Company designated by resolution of the Company’s Board of
Directors who remain employed by the Company, Buyer or a subsidiary thereof as
of the closing date of the Purchase (the “Closing Date”) and individuals who
commence employment with the Company following the Closing Date designated by
resolution of the Company’s Board of Directors shall be eligible to be
participants in the Plan (the “Participants”).

 

 

 

Allocation of Pool

 

Each Participant’s allocation will be as determined by the Company’s Board of
Directors, which such determination with respect to Participants shall be made
prior to the Closing Date. Each Participant shall be allocated a number of units
(each a “Unit”) by the Company’s Board of Directors.

 

Each Eligible Participant’s actual benefit under the Plan (an “Eligible
Participant Benefit”) will be calculated as of the last day of the Second
Earnout Period (as defined in the APA), according to the following formula:

 

Eligible Participant Benefit = (Eligible Participant’s Units / total Units
outstanding) x the amount of the Pool

 

 

 

Prerequisites for Payment

 

Benefits are paid only to Participants who remain employed by the Company, Buyer
or a subsidiary thereof as of the last day of the Second Earnout Period (each an
“Eligible Participant”).

 

--------------------------------------------------------------------------------


 

Form of Payment

 

Eligible Participant Benefits will be paid in cash through the payroll of Buyer,
the Company or its successor.

 

 

 

Time of Payment

 

Each Eligible Participant Benefit, if any, will be paid as soon as practicable
after the end of the Second Earnout Period, but in no event more than 10
business days after the Second Upside Earnout Payment, if any, is delivered to
the Company’s stockholders.

 

 

 

Right to Offset

 

Buyer, the Company or its successor shall have the right to offset against its
obligation to pay any portion of an Eligible Participant Benefit any outstanding
amount of whatever nature that the Eligible Participant then owes to Buyer, the
Company or its successor in the capacity as an employee in accordance with
Sections 2.5(e) and (f) of the SPA.

 

 

 

Withholding Taxes

 

All payments under the Plan will be reduced as necessary to pay withholding and
payroll taxes and other deductions required by law. In the event that payments
are made in a form other than cash, each Eligible Participant must make
arrangements satisfactory to the Company in order to satisfy all applicable
withholding requirements.

 

 

 

Section 409A

 

It is intended that payments under the Plan satisfy, to the greatest extent
possible, the exemption from the application of Section 409A of the Code (and
any state law of similar effect) provided under Treasury Regulation
Section 1.409A-1(b)(4) (as a “short-term deferral”).

 

Notwithstanding the foregoing, in no event will the Company or any successor be
responsible for or have any obligation to reimburse an Eligible Participant for
any taxes that may be imposed on an Eligible Participant under Section 409A of
the Code.

 

 

 

Source of Payments

 

The Company or its successor will make all payments under the Plan from its
general assets. The Company’s obligations under the Plan are unfunded and
unsecured, and Eligible Participants have no rights other than those of general
creditors.

 

 

 

No Assignment of Benefits

 

Benefits under the Plan are not assignable or transferable by Participants
before they are paid. Benefits will be paid only to the Eligible Participants
who are entitled to receive them under the Plan.

 

 

 

Employment at Will

 

Employment with the Company, Buyer or any successor thereto is for no specific
period of time. Participation in the Plan does not confer any right to continued
employment, and a Participant’s employment is “at will.” Therefore, either the
Participant or the Participant’s employer may terminate the Participant’s
employment at any time and for any reason, with or without cause.

 

2

--------------------------------------------------------------------------------


 

Administration

 

The Plan will be interpreted and administered by the Company’s Board of
Directors or a duly authorized committee of the Board of Directors. Any
reference to the Board of Directors in this Plan will be construed as a
reference to the committee of the Board of Directors (if any) to whom the Board
of Directors has assigned a particular function. The determinations of the Board
of Directors with regard to the Plan will be final and binding on all
Participants. Following the closing of the Purchase, references to the Company’s
Board of Directors shall be interpreted as a reference to the Board of Directors
of Buyer or a duly authorized committee thereof.

 

 

 

Amendment and Termination

 

Prior to closing of the Purchase, the Company’s Board of Directors may terminate
the Plan or amend it in any respect. Thereafter, the Plan may not be amended or
terminated without the consent of each adversely affected Participant.

 

Notwithstanding the foregoing, this Plan will expire automatically if the
Purchase is not consummated on or prior to September 1, 2016.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF OPTION CANCELLATION AGREEMENT

 

--------------------------------------------------------------------------------


 

ROCKET GAMES, INC.

 

OPTION CANCELLATION AGREEMENT

 

This OPTION CANCELLATION AGREEMENT (this “Agreement”) is made and entered into
as of July    , 2016, by and among Rocket Games, Inc., a Delaware corporation
(the “Company”), and the individual listed as “Option Holder” on the signature
page hereto (the “Option Holder”).

 

RECITALS

 

WHEREAS, the Option Holder has been granted an option or options to purchase
shares of the Company’s Common Stock (each, a “Company Option”) pursuant to the
Company’s 2013 Stock Plan (the “Plan”);

 

WHEREAS, the Company has entered into a Stock Purchase Agreement (the “Purchase
Agreement”) with Penn Interactive Ventures, LLC, a Delaware limited liability
company (“Buyer”), Shareholder Representative Services LLC, solely in its
capacity as representative of the Sellers (as defined in the Purchase
Agreement), and certain other parties for certain limited purposes, pursuant to
which Buyer will purchase from the Sellers, and the Sellers will sell and
transfer to Buyer, all of the issued and outstanding shares of capital stock of
the Company (the “Purchase”), which Purchase is expected to close on or about
August 1, 2016 (the “Closing Date,” and the time of the actual closing, the
“Closing”);

 

WHEREAS, in connection with the Purchase, the vesting of certain Company Option
outstanding as of immediately prior to the Closing will be accelerated as if the
holder thereof had completed an additional 12 months of continuous service to
the Company (the vested portion of each Company Option, after taking into
account the acceleration described in this recital, a “Vested Option”);

 

WHEREAS, and as further described in the Purchase Agreement, certain vested
Company Options outstanding as of immediately prior to the Closing will be
cancelled in exchange for the right to receive cash payment in accordance with
the Purchase Agreement (such amounts, collectively, the “Option Payout”); and

 

WHEREAS, each unvested Company Option outstanding as of immediately prior to the
Closing will be cancelled without the payment of any consideration in respect
thereto.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the sufficiency of which the parties acknowledge,
the parties hereby agree as follows:

 

1.                                      OPTION PAYOUT; CANCELLATION OF COMPANY
OPTIONS. In consideration for the partial vesting acceleration described in the
Recitals, the Option Holder agrees that each Company Option (including all
shares, if any, that remain unvested as of immediately prior to the Closing)
shall be terminated and cancelled at the Closing.  Except for the right to
receive the Option Payout with respect to the vested portion of each Company
Option held by the Option

 

--------------------------------------------------------------------------------


 

Holder (less all applicable payroll and income tax and other withholdings
required by law), on the terms and conditions described in the Purchase
Agreement, the Option Holder acknowledges and agrees that the Option Holder
shall cease, as of the Closing, to have any further right or entitlement to
acquire any shares of the Company’s capital stock or any other consideration of
any kind from the Company, Buyer, or any of their affiliates in respect of each
Option Holder’s Company Options.  In addition, by signing this Agreement, the
Option Holder acknowledges and agrees that the only Company Options held by the
Option Holder are those described in Exhibit A hereto.

 

2.                                      NO EXERCISE.  In consideration of the
right to receive the Option Payout, the Option Holder agrees not to exercise any
Company Option (or any portion thereof) prior to the termination of the Purchase
Agreement in accordance with its terms.

 

3.                                      RELEASE.  Effective as of the date
hereof, the Option Holder acknowledges and agrees on behalf of itself and each
of its agents, trustees, beneficiaries, directors, officers, managers,
affiliates, subsidiaries, stockholders, members, partners, family members,
heirs, executors, administrators, estate, successors and assigns (each, a
“Releasing Party”) that each hereby waives, releases, promises never to assert
and forever discharges the Company, Buyer, and any of their current and former
directors, officers, managers, employees, representatives, consultants,
attorneys, agents, members, stockholders, successors, parents, affiliates or
subsidiaries, predecessors and assigns (each, a “Released Party” and
collectively, the “Released Parties”) from any and all claims, actions, causes
of action or demands such person has or may have against any of the Released
Parties as of the date hereof, whether asserted or unasserted, known or unknown,
contingent or noncontingent or past or present, with respect to any rights in or
to the Company’s capital stock, including without limitation, those relating to
any Company Option that any of the Releasing Parties had, have or may have or
claim to have against any of the Released Parties, in each case of every nature
and extent whatsoever, including (without limitation) claims to stock options,
equity or equity-based compensation, attorneys’ fees or costs, fraud, breach of
contract or breach of the covenant of good faith and fair dealing (the
“Claims”).  However, this release covers only those Claims that arose prior to
the execution of this Agreement and only those Claims that may be waived by
applicable law.  Execution of this Agreement does not bar any Claim that arises
hereafter, including (without limitation) a Claim for breach of this Agreement. 
Execution of this Agreement also does not bar any Claim to indemnification under
Section 2802 of the California Labor Code.

 

The Option Holder understands that this Agreement includes a release of all
known and unknown claims.  The Option Holder acknowledges that he/she has read
and understands Section 1542 of the California Civil Code which reads as
follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.

 

The Option Holder hereby expressly waives, releases and discharges all of the
Option Holder’s rights under Section 1542 of the California Civil Code and any
law or legal principle of similar

 

2

--------------------------------------------------------------------------------


 

effect in any jurisdiction with respect to the Option Holder’s release of claims
herein, including but not limited to the release of unknown and unsuspected
claims.

 

4.                                      TERMINATION OF PURCHASE AGREEMENT.  If
the Purchase Agreement is terminated pursuant to its terms or the Purchase is
not consummated for any reason on or prior to August [30], then this Agreement
will be null and void and the Option Holder will not be entitled to receive the
Option Payout or any vesting acceleration in respect of a Company Option.

 

5.                                      CONFIDENTIALITY.  The Option Holder
agrees that it will not disclose to others the existence or terms of this
Agreement, except that the Option Holder may disclose such information to its
spouse, attorney or tax adviser if such individuals agree that they will not
disclose to others the existence or terms of this Agreement.

 

6.                                      MISCELLANEOUS.

 

6.1                               Governing Law.  This Agreement shall be
governed by and construed under the laws of the State of Delaware in all
respects as such laws are applied to agreements among Delaware residents entered
into and performed entirely within Delaware.

 

6.2                               Successors and Assigns.  Except as otherwise
expressly provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon the parties hereto and their respective successors, assigns,
heirs, executors and administrators.  This Agreement may not be changed except
in a writing signed by the person(s) against whose interest such change shall
operate.  The Option Holder acknowledges and agrees that all representations,
warranties and agreements of the Option Holder will be for the benefit of, and
enforceable by, any of the Released Parties (including from and after the
Closing).

 

6.3                               Severability.  In the event one or more of the
provisions of this Agreement should, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

6.4                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be an original, but all of
which together shall constitute one instrument.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.

 

 

ROCKET GAMES, INC.

 

OPTION HOLDER:

 

 

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Grant Date

 

Number of Shares
Granted

 

Exercise Price

 

Number of Vested
Shares(1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  Includes 12 months’ vesting acceleration.

 

--------------------------------------------------------------------------------